Case 2:19-cv-01717-RGK-AGR Document 224 Filed 03/30/20 Page 1 of 76 Page ID #:8690



  1   Jeffrey L. Kessler (admitted pro hac vice)
      jkessler@winston.com
  2   David G. Feher (admitted pro hac vice)
      dfeher@winston.com
  3   WINSTON & STRAWN LLP
      200 Park Avenue
  4   New York, New York 10166
      Telephone: (212) 294-6700
  5   Facsimile: (212) 294-4700
  6   Cardelle B. Spangler (admitted pro hac vice)
      cspangler@winston.com
  7   WINSTON & STRAWN LLP
      35 West Wacker Drive
  8   Chicago, Illinois 60601
      Telephone: (312) 558-5600
  9   Facsimile: (312) 558-5700
 10   Attorneys for Plaintiffs
 11   LATHAM & WATKINS LLP
      Jamie L. Wine (Bar No. 181373)
 12   E-mail: Jamie.Wine@lw.com
      885 Third Avenue
 13   New York, NY 10022
      Phone: (212) 906-1200
 14   Facsimile: (212) 751-4864
 15   Michele D. Johnson (Bar No. 198298)
      E-Mail: Michele.Johnson@lw.com
 16   650 Town Center Drive, 20th Floor
      Costa Mesa, CA 92626
 17   Phone: (714) 540-1235
      Facsimile: (714) 755-8290
 18
      Attorneys for Defendant
 19   UNITED STATES SOCCER FEDERATION, INC.
 20                          UNITED STATES DISTRICT COURT
 21          CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
 22                                           Case No. 2:19-cv-01717-RGK-AGR
       ALEX MORGAN, et al.,
 23                                           JOINT EXHIBIT LIST
                    Plaintiffs/Claimants,
 24
       v.                                     Discovery Cutoff: February 6, 2020
 25                                           Pre-trial Conference: April 20, 2020
       UNITED STATES SOCCER                   Trail: May 5, 2020
 26    FEDERATION, INC.,
 27                 Defendant/Respondent.
 28


      JOINT EXHIBIT LIST                                    CASE NO. 2:19-CV-01717-RGK-AGR
Case 2:19-cv-01717-RGK-AGR Document 224 Filed 03/30/20 Page 2 of 76 Page ID #:8691



  1   ADDITIONAL COUNSEL INFORMATION
  2   Diana Hughes Leiden (SBN: 267606)
      dhleiden@winston.com
  3   Lev Tsukerman (SBN: 319184)
      ltsukerman@winston.com
  4   WINSTON & STRAWN LLP
      333 South Grand Avenue, 38th Floor
  5   Los Angeles, CA 90071-1543
      Telephone: (213) 615-1700
  6   Facsimile: (213) 615-1750
  7   Jeanifer E. Parsigian (SBN: 289001)
      jparsigian@winston.com
  8   WINSTON & STRAWN LLP
      101 California St., 35th Floor
  9   San Francisco, California 94111
      Telephone: (415) 591-1000
 10   Facsimile: (415) 591-1400
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


      JOINT EXHIBIT LIST                               CASE NO. 2:19-CV-01717-RGK-AGR
                                   Case 2:19-cv-01717-RGK-AGR Document 224 Filed 03/30/20 Page 3 of 76 Page ID #:8692




                          Pursuant to Federal Rule of Civil Procedure 26(a)(3)(A), Local Rule 16-6 of the Central District of California,
             and this Court’s Order for Jury Trial (Dkt. No. 60), plaintiffs Alex Morgan, et al. (collectively, “Plaintiffs”) and
             defendant United States Soccer Federation, Inc. (“U.S. Soccer” or “USSF”), hereby submit the following list of trial
             exhibits. 1

                                                            Morgan, et al. v. United States Soccer Federation, Inc.
                                                                         Case No. 2:19-cv-01717-RGK-AGR


                                                                            JOINT TRIAL EXHIBIT LIST
                                                                                                                                                       Date: March 30, 2020

                  Proposed
                    Trial
Offering           Exhibit                                                                                                                                                Date             Date
 Party               No.                     Description                       Bates Start               Bates End                  FRE Bases for Objection             Identified       Admitted


Plaintiffs            1                    WITHDRAWN                              N/A                       N/A

                                11/21/19 Amended 30(b)(6) Deposition
Plaintiffs            2                   Notice of USSF                          N/A                       N/A

                                 USSF Source and Use of Funds for the                                                        incomplete (FRE 106) (see ex. 9);
                                 Seven Month Ending October 31, 2019                                                         confusing, misleading, and time-wasting
Plaintiffs            3                       (partial)                  USSF_Morgan_041747        USSF_Morgan_041747        (FRE 403)


Plaintiffs            4                    WITHDRAWN                              N/A                       N/A




             1
                 The parties have discussed confidentiality designations of the exhibits and will address issues regarding confidentiality with the Court at the pre-trial conference.
                                                                                                   1
                                       JOINT EXHIBIT LIST                                                              CASE NO. 2:19-CV-01717-RGK-AGR
                          Case 2:19-cv-01717-RGK-AGR Document 224 Filed 03/30/20 Page 4 of 76 Page ID #:8693




             Proposed
               Trial
Offering      Exhibit                                                                                                                                    Date         Date
 Party          No.                  Description                     Bates Start          Bates End               FRE Bases for Objection              Identified   Admitted


                                                                                                           incomplete (FRE 106) (complete versions
                         05/04/16 USSF Fiscal Year 2016 MNT                                                in USSF exhibits); confusing, misleading,
Plaintiffs      5              and WNT Game Summary              USSF_Morgan_041750   USSF_Morgan_041750   and time-wasting (FRE 403)


                                                                                                           incomplete (FRE 106) (complete versions
                        05/25/17 USSF Fiscal Year 17 MNT and                                               in USSF exhibits); confusing, misleading,
Plaintiffs      6                WNT Game Summary                USSF_Morgan_041751   USSF_Morgan_041751   and time-wasting (FRE 403)
                        04/04/18 USSF Fiscal Year 18 MNT and
  Joint         7                WNT Game Summary                USSF_Morgan_041752   USSF_Morgan_041752
                                                                                                           incomplete (FRE 106) (complete versions
                        12/11/19 USSF Fiscal Year 19 MNT and                                               in USSF exhibits); confusing, misleading,
Plaintiffs      8                WNT Game Summary                USSF_Morgan_041753   USSF_Morgan_041753   and time-wasting (FRE 403)
                         USSF Source and Use of Funds for the
                         Seven Month Ending October 31, 2019                                               confusing, misleading, and time-wasting
Plaintiffs     9                       (complete)                USSF_Morgan_041747   USSF_Morgan_041747   (FRE 403)
Plaintiffs     10                    WITHDRAWN                         N/A                  N/A
                         12/11/19 Grant Thornton Consolidated
                           Financial Statements and Report of
                              Independent Certified Public
                          Accountants for USSF, Years Ended
  Joint        11               March 31, 2019 and 2018          USSF_Morgan_042076   USSF_Morgan_042096
                           03/01/19 BDO USSF Consolidated
                         Financial Statements and Supplemental
                        Schedules, Years Ended March 31, 2018
  Joint        12                       and 2017                 USSF_Morgan_000347   USSF_Morgan_000378
                           06/08/18 BDO USSF Consolidated
                           Financial Statements, Years Ended
  Joint        13               March 31, 2017 and 2016          USSF_Morgan_000321   USSF_Morgan_000346
                             11/29/16 BDO USSF Financial
                        Statements, Years Ended March 31, 2016
  Joint        14                       and 2015                 USSF_Morgan_000402   USSF_Morgan_000425




                                                                                      2
                                JOINT EXHIBIT LIST                                                    CASE NO. 2:19-CV-01717-RGK-AGR
                           Case 2:19-cv-01717-RGK-AGR Document 224 Filed 03/30/20 Page 5 of 76 Page ID #:8694




             Proposed
               Trial
Offering      Exhibit                                                                                                                                    Date         Date
 Party          No.                   Description                     Bates Start          Bates End               FRE Bases for Objection             Identified   Admitted
                             09/24/15 BDO USSF Financial
                        Statements, Years Ended March 31, 2015
  Joint        15                      and 2014                   USSF_Morgan_000450   USSF_Morgan_000473
                             09/15/14 BDO USSF Financial
                        Statements, Years Ended March 31, 2014
  Joint        16                      and 2013                   USSF_Morgan_000426   USSF_Morgan_000449
Plaintiffs     17                    WITHDRAWN                          N/A                  N/A
                           License Agreement by and between
                           Soccer United Marketing, LLC and                                                 irrelevant (FRE 402); confusing,
Plaintiffs     18          ACCO Brands USA LLC for MNT            USSF_Morgan_016132   USSF_Morgan_016150   misleading, and time-wasting (FRE 403)
                           License Agreement by and between
                           Soccer United Marketing, LLC and                                                 irrelevant (FRE 402); confusing,
Plaintiffs     19          ACCO Brands USA LLC for WNT            USSF_Morgan_010073   USSF_Morgan_010091   misleading, and time-wasting (FRE 403)
                         06/27/19 Prepared Remarks/Unofficial                                               hearsay (FRE 802); irrelevant (FRE 402);
                          Transcript Q4 Fiscal Year 2019 Nike,                                              confusing, misleading, and time-wasting
Plaintiffs     20                         Inc.                           N/A                  N/A           (FRE 403)
                         07/06/15 Reuters Article, "Record 25.4
                        million watch Women's World Cup final                                               hearsay (FRE 802); irrelevant (FRE 402);
Plaintiffs     21                     on U.S. TV"                        N/A                  N/A           confusing and misleading (FRE 403)
                                                                                                            Portion re: Field Surface = hearsay (FRE
                                                                                                            802); irrelevant (FRE 402); confusing
                                                                                                            and misleading (FRE 403)

                                                                                                            Portion re: Rebecca Smith = hearsay
                                                                                                            (FRE 802); irrelevant (FRE 402);
                                                                                                            confusing, misleading, and time-wasting
Plaintiffs     22           Spreadsheet of Text Messages          USSF_Morgan_040964   USSF_Morgan_040964   (FRE 403)
                           07/08/19 Business News Article,
                          "Women's World Cup final ratings                                                  hearsay (FRE 802); irrelevant (FRE 402);
Plaintiffs     23           surpass last year's men's final"             N/A                  N/A           confusing and misleading (FRE 403)
                           08/30/19 SportBusiness Article,                                                  hearsay (FRE 802); irrelevant (FRE 402);
                         "USWNT sets new attendance record                                                  unfairly prejudicial, confusing, and
Plaintiffs     24          amid equal pay row with USSF"                 N/A                  N/A           misleading (FRE 403)
Plaintiffs     25                  WITHDRAWN                             N/A                  N/A



                                                                                       3
                                JOINT EXHIBIT LIST                                                     CASE NO. 2:19-CV-01717-RGK-AGR
                          Case 2:19-cv-01717-RGK-AGR Document 224 Filed 03/30/20 Page 6 of 76 Page ID #:8695




             Proposed
               Trial
Offering      Exhibit                                                                                                                                   Date         Date
 Party          No.                  Description                     Bates Start          Bates End                FRE Bases for Objection            Identified   Admitted
                                                                                                           generally: irrelevant (FRE 402);
                                                                                                           confusing, misleading, and time-wasting
                                                                                                           (FRE 403)

                           08/06/19 USSF Business Review                                                   Page 41: summary does not comply with
Plaintiffs     26               Meeting Presentation             USSF_Morgan_021820   USSF_Morgan_021885   FRE 1006; misleading (FRE 403)
                                                                                                           generally: irrelevant (FRE 402);
                                                                                                           confusing, misleading, and time-wasting
                                                                                                           (FRE 403)

                           09/17/19 USSF Business Review                                                   Pages 50, 51: summary does not comply
Plaintiffs     27               Meeting Presentation             USSF_Morgan_022165   USSF_Morgan_022215   with FRE 1006; misleading (FRE 403)
                                                                                                           generally: irrelevant (FRE 402);
                                                                                                           confusing, misleading, and time-wasting
                                                                                                           (FRE 403)

                                                                                                           Pages 77, 78, 81: summaries do not
                                                                                                           comply with FRE 1006; lack of
                                                                                                           foundation and authentication (FRE 901);
                                                                                                           misleading (FRE 403)

                                                                                                           PAGE 90: Same objections as Page 41 of
                                                                                                           Ex. 26

                                                                                                           Pages 80, 82: same objections as Pages
                                                                                                           77, 78, 81

                                                                                                           Page 96: irrelevant (FRE 402); unfairly
                            08/20/19 USSF Business Review                                                  prejudicial, confusing, and time-wasting
Plaintiffs     28                Meeting Presentation            USSF_Morgan_022060   USSF_Morgan_022161   (FRE 403)
                        07/29/19 Open Letter to our Membership
                           from U.S. Soccer President Carlos
Plaintiffs     29                      Cordeiro                  USSF_Morgan_005882   USSF_Morgan_005886
Plaintiffs     30             Form 990 for USSF for 2017               N/A                  N/A



                                                                                      4
                                JOINT EXHIBIT LIST                                                    CASE NO. 2:19-CV-01717-RGK-AGR
                           Case 2:19-cv-01717-RGK-AGR Document 224 Filed 03/30/20 Page 7 of 76 Page ID #:8696




             Proposed
               Trial
Offering      Exhibit                                                                                                                                    Date         Date
 Party          No.                     Description                   Bates Start          Bates End               FRE Bases for Objection             Identified   Admitted
                            2017-2021 Collective Bargaining
                        Agreement entered into between the U.S.
                            Women's National Team Players
  Joint        31                 Association and USSF            USSF_Morgan_000587   USSF_Morgan_000642
                            2011-2018 Collective Bargaining
                        Agreement entered into between the U.S.
                         National Team Players Association and
  Joint        32                          USSF                   USSF_Morgan_000530   USSF_Morgan_000578
                         12/17/13 FIFA Circular No. 16 re 2014
                         FIFA World Cup Brazil - results of the
                          Final Draw and financial and taxation
  Joint        33                         matters                 USSF_Morgan_007836   USSF_Morgan_007839
                         01/07/15 FIFA Circular No. 5 re FIFA
                        Women's World Cup Canada 2015 - prize
  Joint        34                          money                  USSF_Morgan_007840   USSF_Morgan_007840
                         01/25/19 FIFA Circular No. 8 re FIFA
                           Women's World Cup France 2019 -
  Joint        35                    financial matters            USSF_Morgan_007841   USSF_Morgan_007842
                           USSF Website Printout & Mission
Plaintiffs     36                        Statement                       N/A                  N/A
                         USSF Features Considered Used When
                            Determining Venue Locations for
  Joint        37                   MNT/WNT Games                 USSF_Morgan_024977   USSF_Morgan_024978
                         11/22/19 USSF's Answers to Plaintiffs'
Plaintiffs     38               First Set of Interrogatories             N/A                  N/A
                        02/25/19 Email from P. Marstaller to M.
                         Leuzzi, D. Carroll, D. McNally, and A.
Plaintiffs     39               Soltani re Nippert Stadium        USSF_Morgan_039546   USSF_Morgan_039550
                          09/22/17 Email from L. Wahlke to J.                                               hearsay (FRE 802); irrelevant (FRE 402);
                           Berhalter re USSF/WNTPA-playing                                                  unfairly prejudicial, confusing, and
Plaintiffs     40                         surfaces                USSF_Morgan_018898   USSF_Morgan_018907   misleading (FRE 403)
                                                                                                            irrelevant (FRE 402); unfairly
                        04/14/13 S. Leroux Dwyer Tweet re Leg                                               prejudicial, confusing, and misleading
Plaintiffs     41                       Injuries                         N/A                  N/A           (FRE 403)
Plaintiffs     42                   WITHDRAWN                            N/A                  N/A
Plaintiffs     43                   WITHDRAWN                            N/A                  N/A
                                                                                       5
                                JOINT EXHIBIT LIST                                                     CASE NO. 2:19-CV-01717-RGK-AGR
                           Case 2:19-cv-01717-RGK-AGR Document 224 Filed 03/30/20 Page 8 of 76 Page ID #:8697




             Proposed
               Trial
Offering      Exhibit                                                                                                                                          Date         Date
 Party          No.                   Description                         Bates Start          Bates End               FRE Bases for Objection               Identified   Admitted
Plaintiffs      44                  WITHDRAWN                                N/A                 N/A
Plaintiffs      45                  WITHDRAWN                                N/A                 N/A
                        USSF Fiscal Years 2014-2020 Marketing                                                   irrelevant (FRE 402); confusing,
Plaintiffs     46                 Spend Spreadsheet                   USSF_Morgan_042075   USSF_Morgan_042075   misleading, and time-wasting (FRE 403)
Plaintiffs     47                   WITHDRAWN                               N/A                  N/A
                          11/22/19 J. Berhalter Verification of
Plaintiffs     48           USSF Interrogatory Responses                     N/A                  N/A
                                                                                                                incomplete (FRE 106) (complete versions
                         USSF MNT and WNT Event Summary                                                         in USSF exhibits); confusing, misleading,
Plaintiffs     49                for Fiscal Year 2013                 USSF_Morgan_001042   USSF_Morgan_001042   and time-wasting (FRE 403)
Plaintiffs     50                  WITHDRAWN                                N/A                  N/A
Plaintiffs     51                  WITHDRAWN                                N/A                  N/A
Plaintiffs     52        Spreadsheet of WNT Benefit Payments          USSF_Morgan_041078   USSF_Morgan_041078   confusing and misleading (FRE 403)
                                                                                                                hearsay (FRE 802); irrelevant (FRE 402);
                        Text Messages Between J. Berhalter and                                                  unfairly prejudicial, confusing, and
Plaintiffs     53                   G. Stevenson                      USSF_Morgan_040960   USSF_Morgan_040960   misleading (FRE 403)
                                                                                                                 irrelevant (FRE 402); unfairly
                                                                                                                prejudicial, confusing, and misleading
                                                                                                                (FRE 403); lack of foundation and
                          05/10/19 Email from R. Eddy to J.                                                     authentication (witness only authenticates
                         Berhalter and L. Wahlke re Visa equal                                                  a portion of the document in deposition
Plaintiffs     54                   funding language                  USSF_Morgan_040258   USSF_Morgan_040263   designation) (FRE 901)
                                                                                                                 irrelevant (FRE 402); unfairly
                                                                                                                prejudicial, confusing, and misleading
                                                                                                                (FRE 403); hearsay (FRE 802); lack of
                                                                                                                foundation and authentication (FRE 901)
                                                                                                                - at deposition pages not designated by
                                                                                                                Plaintiff, witness testified he could not
                        Redline of VISA Announces Partnership                                                   identify who made redlines or which
Plaintiffs     55          with USSF in Support of USWNT              USSF_Morgan_036847   USSF_Morgan_036850   version was used; incomplete (FRE 106)
                        11/15/04 Ballard Spahr letter to J. Scherr,
Plaintiffs     56                   USOC re USSF                             N/A                  N/A           See USSF's Motion in Limine No. 1
Plaintiffs     57                   WITHDRAWN                                N/A                  N/A




                                                                                           6
                                 JOINT EXHIBIT LIST                                                        CASE NO. 2:19-CV-01717-RGK-AGR
                          Case 2:19-cv-01717-RGK-AGR Document 224 Filed 03/30/20 Page 9 of 76 Page ID #:8698




             Proposed
               Trial
Offering      Exhibit                                                                                                                                       Date         Date
 Party          No.                   Description                      Bates Start             Bates End              FRE Bases for Objection             Identified   Admitted
                          08/03/16 Email from S. Gulati to J.
                           Berhalter re WNT Post-Olympic
Plaintiffs     58                      Friendlies                  USSF_Morgan_017865   USSF_Morgan_017866
                        08/04/16 Email from P. Marstaller to J.
                        Berhalter re U.S. Soccer field - Atlanta
Plaintiffs     59                    September 18                  USSF_Morgan_017895   USSF_Morgan_017895
                        07/30/16 Email from J. Berhalter to P.
Plaintiffs     60            Marstaller re Georgia Dome            USSF_Morgan_017791   USSF_Morgan_017798
                                                                                                               same objections as Exhibit 53 for
                                                                                                               duplicative messages (re: Coke and field
                                                                                                               surfaces)

                        Text Messages Between J. Berhalter and     USSF_Morgan_040960                          Messages re: projected Gold Cup TV
Plaintiffs     61                    G. Stevenson                      (complete)       USSF_Morgan_040960     ratings: hearsay (FRE 802)
                        10/30/19 Notice of 30(b)(6) Deposition
Plaintiffs     62                of USSF by S. Gulati                    N/A                  N/A
Plaintiffs     63         02/07-02/12/17 CBA Meeting Notes         USSF_Morgan_005672   USSF_Morgan_005680
                         12/06/12 Ballard Spahr Memo from J.
                           Langel to S. Gulati re WNT 2012
Plaintiffs     64            Negotiations with U.S. Soccer          WNTPA_00009367       WNTPA_00009370
Plaintiffs     65            10/26/16 CBA Meeting Notes            USSF_Morgan_005657   USSF_Morgan_005662
Plaintiffs     66                   WITHDRAWN                            N/A                  N/A
                         11/07/12 Email from R. Uselton to J.
                        Langel re 11/5/12 Meeting Notes-WNT
  Joint        67         CBA Negotiations with U.S. Soccer         WNTPA_00009288          WNTPA_00009296
Plaintiffs     68                   WITHDRAWN                           N/A                     N/A
Plaintiffs     69          Various 2005 CBA Meeting Notes           WNTPA_00010401          WNTPA_00010435     See USSF's Motion in Limine No. 1
                         12/03/12 WNT Contract Negotiation
Plaintiffs     70                        Notes                      WNTPA_00009337          WNTPA_00009349
                          12/12/12 Email from J. Langel to L.
  Joint        71           Levine re Two v. One Contract          USSF_Morgan_008686   USSF_Morgan_008686
  Joint        72            12/19/12 CBA Meeting Notes            USSF_Morgan_016676   USSF_Morgan_016682
Plaintiffs     73                   WITHDRAWN                            N/A                  N/A




                                                                                        7
                                JOINT EXHIBIT LIST                                                         CASE NO. 2:19-CV-01717-RGK-AGR
                               Case 2:19-cv-01717-RGK-AGR Document 224 Filed 03/30/20 Page 10 of 76 Page ID
                                                                #:8699




             Proposed
               Trial
Offering      Exhibit                                                                                                                                        Date         Date
 Party          No.                   Description                       Bates Start          Bates End              FRE Bases for Objection                Identified   Admitted
                                                                                                              See USSF's Motion in Limine No. 4 re:
                          12/06/15 Email from R. Nichols to L.                                                New Discrimination Claims; irrelevant
Plaintiffs     74            Levine re Playing Surface Issue        USSF_Morgan_010829   USSF_Morgan_010829   (FRE 402); time-wasting (FRE 403)
                            2005-2012 Collective Bargaining
                        Agreement entered into between the U.S.
                             Women's National Team Players
  Joint        75                 Association and USSF              USSF_Morgan_028424   USSF_Morgan_028461
                            03/28/18 Oregonlive.com Article,
                         "Portland Thorns owner Merritt Paulson
                        has played pivotal role in advancement of
Plaintiffs     76                   women's soccer"                        N/A                  N/A           hearsay (FRE 802); irrelevant (FRE 402)
                           05/13/16 Email from L. Levine to R.
Plaintiffs     77       Nichols re WNT CBA Financial Proposal       USSF_Morgan_011855   USSF_Morgan_011856
                                                                    USSF_Morgan_005770
Plaintiffs     78          04/1/17 WNT CBA Meeting Notes                 (partial)       USSF_Morgan_005773
                                                                    USSF_Morgan_005663
Plaintiffs     79         12/19/16 WNT CBA Meeting Notes                 (partial)       USSF_Morgan_005666
                        07/14/19 New York Times Article, "U.S.
                         Soccer Sponsor Enters Equal Pay Fight                                                hearsay (FRE 802); unfairly prejudicial
Plaintiffs     80                 on Women's Side"                         N/A                  N/A           (FRE 403)
                         07/15/19 AdAge.com Article, "P&G's
                        Secret Backs the U.S. National Women's
                          Soccer Team in Full-Page New York                                                   hearsay (FRE 802); unfairly prejudicial
Plaintiffs     81                      Times Ad"                           N/A                  N/A           (FRE 403)
                        03/31/16 Letter from Sen. Blumenthal to                                               hearsay (FRE 802); irrelevant (FRE 402);
Plaintiffs     82                  S. Gulati re WNT                 USSF_Morgan_042119   USSF_Morgan_042119   unfairly prejudicial (FRE 403)
                                                                                                              irrelevant (FRE 402); unfairly prejudicial
                         04/04/16 Letter from S. Gulati to Sen.                                               (FRE 403); protected by First
Plaintiffs     83                 Blumenthal re WNT                 USSF-Morgan_042120   USSF-Morgan_042121   Amendment to the U.S. Constitution
                        05/31/16 Letter from Latham & Watkins
Plaintiffs     84         to EEOC re USSF Position Statement               N/A                  N/A
                        07/27/15 Sports Business Journal Article,
                        "In Fox Sports' era of big events, Shanks                                             hearsay (FRE 802); irrelevant (FRE 402);
Plaintiffs     85              takes hands-off approach"                   N/A                  N/A           unfairly prejudicial (FRE 403)
Plaintiffs     86                   WITHDRAWN                              N/A                  N/A

                                                                                         8
                                JOINT EXHIBIT LIST                                                       CASE NO. 2:19-CV-01717-RGK-AGR
                                Case 2:19-cv-01717-RGK-AGR Document 224 Filed 03/30/20 Page 11 of 76 Page ID
                                                                 #:8700




             Proposed
               Trial
Offering      Exhibit                                                                                                                                        Date         Date
 Party          No.                  Description                         Bates Start          Bates End               FRE Bases for Objection              Identified   Admitted
                        07/07/16 New York Times Article, "U.S.
                         Women's Soccer Players Renew Their                                                    hearsay (FRE 802); irrelevant (FRE 402);
Plaintiffs     87                Fight for Equal Pay"                       N/A                  N/A           unfairly prejudicial (FRE 403);
Plaintiffs     88                  WITHDRAWN                                N/A                  N/A
                                                                                                               irrelevant (FRE 402); unfairly
                          07/30/19 Email from A. Heifetz to J.                                                 prejudicial, confusing, and misleading
                         Ellis re Jill Announcement Plan & Prep                                                (FRE 403); see also USSF's Motion in
Plaintiffs     89                        Document                    USSF_Morgan_046109   USSF_Morgan_046111   Limine No. 2
                                                                                                               See USSF's Motion in Limine No. 2;
                                                                                                               irrelevant (FRE 402); unfairly
                           10/08/18 Email from D. Flynn to J.                                                  prejudicial, confusing, misleading (FRE
Plaintiffs     90          Berhalter re J. Ellis Compensation        USSF_Morgan_035612   USSF_Morgan_035615   403)
                                                                                                               See USSF's Motion in Limine No. 2 re:
                                                                                                               Head Coach compensation; hearsay
                                                                                                               (FRE 802); same objections re: slides
                                                                                                               reflecting compensation for other
                                                                                                               positions; for remainder of slide deck;
                                                                                                               irrelevant (FRE 402); unfairly
                          USSF 2017 National Team Coaching                                                     prejudicial, confusing, misleading and
Plaintiffs     91               Review Presentation                  USSF_Morgan_019369   USSF_Morgan_019437   time-wasting (FRE 403)
                                                                                                               See USSF's Motion in Limine No. 2 re:
                                                                                                               Head Coach compensation

                                                                                                               Generally: irrelevant (FRE 402); unfairly
                        08/14/18 Email from V. Pauw to J. Ellis,                                               prejudicial, confusing, and misleading
Plaintiffs     92           et al. re Coaches Working Group          USSF_Morgan_053513   USSF_Morgan_053516   (FRE 403); hearsay (FRE 802)
                         05/03/19 Email from P. Marstaller to J.                                               irrelevant (FRE 402); confusing,
Plaintiffs     93              Berhlater re WNT Schedule             USSF_Morgan_036310   USSF_Morgan_036310   misleading, and time-wasting (FRE 403)
                                                                                                               See USSF's Motion in Limine No. 4 re:
                        11/01/18 Email from T. King to J. Ellis re                                             New Discrimination Claims; irrelevant
Plaintiffs     94              Venue Selection Checklist             USSF_Morgan_035747   USSF_Morgan_035750   (FRE 402); time-wasting (FRE 403);
                                                                                                               irrelevant (FRE 402); confusing and
                                                                                                               misleading (FRE 403); See also USSF's
                        05/30/18 Email from M. Leuzzi to J. Ellis                                              Motion in Limine No. 4 re: New
Plaintiffs     95                 re Rio Tinto Stadium               USSF_Morgan_037372   USSF_Morgan_037373   Discrimination Claims
Plaintiffs     96                    WITHDRAWN                             N/A                  N/A
                                                                                          9
                                 JOINT EXHIBIT LIST                                                       CASE NO. 2:19-CV-01717-RGK-AGR
                              Case 2:19-cv-01717-RGK-AGR Document 224 Filed 03/30/20 Page 12 of 76 Page ID
                                                               #:8701




             Proposed
               Trial
Offering      Exhibit                                                                                                                                   Date         Date
 Party          No.                 Description                       Bates Start           Bates End               FRE Bases for Objection           Identified   Admitted
                        12/06/15 Email from P. Marstaller to T.                                             See USSF's Motion in Limine No. 4 re:
Plaintiffs     97            King re Hawaii Game Field            USSF_Morgan_037548   USSF_Morgan_037549   New Discrimination Claims
                                                                                                            irrelevant (FRE 402); time-wasting (FRE
                                                                                                            403); lack of authentication (FRE 901);
                        USSF Fiscal Year 2015 Budget for MNT                                                see also USSF's Motion in Limine No. 4
Plaintiffs     98                     and WNT                     USSF_Morgan_047611   USSF_Morgan_047611   re: New Discrimination Claims
                                                                                                            irrelevant (FRE 402); time-wasting (FRE
                         USSF Four-year Expense Comparison:                                                 403); lack of authentication (FRE 901);
                         Fiscal Year 2013 Actual - Fiscal Year                                              see also USSF's Motion in Limine No. 4
Plaintiffs     99             2016 Budget, Travel Expense         USSF_Morgan_047642   USSF_Morgan_047642   re: New Discrimination Claims
                           08/03/19 Email from P. Raina to J.                                               See USSF's Motion in Limine No. 4 re:
                           Berhalter re MNT/WNT-2019 Fall                                                   New Discrimination Claims; irrelevant
Plaintiffs     100                   Charter Needs                USSF_Morgan_055034   USSF_Morgan_055036   (FRE 402); time-wasting (FRE 403)
Plaintiffs     101                  WITHDRAWN                           N/A                  N/A
Plaintiffs     102                  WITHDRAWN                           N/A                  N/A
Plaintiffs     103                  WITHDRAWN                           N/A                  N/A
Plaintiffs     104                  WITHDRAWN                           N/A                  N/A
                        USSF Revenue & Expense Summary for
  Joint        105        the Twelve Months Ending 03/31/19       USSF_Morgan_041740   USSF_Morgan_041740
                        USSF Revenue & Expense Summary for
  Joint        106        the Twelve Months Ending 03/31/18       USSF_Morgan_041728   USSF_Morgan_041728
Plaintiffs     107                  WITHDRAWN                           N/A                  N/A
                        USSF Revenue & Expense Summary for
  Joint        108        the Twelve Months Ending 03/31/16       USSF_Morgan_041706   USSF_Morgan_041706
                        USSF Revenue Summary for the Twelve
  Joint        109            the Months Ending 03/31/15          USSF_Morgan_041694   USSF_Morgan_041694
Plaintiffs     110                  WITHDRAWN                           N/A                  N/A
Plaintiffs     111                  WITHDRAWN                           N/A                  N/A
                        USSF Fiscal Year 2015 MNT and WNT
Plaintiffs     112                  Game Summary                  USSF_Morgan_041749   USSF_Morgan_041749   misleading and time-wasting (FRE 403)
                        2020 Annual General Meeting Book of
  Joint        113                      Reports                          N/A                  N/A
Plaintiffs     114                  WITHDRAWN                            N/A                  N/A
Plaintiffs     115                  WITHDRAWN                            N/A                  N/A
Plaintiffs     116                  WITHDRAWN                            N/A                  N/A

                                                                                       10
                                JOINT EXHIBIT LIST                                                      CASE NO. 2:19-CV-01717-RGK-AGR
                               Case 2:19-cv-01717-RGK-AGR Document 224 Filed 03/30/20 Page 13 of 76 Page ID
                                                                #:8702




             Proposed
               Trial
Offering      Exhibit                                                                                                                                     Date         Date
 Party          No.                  Description                      Bates Start           Bates End              FRE Bases for Objection              Identified   Admitted
                             2013-2016 Memorandum of
                           Understanding between the U.S.
                          Women's National Team Players
  Joint        117              Association and USSF               WNTPA_00004575       WNTPA_00004583
                        FRE 1006 Differences in Compensation                                                does not satisfy Rule 1006 (writings not
                         Under the 2011-2018 MNT CBA and                                                    voluminous); exhibit is also misleading
Plaintiffs     118          2017-2021 WNT CBA Chart                      N/A                  N/A           (FRE 403)
                           FRE 1006 Differences in Bonus
                         Compensation Under the 2011-2018                                                   does not satisfy Rule 1006 (writings not
                        MNT CBA and 2013-2016 WNT MOU                                                       voluminous); exhibit is also misleading
Plaintiffs     119                      Chart                            N/A                  N/A           (FRE 403)
                                                                                                            does not satisfy Rule 1006 (writings not
                         FRE 1006 WNT Contract Player Base                                                  voluminous); exhibit is also misleading
Plaintiffs     120                 Salary Chart                         N/A                  N/A            (FRE 403)
  Joint        121        Various WNT CBA Meeting Notes           USSF_Morgan_005638   USSF_Morgan_005777
                                                                                                            irrelevant (FRE 402); confusing and
                        USSF Fiscal Year 2013 National Team                                                 misleading (FRE 403); lack of
Plaintiffs     122                   Budgets                      USSF_Morgan_055460   USSF_Morgan_055460   authentication (FRE 901)
Plaintiffs     123                WITHDRAWN                             N/A                  N/A
                                                                                                            lacks foundation/authentication (witness
                                                                                                            was not a sender or recipient of 2 emails
                                                                                                            on page 1) (FRE 901); lacks foundation
                                                                                                            regarding pay structures and revenues
                                                                                                            (FRE 901); irrelevant (FRE 402);
                         12/21/17 Email from S. Gulati to D.                                                confusing and misleading (FRE 403);
                        Garber re Why I'm running for President                                             speculation (FRE 602); hearsay (FRE
Plaintiffs     124                 of U.S. Soccer                 USSF_Morgan_044331   USSF_Morgan_044333   802)
                                                                                                            lacks foundation/authentication (witness
                                                                                                            could not authenticate)(FRE 901);
                         12/21/17 Email from S. Nelson to C.                                                irrelevant (FRE 402); confusing and
                           Cordeiro re Why I'm running for                                                  misleading (FRE 403); hearsay (FRE
Plaintiffs     125             President of U.S. Soccer           USSF_Morgan_042184   USSF_Morgan_042188   802)




                                                                                       11
                                JOINT EXHIBIT LIST                                                      CASE NO. 2:19-CV-01717-RGK-AGR
                               Case 2:19-cv-01717-RGK-AGR Document 224 Filed 03/30/20 Page 14 of 76 Page ID
                                                                #:8703




             Proposed
               Trial
Offering      Exhibit                                                                                                                                           Date         Date
 Party          No.                  Description                       Bates Start             Bates End                  FRE Bases for Objection             Identified   Admitted
                                                                                                                  lacks foundation/authentication (witness
                                                                                                                  could not authenticate because he doesn't
                                                                                                                  know recipient - res9k@virginia.edu)
                                                                                                                  (FRE 901); lacks foundation regarding
                                                                                                                  pay structures and revenues (FRE 901);
                         01/12/16 Email from C. Cordeiro to R.                                                    irrelevant (FRE 402); confusing and
                          Sauerbrunn re Message from Carlos                                                       misleading (FRE 403); speculation (FRE
Plaintiffs     126               Cordeiro-U.S. Soccer                Morgan_0091130          Morgan_0091132       602); hearsay (FRE 802)
                                                                                                                  lacks foundation/authentication (witness
                                                                                                                  counld not authenticate) (FRE 901); lacks
                                                                                                                  foundation regarding pay structures and
                                                                                                                  revenues (FRE 901); irrelevant (FRE
                           01/12/18 ESPN Article, "Carlos                                                         402); confusing and misleading (FRE
                        Cordeiro, USSF presidential candidate,                                                    403); speculation (FRE 602); hearsay
Plaintiffs     127           answers ESPN's questions"             USSF_Morgan_044356   USSF_Morgan_044360        (FRE 802)
                                                                                                                  lacks foundation/authentication (witness
                                                                                                                  counld not authenticate)(FRE 901); lacks
                                                                                                                  foundation regarding pay structures and
                                                                                                                  revenues (FRE 901); irrelevant (FRE
                        02/10/18 The Equalizer Article, "What is                                                  402); confusing and misleading (FRE
                           Carlos Cordeiro's platform to date                                                     403); speculation (FRE 602); hearsay
Plaintiffs     128            regarding women's soccer?"                  N/A                     N/A             (FRE 804)
                                                                                                                   lacks foundation regarding pay
                                                                                                                  structures and revenues (FRE 901);
                         02/07/18 Email from C. Cordeiro to R.                                                    irrelevant (FRE 402); confusing and
                               Sauerbrunn re It's time for                                                        misleading (FRE 403); speculation (FRE
Plaintiffs     129              transformational change              Morgan_0079769          Morgan_0079770       602); ; hearsay (FRE 802)
                                                                                                                  lacks foundation regarding data
                                                                                                                  underlying third party claims regarding
                                                                                                                  pay structures and revenues (FRE 901);
                                                                                                                  irrelevant (FRE 402); confusing and
                         08/07/19 Email from N. Buethe to C.                                                      misleading (FRE 403); violates
                        Cordeiro, J. Berhalter, and L. Wahlke re                                                  secondary evidence rule (FRE 1004);
Plaintiffs     130                POLITICO Article                 USSF_Morgan_046323   USSF_Morgan_046324        hearsay (FRE 804)



                                                                                        12
                                JOINT EXHIBIT LIST                                                            CASE NO. 2:19-CV-01717-RGK-AGR
                               Case 2:19-cv-01717-RGK-AGR Document 224 Filed 03/30/20 Page 15 of 76 Page ID
                                                                #:8704




             Proposed
               Trial
Offering      Exhibit                                                                                                                                     Date         Date
 Party          No.                 Description                        Bates Start           Bates End              FRE Bases for Objection             Identified   Admitted
                         07/29/19 Email from C. Cordeiro to
                        WNT Players re My letter and fact sheet
Plaintiffs     131                  re USWNT                       USSF_Morgan_046002   USSF_Morgan_046007
                                                                                                             lacks foundation/authentication (witness
                          07/31/19 Grant Thornton Report of                                                  counld not authenticate as he had never
Plaintiffs     132           Certified Public Accountants          USSF_Morgan_016086   USSF_Morgan_016088   seen exhibit in its entirety)(FRE 901)
Plaintiffs     133                  WITHDRAWN                            N/A                  N/A
                                                                                                             irrelevant (FRE 402); confusing and
                                                                                                             misleading (FRE 403); incomplete as
                                                                                                             includes proposed budget information
                         Excerpt 2020 Annual General Meeting                                                 (FRE 106); see also USSF's Motion In
Plaintiffs     134                  Book of Reports                       N/A                  N/A           Limine No. 4
                        07/29/19 Email from C. Cordeiro to J. R.
Plaintiffs     135                  Garcia re Q&A                  USSF_Morgan_045962   USSF_Morgan_045971
                          07/19/19 Email from T. Szuplat to C.
                        Cordeiro and N. Goldberg re Support for                                              lacks foundation/authentication (witness
Plaintiffs     136                        WNT                      USSF_Morgan_054857   USSF_Morgan_054863   counld not authenticate)(FRE 901)
                         07/19/19 Email from C. Cordeiro to T.                                               lacks foundation/authentication (witness
Plaintiffs     137              Szuplat re WNT Support             USSF_Morgan_054864   USSF_Morgan_054890   counld not authenticate)(FRE 901)
                                                                                                             lacks foundation regarding data
                                                                                                             underlying third party claims regarding
                                                                                                             pay structures and revenues (FRE 901);
                                                                                                             irrelevant (FRE 402); confusing and
                         08/22/19 Email from N. Buethe to C.                                                 misleading (FRE 403); violates
                        Cordeiro, D. Flynn, J. Berhalter, and L.                                             secondary evidence rule (FRE 1004);
Plaintiffs     138          Wahlke re Grant Wahl Article           USSF_Morgan_046679   USSF_Morgan_046680   hearsay (FRE 804)
                                                                                                             irrelevant (FRE 402); confusing and
                                                                                                             misleading (FRE 403); hearsay (804);
                                                                                                             Coca-Cola comments lack
                         07/19/19 Email from C. Cordeiro to D.                                               foundation/call for speculation (FREs
Plaintiffs     139           Garber re U.S. Soccer Update          USSF_Morgan_045744   USSF_Morgan_045746   901, 602)
                          01/15/19 Email from D. Garber to C.
Plaintiffs     140       Cordeiro re VW/USSF Announcement          USSF_Morgan_039376   USSF_Morgan_039377
                                                                                                             irrelevant (FRE 402); confusing and
                         04/19/19 Email from N. Buethe to N.                                                 misleading (FRE 403); see also USSF's
Plaintiffs     141      Goldberg re Surface at Cincinnati Venue    USSF_Morgan_023387   USSF_Morgan_023392   Motion In Limine No. 4
                                                                                        13
                                JOINT EXHIBIT LIST                                                       CASE NO. 2:19-CV-01717-RGK-AGR
                               Case 2:19-cv-01717-RGK-AGR Document 224 Filed 03/30/20 Page 16 of 76 Page ID
                                                                #:8705




             Proposed
               Trial
Offering      Exhibit                                                                                                                                     Date         Date
 Party          No.                 Description                     Bates Start             Bates End                 FRE Bases for Objection           Identified   Admitted
                        01/27/20 Notice of 30(b)(6) Deposition
Plaintiffs     142                    of USSF                          N/A                    N/A
Plaintiffs     143                WITHDRAWN                            N/A                    N/A
Plaintiffs     144                WITHDRAWN                            N/A                    N/A
                        01/24/20 Amended Subpoena to Testify
Plaintiffs     145                  (Coca-Cola)                        N/A                    N/A
                                                                                                               irrelevant (FRE 402); unfairly
                                                                                                               prejudicial, confusing, and misleading
Plaintiffs     146                   WITHDRAWN                         N/A                    N/A              (FRE 403)
                         03/08/19 Email from P. Hourigan to G.
Plaintiffs     147              Cottrill re WNT Lawsuit           CocaCola_000065        CocaCola_000066
                         03/09/19 Email from P. Hourigan to S.                                                 irrelevant (FRE 402); unfairly
                         Kronauge, G. Cottrill, and J. Mount re                                                prejudicial, confusing and misleading
Plaintiffs     148                    WNT Lawsuit                 CocaCola_000062        CocaCola_000062       (FRE 403); hearsay (FRE 802)
                          07/15/19 Email from G. Cottrill to J.
                          Mount and P. Hourigan re Morning                                                     irrelevant (FRE 402); unfairly
                        Consult Brands: Procter & Gamble Urges                                                 prejudicial, confusing and misleading
Plaintiffs     149           U.S. Soccer to Give Equal Pay        CocaCola_000033        CocaCola_000042       (FRE 403); hearsay (FRE 802)
                          07/15/19 Email from J. Mount to G.
                          Cottrill and P. Hourigan re Morning
                        Consult Brands: Procter & Gamble Urges                                                 irrelevant (FRE 402); unfairly
                            U.S. Soccer to Give Equal Pay to                                                   prejudicial, confusing and misleading
Plaintiffs     150              Women's National Team             CocaCola_000119        CocaCola_000129       (FRE 403); hearsay (FRE 802)
                          07/15/19 Email from G. Cottrill to J.
                            Meza, S. Kronauge, S. Moin, D.                                                     irrelevant (FRE 402); unfairly
                         Godsman, D. Carrewyn, R. Echeverria,                                                  prejudicial, confusing and misleading
Plaintiffs     151         and R. Fort re P&G on Equal Pay        CocaCola_000029        CocaCola_000032       (FRE 403); double-hearsay (FRE 802)
                                                                                                               irrelevant (FRE 402); unfairly
                          07/17/19 Email from G. Cottrill to C.                                                prejudicial, confusing and misleading
Plaintiffs     152             Tyer re SUM Term Sheet             CocaCola_000028        CocaCola_000028       (FRE 403); hearsay (FRE 802)
                                                                                                               irrelevant (FRE 402); unfairly
                          07/17/19 Email from G. Cottrill to C.                                                prejudicial, confusing and misleading
Plaintiffs     153                   Tyer re SUM                  CocaCola_000027        CocaCola_000027       (FRE 403); hearsay (FRE 802)
                                                                                                               irrelevant (FRE 402); unfairly
                           07/19/19 Email from C. Tyer to J.                                                   prejudicial, confusing and misleading
Plaintiffs     154      Cramer and G. Stevenson re Term Sheet     CocaCola_000057        CocaCola_000059       (FRE 403); hearsay (FRE 802)
                                                                                    14
                                JOINT EXHIBIT LIST                                                         CASE NO. 2:19-CV-01717-RGK-AGR
                               Case 2:19-cv-01717-RGK-AGR Document 224 Filed 03/30/20 Page 17 of 76 Page ID
                                                                #:8706




             Proposed
               Trial
Offering      Exhibit                                                                                                                                        Date         Date
 Party          No.                    Description                     Bates Start              Bates End                  FRE Bases for Objection         Identified   Admitted
                         07/19/19 Email from G. Cottrill to J.                                                     irrelevant (FRE 402); unfairly
                        Berhalter, J. Mount, and G. Stevenson re                                                   prejudicial, confusing and misleading
Plaintiffs     155                 U.S. Soccer Update              USSF_Morgan_045725   USSF_Morgan_045726         (FRE 403); hearsay (FRE 802)
                                                                                                                   irrelevant (FRE 402); unfairly
                          07/27/19 Email from G. Cottrill to J.                                                    prejudicial, confusing and misleading
Plaintiffs     156          Berhalter re U.S. Soccer Update         CocaCola_000023          CocaCola_000024       (FRE 403); hearsay (FRE 802)
                                                                                                                   irrelevant (FRE 402); unfairly
                          07/29/19 Email from C. Tyer to P.                                                        prejudicial, confusing and misleading
Plaintiffs     157      Hourigan and K. Munas re Term Sheet         CocaCola_000077          CocaCola_000080       (FRE 403); hearsay (FRE 802)
                          07/30/19 Email from C. Tyer to P.                                                        irrelevant (FRE 402); unfairly
                        Hourigan, G. Cottrill, K. Miller, and K.                                                   prejudicial, confusing and misleading
Plaintiffs     158              Munas re Term Sheet                 CocaCola_000092          CocaCola_000096       (FRE 403); hearsay (FRE 802)
                                                                                                                   irrelevant (FRE 402); unfairly
                          08/23/19 Email from C. Tyer to G.                                                        prejudicial, confusing and misleading
Plaintiffs     159           Cottrill re SUM Next Steps             CocaCola_000013          CocaCola_000019       (FRE 403); hearsay (FRE 802)
                                                                                                                   irrelevant (FRE 402); unfairly
                                                                                                                   prejudicial, confusing and misleading
Plaintiffs     160       01/12/20 Amended Subpoena to VISA                N/A                     N/A              (FRE 403)
Plaintiffs     161                 WITHDRAWN                              N/A                     N/A
                                                                                                                   irrelevant (FRE 402); unfairly
                           03/11/19 Email from C. Ladd to K.                                                       prejudicial, confusing and misleading
Plaintiffs     162            Johnson re Visa Sponsorship          USSF_Morgan_080165   USSF_Morgan_080165         (FRE 403)
                         04/18/19 Email from K. Johnson to C.                                                      irrelevant (FRE 402); unfairly
                          Ladd and J. Berhalter re VISA USSF                                                       prejudicial, confusing and misleading
Plaintiffs     163                       Funding                   USSF_Morgan_070899   USSF_Morgan_070899         (FRE 403); hearsay (FRE 802)
                         05/01/19 Email from K. Johnson to J.                                                      irrelevant (FRE 402); unfairly
                            Berhalter re VISA Equal Funding                                                        prejudicial, confusing and misleading
Plaintiffs     164                      Language                    VISA-USSF-000074     VISA-USSF-000074          (FRE 403); hearsay (FRE 802)
                         05/02/19 Email from J. Berhalter to K.                                                    irrelevant (FRE 402); unfairly
                            Johnson re VISA Equal Funding                                                          prejudicial, confusing and misleading
Plaintiffs     165                      Language                    VISA-USSF-000075     VISA-USSF-000075          (FRE 403); hearsay (FRE 802)
Plaintiffs     166                  WITHDRAWN                             N/A                  N/A
                                                                                                                   irrelevant (FRE 402); unfairly
                        Official Sponsorship Agreement by and                                                      prejudicial, confusing and misleading
Plaintiffs     167              between SUM and VISA                VISA-USSF-000005     VISA-USSF-000073          (FRE 403); hearsay (FRE 802)

                                                                                        15
                                JOINT EXHIBIT LIST                                                             CASE NO. 2:19-CV-01717-RGK-AGR
                               Case 2:19-cv-01717-RGK-AGR Document 224 Filed 03/30/20 Page 18 of 76 Page ID
                                                                #:8707




             Proposed
               Trial
Offering      Exhibit                                                                                                                                 Date         Date
 Party          No.                    Description                    Bates Start           Bates End               FRE Bases for Objection         Identified   Admitted
                          05/03/19 Email from L. Wahlke to E.                                               irrelevant (FRE 402); unfairly
                            Clements re VISA Equal Funding                                                  prejudicial, confusing and misleading
Plaintiffs     168                      Language                   VISA-USSF-000078     VISA-USSF-000080    (FRE 403); hearsay (FRE 802)
                           05/10/19 Email from N. Buethe to J.                                              irrelevant (FRE 402); unfairly
                        Berhalter and E. Clements re VISA Equal                                             prejudicial, confusing and misleading
Plaintiffs     169                  Funding Language               VISA-USSF-000157     VISA-USSF-000167    (FRE 403); hearsay (FRE 802)
                             Draft VISA Press Release, "Visa                                                irrelevant (FRE 402); unfairly
                        Increases Global Investment in Women's                                              prejudicial, confusing and misleading
Plaintiffs     170                        Soccer"                  VISA-USSF-000001     VISA-USSF-000004    (FRE 403); hearsay (FRE 802)
                          05/30/19 SportsMoney Article, "Visa                                               irrelevant (FRE 402); unfairly
                            Makes 'Substantial Investment' To                                               prejudicial, confusing and misleading
Plaintiffs     171              Support Women's Soccer"                  N/A                  N/A           (FRE 403); hearsay (FRE 802)
                          05/30/19 Email from N. Buethe to T.                                               irrelevant (FRE 402); unfairly
                             Uhland re VISA Equal Funding                                                   prejudicial, confusing and misleading
Plaintiffs     172                      Language                   VISA-USSF-000386     VISA-USSF-000405    (FRE 403); hearsay (FRE 802)
                          05/30/19 Email from N. Buethe to T.                                               irrelevant (FRE 402); unfairly
                             Uhland re VISA Equal Funding                                                   prejudicial, confusing and misleading
Plaintiffs     173                      Language                   VISA-USSF-000406     VISA-USSF-000426    (FRE 403); hearsay (FRE 802)
                          05/30/19 Email from N. Buethe to T.                                               irrelevant (FRE 402); unfairly
                             Uhland re VISA Equal Funding                                                   prejudicial, confusing and misleading
Plaintiffs     174                      Language                   VISA-USSF-000448     VISA-USSF-000468    (FRE 403); hearsay (FRE 802)
                         05/31/19 Fast company Article, "Visa's                                             irrelevant (FRE 402); unfairly
                          new deal with U.S. Soccer could be a                                              prejudicial, confusing and misleading
Plaintiffs     175          game changer for women's sports"             N/A                  N/A           (FRE 403); hearsay (FRE 802)
                            Portada Article, "Interview: Visa's                                             irrelevant (FRE 402); unfairly
                         Sponsorship of the USWNT is a Win in                                               prejudicial, confusing and misleading
Plaintiffs     176                    the Long Run"                      N/A                  N/A           (FRE 403); hearsay (FRE 802)
                             01/31/2020 USSF Supplemental
Plaintiffs     177               Interrogatory Responses                N/A                  N/A
Plaintiffs     178             USSF Organizational Chart          USSF_Morgan_005792   USSF_Morgan_005792
                             03/30/04 USSF/SUM Licensing
  Joint        179                      Agreement                 USSF_Morgan_000875   USSF_Morgan_000899
                         10/19/07 USSF/SUM Licensing Agent
  Joint        180                      Agreement                 USSF_Morgan_000906   USSF_Morgan_000930


                                                                                       16
                                JOINT EXHIBIT LIST                                                      CASE NO. 2:19-CV-01717-RGK-AGR
                              Case 2:19-cv-01717-RGK-AGR Document 224 Filed 03/30/20 Page 19 of 76 Page ID
                                                               #:8708




             Proposed
               Trial
Offering      Exhibit                                                                                                                                  Date         Date
 Party          No.                 Description                   Bates Start           Bates End              FRE Bases for Objection               Identified   Admitted
                         01/01/15 USSF/SUM Master Rights
  Joint        181                   Agreement                USSF_Morgan_000933   USSF_Morgan_000960
                        USSF Website re WNT ("Best Athletes
Plaintiffs     182                 in the World")                    N/A                  N/A
                                                                                                        irrelevant (FRE 402); unfairly
                                                                                                        prejudicial, confusing and misleading
                                                                                                        (FRE 403); hearsay (FRE 802); violates
                                                                                                        secondary evidence rule (FRE 1004); not
Plaintiffs     183      Congress Website re USSF Resolution          N/A                  N/A           certified (FRE 1005)
                                                                                                        irrelevant (FRE 402); unfairly
                                                                                                        prejudicial, confusing and misleading
                                                                                                        (FRE 403); hearsay (FRE 802); violates
                                                                                                        secondary evidence rule (FRE 1004);
                                                                                                        lack of authentication/foundation (FRE
Plaintiffs     184         MNTPA Statement re Equal Pay              N/A                  N/A           901)
                                                                                                        irrelevant (FRE 402); unfairly
                                                                                                        prejudicial, misleading, confusing, waste
Plaintiffs     185         USSF Safe Soccer Framework                N/A                  N/A           of time (FRE 403)
                                                                                                        On list by agreement of counsel; no
                         Dr. Finnie Cook Opening Damages                                                agreement as to admissibility; See
Plaintiffs     186                    Report                         N/A                  N/A           USSF's Motion in Limine No. 3
                                                                                                        On list by agreement of counsel; no
Plaintiffs     187         Dr. Roger Noll Rebuttal Report            N/A                  N/A           agreement as to admissibility
                                                                                                        On list by agreement of counsel; no
                                                                                                        agreement as to admissibility; See
Plaintiffs     188        Dr. Finnie Cook Rebuttal Report            N/A                  N/A           USSF's Motion in Limine No. 3
                                                                                                        On list by agreement of counsel; no
                                                                                                        agreement as to admissibility; reservation
                        Dr. Caren Goldberg Human Resources                                              of right to object pursuant to MIL to be
Plaintiffs     189                    Report                         N/A                  N/A           filed in April 2020 per order of Court
                                                                                                        irrelevant (FRE 402); unfairly
                                                                                                        prejudicial, confusing and misleading
                                                                                                        (FRE 403); lack of
Plaintiffs     190             MNT FY 2016 Budget             USSF_Morgan_057320   USSF_Morgan_057320   authentication/foundation (FRE 901)



                                                                                   17
                               JOINT EXHIBIT LIST                                                   CASE NO. 2:19-CV-01717-RGK-AGR
                        Case 2:19-cv-01717-RGK-AGR Document 224 Filed 03/30/20 Page 20 of 76 Page ID
                                                         #:8709




             Proposed
               Trial
Offering      Exhibit                                                                                                            Date         Date
 Party          No.         Description          Bates Start           Bates End               FRE Bases for Objection         Identified   Admitted
                                                                                       irrelevant (FRE 402); unfairly
                                                                                       prejudicial, confusing and misleading
                                             USSF_Morgan_057232                        (FRE 403); lack of
Plaintiffs     191      WNT FY 2016 Budget           8            USSF_Morgan_057328   authentication/foundation (FRE 901)
                                                                                       irrelevant (FRE 402); unfairly
                                                                                       prejudicial, confusing and misleading
                                                                                       (FRE 403); lack of
Plaintiffs     192      MNT FY 2017 Budget   USSF_Morgan_057336   USSF_Morgan_057336   authentication/foundation (FRE 901)
                                                                                       irrelevant (FRE 402); unfairly
                                                                                       prejudicial, confusing and misleading
                                                                                       (FRE 403); lack of
Plaintiffs     193      WNT FY 2017 Budget   USSF_Morgan_057343   USSF_Morgan_057343   authentication/foundation (FRE 901)
                                                                                       irrelevant (FRE 402); unfairly
                                                                                       prejudicial, confusing and misleading
                                                                                       (FRE 403); lack of
Plaintiffs     194      MNT FY 2018 Budget   USSF_Morgan_057362   USSF_Morgan_057362   authentication/foundation (FRE 901)
                                                                                       irrelevant (FRE 402); unfairly
                                                                                       prejudicial, confusing and misleading
                                                                                       (FRE 403); lack of
Plaintiffs     195      WNT FY 2018 Budget   USSF_Morgan_057368   USSF_Morgan_057368   authentication/foundation (FRE 901)
                                                                                       irrelevant (FRE 402); unfairly
                                                                                       prejudicial, confusing and misleading
                                                                                       (FRE 403); lack of
Plaintiffs     196      MNT FY 2019 Budget   USSF_Morgan_063159   USSF_Morgan_063159   authentication/foundation (FRE 901)
                                                                                       irrelevant (FRE 402); unfairly
                                                                                       prejudicial, confusing and misleading
                                                                                       (FRE 403); lack of
Plaintiffs     197      WNT FY 2019 Budget   USSF_Morgan_057402   USSF_Morgan_057402   authentication/foundation (FRE 901)
                                                                                       irrelevant (FRE 402); unfairly
                                                                                       prejudicial, confusing and misleading
                                                                                       (FRE 403); lack of
Plaintiffs     198      MNT FY 2020 Budget   USSF_Morgan_057386   USSF_Morgan_057386   authentication/foundation (FRE 901)
                                                                                       irrelevant (FRE 402); unfairly
                                                                                       prejudicial, confusing and misleading
                                                                                       (FRE 403); lack of
Plaintiffs     199      WNT FY 2020 Budget   USSF_Morgan_057403   USSF_Morgan_057403   authentication/foundation (FRE 901)
                                                                  18
                        JOINT EXHIBIT LIST                                         CASE NO. 2:19-CV-01717-RGK-AGR
                               Case 2:19-cv-01717-RGK-AGR Document 224 Filed 03/30/20 Page 21 of 76 Page ID
                                                                #:8710




             Proposed
               Trial
Offering      Exhibit                                                                                                                                     Date         Date
 Party          No.                  Description                      Bates Start           Bates End               FRE Bases for Objection             Identified   Admitted
                                                                                                            irrelevant (FRE 402); unfairly
                                                                                                            prejudicial, confusing and misleading
                                                                                                            (FRE 403); hearsay (FRE 802); violates
                                                                                                            secondary evidence rule (FRE 1004);
                                                                                                            lack of authentication/foundation (FRE
                         Winston's August 3, 2016 Letter to the                                             901); attachments = improper 1006
Plaintiffs     200                     EEOC                       USSF_Morgan_004132   USSF_Morgan_004151   summary
                                                                                                            Agreed to Admissibility and Authenticity
  Joint        201          WNT Match Results 2014-2020                  N/A                  N/A           Per Stipulation
                                                                                                            Agreed to Admissibility and Authenticity
  Joint        202          MNT Match Results 2014-2020                  N/A                  N/A           Per Stipulation
                                                                                                            Agreed to Authenticty Per Stipulation;
                                                                                                            See USSF's Motion in Limine No. 4;
                                                                                                            irrelevant (FRE 402); unfairly
                            WNT Match History 2014-2020                                                     prejudicial, confusing and misleading
Plaintiffs     203            (Surface, Hotel, Travel)                   N/A                  N/A           (FRE 403)
                                                                                                            Agreed to Authenticty Per Stipulation;
                                                                                                            See USSF's Motion in Limine No. 4;
                                                                                                            irrelevant (FRE 402); unfairly
                        MNT Match History 2014-2020 (Surface,                                               prejudicial, confusing and misleading
Plaintiffs     204                Hotel, Travel)                         N/A                  N/A           (FRE 403)
                                                                                                            Improper 1006 summary; incomplete
                                                                                                            (FRE 106) and unfairly prejudicial,
                                                                                                            confusing and misleading (FRE 403)
                                                                                                            because it does not show all forms of
                        FRE 1006 Summary - MNT/WNT Total                                                    revenue; inaccurate as Plaintiffs rely on
                        Revenue Chart (FY 16 - FY 20 (through                                               financial statements that were superseded
Plaintiffs     205                Oct. 31, 2019))                        N/A                  N/A           (e.g. 041747); irrelevant (FRE 402)
                                                                                                            Improper 1006 summary; incomplete
                                                                                                            (FRE 106) and unfairly prejudicial,
                                                                                                            confusing and misleading (FRE 403)
                                                                                                            because it does not show all forms of
                                                                                                            revenue (excludes NWSL salary);
                        FRE 1006 Summary - MNT/WNT Net                                                      inaccurate as they rely on financial
                        Revenue Chart (FY 16 - FY 20 (through                                               statements that were superseded (e.g.
Plaintiffs     206                Oct. 31, 2019))                        N/A                  N/A           041747); irrelevant (FRE 402)
                                                                                       19
                                JOINT EXHIBIT LIST                                                      CASE NO. 2:19-CV-01717-RGK-AGR
                              Case 2:19-cv-01717-RGK-AGR Document 224 Filed 03/30/20 Page 22 of 76 Page ID
                                                               #:8711




             Proposed
               Trial
Offering      Exhibit                                                                                                                             Date         Date
 Party          No.                 Description                 Bates Start        Bates End               FRE Bases for Objection              Identified   Admitted
                                                                                                   improper 1006 summary as it does not
                                                                                                   reference any underlying data for arriving
                                                                                                   at Damages under EPA); irrelevant (FRE
                                                                                                   402); unfairly prejudicial, confusing and
                                                                                                   misleading (FRE 403); lacks
                                                                                                   foundation/authentication (FRE 901);
Plaintiffs     207               EPA Damages Chart                 N/A               N/A           hearsay (FRE 804)
                                                                                                   improper 1006 summary (not voluminous
                                                                                                   and based on other 1006 summaries);
                                                                                                   irrelevant (FRE 402); unfairly
                                                                                                   prejudicial, confusing and misleading
                        FRE 1006 Summary - WNT & Domestic                                          (FRE 403); see USSF's Motion In Limine
Plaintiffs     208             Field Surface Summary               N/A               N/A           No. 4
                                                                                                   improper 1006 summary (not voluminous
                                                                                                   and based on other 1006 summaries);
                                                                                                   irrelevant (FRE 402); unfairly
                        FRE 1006 Summary - Matches Per Fiscal                                      prejudicial, confusing and misleading
Plaintiffs     209                    Year                         N/A               N/A           (FRE 403)
                                                                                                   improper 1006 summary (not voluminous
                                                                                                   and based on other 1006 summaries);
                                                                                                   irrelevant (FRE 402); unfairly
                                                                                                   prejudicial, confusing and misleading
                          FRE 1006 Summary - WNT & MNT                                             (FRE 403); see USSF's Motion In Limine
Plaintiffs     210         Mode of Transportation Summary          N/A               N/A           Nos. 3 and 4
                                                                                                   improper 1006 summary (not voluminous
                                                                                                   and admittedly incomplete); irrelevant
                                                                                                   (FRE 402); unfairly prejudicial,
                         FRE 1006 Summary - USSF Spend on                                          confusing and misleading (FRE 403); see
Plaintiffs     211             MNT and WNT Airfare                 N/A               N/A           USSF's Motion In Limine Nos. 3 and 4
                                                                                                   improper 1006 summary (not voluminous
                                                                                                   and admittedly incomplete); irrelevant
                                                                                                   (FRE 402); unfairly prejudicial,
                         FRE 1006 Summary - USSF Spend on                                          confusing and misleading (FRE 403); see
Plaintiffs     212             MNT and WNT Hotels                  N/A               N/A           USSF's Motion In Limine Nos. 3 and 4



                                                                              20
                                JOINT EXHIBIT LIST                                             CASE NO. 2:19-CV-01717-RGK-AGR
                             Case 2:19-cv-01717-RGK-AGR Document 224 Filed 03/30/20 Page 23 of 76 Page ID
                                                              #:8712




             Proposed
               Trial
Offering      Exhibit                                                                                                                                Date         Date
 Party          No.                Description                   Bates Start           Bates End               FRE Bases for Objection             Identified   Admitted
                                                                                                       improper 1006 summary (not voluminous
                                                                                                       and admittedly incomplete); irrelevant
                                                                                                       (FRE 402); unfairly prejudicial,
                        FRE 1006 Summary - USSF Spend on                                               confusing and misleading (FRE 403); see
Plaintiffs     213       MNT and WNT Hotels and Meals               N/A                  N/A           USSF's Motion In Limine Nos. 3 and 4
                                                                                                       improper 1006 summary; irrelevant based
                                                                                                       on MILs and that it is based on budgets,
                                                                                                       rather than actual spend (FRE 402);
                                                                                                       unfairly prejudicial, confusing and
                                                                                                       misleading (FRE 403); incomplete (FRE
                        FRE 1006 USSF Budget for MNT and                                               106) as it is based on 2020 budget; see
Plaintiffs     214        WNT Airfare, Hotel, and Meals             N/A                  N/A           USSF's Motion In Limine Nos. 3 and 4
                                                                                                       improper 1006 summary (not voluminous
                                                                                                       and based on other 1006 summaries);
                                                                                                       irrelevant (FRE 402); unfairly
                        FRE 1006 Summary - MNT & WNT                                                   prejudicial, confusing and misleading as
                         Games, Won, Lost, Tied Summary,                                               it does not account for different payment
Plaintiffs     215                 2014-2020                        N/A                  N/A           structures for different CBAs (FRE 403)
                                                                                                       improper 1006 summary (not voluminous
                                                                                                       and based on other 1006 summaries);
                                                                                                       irrelevant (FRE 402); unfairly
                                                                                                       prejudicial, confusing and misleading as
                        FRE 1006 Summary - Average FIFA                                                it does not account for different payment
Plaintiffs     216               Ranking Chart                     N/A                  N/A            structures for different CBAs (FRE 403)
Plaintiffs     217               WITHDRAWN                         N/A                  N/A
Plaintiffs     218               WITHDRAWN                         N/A                  N/A
  Joint        219             WNT 2015 Payroll              USSF_Morgan_057259   USSF_Morgan_057259
  Joint        220             WNT 2016 Payroll              USSF_Morgan_057260   USSF_Morgan_057260
  Joint        221             WNT 2017 Payroll              USSF_Morgan_057261   USSF_Morgan_057261
  Joint        222             WNT 2018 Payroll              USSF_Morgan_057262   USSF_Morgan_057262
  Joint        223             WNT 2019 Payroll              USSF_Morgan_057263   USSF_Morgan_057263
                                                                                                       irrelevant (FRE 402); incomplete (FRE
                                                                                                       106); unfairly prejudicial, misleading,
Plaintiffs     224      2/16/2019 Board Meeting Transcript   USSF_Morgan_081451   USSF_Morgan_081456   confusing, waste of time (FRE 403)


                                                                                  21
                              JOINT EXHIBIT LIST                                                   CASE NO. 2:19-CV-01717-RGK-AGR
                               Case 2:19-cv-01717-RGK-AGR Document 224 Filed 03/30/20 Page 24 of 76 Page ID
                                                                #:8713




             Proposed
               Trial
Offering      Exhibit                                                                                                                                     Date         Date
 Party          No.                   Description                       Bates Start           Bates End               FRE Bases for Objection           Identified   Admitted
                                                                                                              irrelevant (FRE 402); incomplete (FRE
                                                                                                              106); unfairly prejudicial, misleading,
                         Washington Post Article Containing                                                   confusing, waste of time (FRE 403);
                        Carlos Cordeiro's Apology on Behalf of                                                lacks foundation/authentication (FRE
Plaintiffs     225         USSF regarding MSJ Opposition                   N/A                  N/A           901); hearsay (FRE 804)
                                                                                                              irrelevant (FRE 402); incomplete (FRE
                                                                                                              106); unfairly prejudicial, misleading,
                          New York Times Article regarding                                                    confusing, waste of time (FRE 403);
                          Sponsors' Reaction to USSF's MSJ                                                    lacks foundation/authentication (FRE
Plaintiffs     226                   Opposition                            N/A                  N/A           901); hearsay (FRE 804)
                                                                                                              irrelevant (FRE 402); incomplete (FRE
                                                                                                              106); unfairly prejudicial, misleading,
                                                                                                              confusing, waste of time (FRE 403);
                                                                                                              lacks foundation/authentication (FRE
Plaintiffs     227      Carlos Cordeiro's Letter of Resignation            N/A                  N/A           901); hearsay (FRE 804)
                                                                                                              irrelevant (FRE 402); incomplete (FRE
                                                                                                              106); unfairly prejudicial, misleading,
                                                                                                              confusing, waste of time (FRE 403);
                                                                                                              lacks foundation/authentication (FRE
                         Article regarding Jay Berhalter's bonus                                              901); hearsay (FRE 804); violates
Plaintiffs     228           being equal to Jill Ellis's Salary            N/A                  N/A           secondary evidence rule (FRE 1004)
                        USSF Revenue & Expense Summary for
  Joint        229        the Twelve Months Ending 03/31/17         USSF_Morgan_063037   USSF_Morgan_063037
                        Dr. Finnie Cook Supplemental Damages
Plaintiffs     230                        Report                           N/A                  N/A
                           Dr. Caren Goldberg Supplemental
Plaintiffs     231              Human Resources Report                     N/A                  N/A
                            02.05.2020 USSF's Responses to
Plaintiffs     232       Plaintiffs' Third Set of Interrogatories          N/A                  N/A
                                                                                                              Authenticity (FRE 901)
                                                                                                              Relevance (FRE 402 & 403)
Defendant      301        2013 Gold Cup Prize Money Memo            USSF_Morgan_081023   USSF_Morgan_081023   Hearsay (FRE 801(c) & 802)
Defendant      302                 WITHDRAWN                              N/A                  N/A
Defendant      303                 WITHDRAWN                              N/A                  N/A
Defendant      304                 WITHDRAWN                              N/A                  N/A
Defendant      305                 WITHDRAWN                              N/A                  N/A
                                                                                         22
                                JOINT EXHIBIT LIST                                                        CASE NO. 2:19-CV-01717-RGK-AGR
                            Case 2:19-cv-01717-RGK-AGR Document 224 Filed 03/30/20 Page 25 of 76 Page ID
                                                             #:8714




            Proposed
              Trial
Offering     Exhibit                                                                                                                          Date         Date
 Party         No.                Description                   Bates Start           Bates End              FRE Bases for Objection        Identified   Admitted
                                                                                                      Authenticity (FRE 901)
                                                                                                      Relevance (FRE 402 & 403)
                       2016 USNSTPA LM-2 (for FY 2015)                                                Hearsay (FRE 801(c) & 802)
Defendant     306                                           USSF_Morgan_042027   USSF_Morgan_042050   Completeness (FRE 106)
                                                                                                      Authenticity (FRE 901)
                                                                                                      Relevance (FRE 402 & 403)
Defendant     307       2015 Gold Cup Prize Money Memo      USSF_Morgan_042343   USSF_Morgan_042344   Hearsay (FRE 801(c) & 802)
                                                                                                      Hearsay (FRE 801(c) & 802)
Defendant     308           USWNT Matches - 2015                   N/A                  N/A           Cumulative, Waste of Time (FRE 403)
                       USWNT v. USMNT match comparison                                                Hearsay (FRE 801(c) & 802)
Defendant     309                 for 2015                         N/A                  N/A           Cumulative. Waste of Time (FRE 403)
Defendant     310               WITHDRAWN                          N/A                  N/A
Defendant     311               WITHDRAWN                          N/A                  N/A
                         MNT 2015 Earnings, Taxes and
Defendant     312                Deductions                 USSF_Morgan_016414   USSF_Morgan_016414   Relevance (FRE 402 & 403)
Defendant     313        2015 WNT Payroll Submission        USSF_Morgan_063239   USSF_Morgan_063239   Cumulative, Waste of Time (FRE 403)
                                                                                                      Authenticity (FRE 901)
                       2016 Copa America Centenario Prize                                             Relevance (FRE 402 & 403)
Defendant     314                Money Memo                 USSF_Morgan_042341   USSF_Morgan_042342   Hearsay (FRE 801(c) & 802)
                                                                                                      Authenticity (FRE 901)
                                                                                                      Relevance (FRE 402 & 403)
                       2017 USNSTPA LM-2 (for FY 2016)                                                Hearsay (FRE 801(c) & 802)
Defendant     315                                            WNTPA_00000179       WNTPA_00000205      Cumulative, Waste of Time (FRE 403)
                          2016 USSF Financial Overview
Defendant     316                 Presentation               WNTPA_00006207       WNTPA_00006230      Hearsay (FRE 801(c) & 802)
                                                                                                      Hearsay (FRE 801(c) & 802)
Defendant     317            USWNT Matches - 2016            WNTPA_00008207       WNTPA_00008230      Cumulative, Waste of Time (FRE 403)
Defendant     318               WITHDRAWN                        N/A                  N/A
Defendant     319               WITHDRAWN                        N/A                  N/A
                                                                                                      Authenticity (FRE 901)
Defendant     320         2016 WNT Payroll Submission       USSF_Morgan_063240   USSF_Morgan_063240   Cumulative, Waste of Time (FRE 403)
                                                                                                      Authenticity (FRE 901)
                                                                                                      Relevance (FRE 402 & 403)
                       2018 USNSTPA LM-2 (for FY 2017)                                                Hearsay (FRE 801(c) & 802)
Defendant     321                                            WNTPA_00000206       WNTPA_00000231      Cumulative, Waste of Time (FRE 403)

                                                                                 23
                             JOINT EXHIBIT LIST                                                   CASE NO. 2:19-CV-01717-RGK-AGR
                              Case 2:19-cv-01717-RGK-AGR Document 224 Filed 03/30/20 Page 26 of 76 Page ID
                                                               #:8715




            Proposed
              Trial
Offering     Exhibit                                                                                                                               Date         Date
 Party         No.                  Description                      Bates Start           Bates End              FRE Bases for Objection        Identified   Admitted
                                                                                                           Authenticity (FRE 901)
                                                                                                           Relevance (FRE 402 & 403)
Defendant     322        2017 Gold Cup Prize Money Memo          USSF_Morgan_042345   USSF_Morgan_042346   Hearsay (FRE 801(c) & 802)
                                                                                                           Relevance (FRE 402 & 403)
Defendant     323      2017 WNTPA Bylaws and Constitution        USSF_Morgan_028541   USSF_Morgan_028541   Hearsay (FRE 801(c) & 802)
                                                                                                           Hearsay (FRE 801(c) & 802)
Defendant     324              USWNT Matches - 2017                     N/A                  N/A           Cumulative, Waste of Time (FRE 403)
                         Two Spreadsheets with the following
                       columns: Partner I Amount and Partner I                                             Authenticity (FRE 901)
                           Total Comp I 2017 Outstanding I                                                 Relevance (FRE 402 & 403)
Defendant     325                Services Outstanding                   N/A                  N/A           Hearsay (FRE 801(c) & 802)
Defendant     326                   WITHDRAWN                           N/A                  N/A
                           Collective Bargaining Agreement
                          between The United States Soccer
                           Federation and the U.S. Women's
                       National Team Players Association 2017-
Defendant     327                        2024                    USSF_Morgan_000587   USSF_Morgan_000642
                           Collective Bargaining Agreement
                          between The United States Soccer
                           Federation and the U.S. Women's
                       National Team Players Association 2017-
Defendant     328                        2021                    USSF_Morgan_000587   USSF_Morgan_000642
                           Collective Bargaining Agreement
                          between The United States Soccer
                           Federation and the U.S. Women's
                       National Team Players Association 2017-
Defendant     329                        2021                           N/A                  N/A
                           Collective Bargaining Agreement
                          between The United States Soccer
                           Federation and the U.S. Women's
                       National Team Players Association 2017-
Defendant     330                        2021                           N/A                  N/A




                                                                                      24
                               JOINT EXHIBIT LIST                                                      CASE NO. 2:19-CV-01717-RGK-AGR
                              Case 2:19-cv-01717-RGK-AGR Document 224 Filed 03/30/20 Page 27 of 76 Page ID
                                                               #:8716




            Proposed
              Trial
Offering     Exhibit                                                                                                                               Date         Date
 Party         No.                    Description                    Bates Start           Bates End             FRE Bases for Objection         Identified   Admitted
                           Collective Bargaining Agreement
                          between The United States Soccer
                           Federation and the U.S. Women's
                       National Team Players Association 2017-
Defendant     331                        2023                    USSF_Morgan_000587   USSF_Morgan_000642
                           Collective Bargaining Agreement
                          between The United States Soccer
                           Federation and the U.S. Women's
                       National Team Players Association 2017-
Defendant     332                        2021                           N/A                  N/A
                           Collective Bargaining Agreement
                          between The United States Soccer
                           Federation and the U.S. Women's
                       National Team Players Association 2017-
Defendant     333                        2021                           N/A                  N/A
                           Collective Bargaining Agreement
                          between The United States Soccer
                           Federation and the U.S. Women's
                       National Team Players Association 2017-
Defendant     334                        2022                    USSF_Morgan_000587   USSF_Morgan_000642
                            2017 MNT Earnings, Taxes and                                                   Relevance (FRE 402 & 403)
Defendant     335                     Deductions                 USSF_Morgan_017137   USSF_Morgan_017137   Cumulative, Waste of Time (FRE 403)
                           2017 WNT Earnings, Taxes and
Defendant     336                     Deductions                 USSF_Morgan_017142   USSF_Morgan_017142   Cumulative, Waste of Time (FRE 403)
Defendant     337                   WITHDRAWN                          N/A                  N/A
                                                                                                           Authenticity (FRE 901)
                                                                                                           Relevance (FRE 402 & 403)
                        2019 USNSTPA LM-2 (for FY 2018)
                                                                                                           Hearsay (FRE 801(c) & 802)
Defendant     338                                                 WNTPA_00000286       WNTPA_00000310      Cumulative, Waste of Time (FRE 403)
                                                                                                           Hearsay (FRE 801(c) & 802)
Defendant     339             USWNT Matches - 2018                      N/A                  N/A           Cumulative, Waste of Time (FRE 403)
Defendant     340                WITHDRAWN                              N/A                  N/A
                           2018 WNT Earnings, Taxes and
Defendant     341                 Deductions                     USSF_Morgan_017143   USSF_Morgan_017143   Cumulative, Waste of Time (FRE 403)
                                                                                                           Relevance (FRE 402 & 403)
Defendant     342        2019 Gold Cup Prize Money Memo          USSF_Morgan_042347   USSF_Morgan_042348   Hearsay (FRE 801(c) & 802)
                                                                                      25
                               JOINT EXHIBIT LIST                                                      CASE NO. 2:19-CV-01717-RGK-AGR
                             Case 2:19-cv-01717-RGK-AGR Document 224 Filed 03/30/20 Page 28 of 76 Page ID
                                                              #:8717




            Proposed
              Trial
Offering     Exhibit                                                                                                                               Date         Date
 Party         No.                  Description                     Bates Start           Bates End               FRE Bases for Objection        Identified   Admitted
                                                                                                           Authenticity (FRE 901)
                                                                                                           Relevance (FRE 402 & 403)
Defendant     343              Megan Rapinoe's Bio                     N/A                  N/A            Hearsay (FRE 801(c) & 802)
                                                                                                           Hearsay (FRE 801(c) & 802)
Defendant     344             USWNT Matches - 2019                     N/A                  N/A            Cumulative, Waste of Time (FRE 403)
                                                                                                           Hearsay (FRE 801(c) & 802)
Defendant     345       2019 USWNT Matches Spreadsheet                 N/A                  N/A            Cumulative, Waste of Time (FRE 403)
                        2019 U.S. Women's National Team                                                    Relevance (FRE 402 & 403)
Defendant     346                 Media Guide                   USSF_Morgan_056913   USSF_Morgan_056982    Hearsay (FRE 801(c) & 802)
Defendant     347               WITHDRAWN                             N/A                  N/A
                                                                                                           Authenticity (FRE 901)
Defendant     348          2019 WNT Payroll Submission          USSF_Morgan_063242   USSF_Morgan_063242    Cumulative, Waste of Time (FRE 403)
                                                                                                           Relevance (FRE 402 & 403)
                                                                                                           Hearsay (FRE 801(c) & 802)
Defendant     349        2020 WNTPA LM-2 (for FY 2019)                 TBD                  TBD            Cumulative, Waste of Time (FRE 403)
Defendant     350               WITHDRAWN                              N/A                  N/A
                                                                                                           Relevance (FRE 402 & 403)
                                                                                                           Hearsay (FRE 801(c) and 802)
                                                                                                           Authenticity (FRE 901)
Defendant     351            2020 Benefits Documents            USSF_Morgan_081597   USSF_Morgan_ 081695   Cumulative, Waste of Time (FRE 403)
Defendant     352                WITHDRAWN                            N/A                  N/A
                                                                                                           Relevance (FRE 402 & 403)
Defendant     353            2020 Financial Documents           USSF_Morgan_81697    USSF_Morgan_81705     Hearsay (FRE 801(c) & 802)
                                                                                                           Authenticity (FRE 901)
                       Constitution and By-Laws of the United                                              Relevance (FRE 402 & 403)
                       States Women's National Soccer Team                                                 Hearsay (FRE 801(c) & 802)
Defendant     354                Players Association            USSF_Solo_00002199   USSF_Solo_00002210    Cumulative, Waste of Time (FRE 403)
                                                                                                           Authenticity (FRE 901)
                       Constitution and By-Laws of the United                                              Relevance (FRE 402 & 403)
                       States Women's National Soccer Team                                                 Hearsay (FRE 801(c) & 802)
Defendant     355                Players Association            USSF_Solo_00002199   USSF_Solo_00002210    Cumulative, Waste of Time (FRE 403)
                       WNT Collective Bargaining Agreement
Defendant     356                    2005-2012                   USSF_Solo_002249     USSF_Solo_002286
                       WNT Collective Bargaining Agreement
Defendant     357                    2005-2012                   USSF_Solo_002249     USSF_Solo_002286

                                                                                     26
                              JOINT EXHIBIT LIST                                                      CASE NO. 2:19-CV-01717-RGK-AGR
                             Case 2:19-cv-01717-RGK-AGR Document 224 Filed 03/30/20 Page 29 of 76 Page ID
                                                              #:8718




            Proposed
              Trial
Offering     Exhibit                                                                                                                      Date         Date
 Party         No.                 Description                    Bates Start           Bates End             FRE Bases for Objection   Identified   Admitted
                       MNT Collective Bargaining Agreement
Defendant     358                  2011-2018                         N/A                  N/A
Defendant     359               WITHDRAWN                            N/A                  N/A
Defendant     360               WITHDRAWN                            N/A                  N/A
                                                                                                        Authenticity (FRE 901)
                        2010 FIFA World Cup Prize Money                                                 Relevance (FRE 402 & 403)
Defendant     361                     Memo                    USSF_Morgan_081017   USSF_Morgan_081021   Hearsay (FRE 801(c) & 802)
                       2010 FIFA World Cup - results of the                                             Authenticity (FRE 901)
                       Final Draw, prize money and taxation                                             Relevance (FRE 402 & 403)
Defendant     362                     matters                 USSF_Morgan_081017   USSF_Morgan_081021   Hearsay (FRE 801(c) & 802)
                                                                                                        Authenticity (FRE 901)
                       2011 FIFA Women's World Cup Prize                                                Relevance (FRE 402 & 403)
Defendant     363                Money Memo                   USSF_Morgan_016621   USSF_Morgan_016621   Hearsay (FRE 801(c) & 802)
                                                                                                        Authenticity (FRE 901)
                        FIFA Women's World Cup Germany                                                  Relevance (FRE 402 & 403)
Defendant     364        2011 - prize money and regulations   USSF_Morgan_016621   USSF_Morgan_016621   Hearsay (FRE 801(c) & 802)
                       Dkt No. 171.5 Gulati Ex 2 2010 FIFA                                              Authenticity (FRE 901)
                        World Cup South Africa Television                                               Relevance (FRE 402 & 403)
Defendant     365                 Audience Report                    N/A                  N/A           Hearsay (FRE 801(c) & 802)
                          Dkt No. 171.8 Gulati Ex 5 FIFA                                                Authenticity (FRE 901)
                        Women's World Cup Germany 2011                                                  Relevance (FRE 402 & 403)
Defendant     366           Television Audience Report               N/A                  N/A           Hearsay (FRE 801(c) & 802)
                       MNT Collective Bargaining Agreement
Defendant     367                    2011-2018                 USSF_Solo_001776     USSF_Solo_001824
                       MNT Collective Bargaining Agreement
Defendant     368                    2011-2018                 USSF_Solo_001776     USSF_Solo_001824
                       MNT Collective Bargaining Agreement
Defendant     369                    2011-2018                USSF_Morgan_000530   USSF_Morgan_000578
                       MNT Collective Bargaining Agreement
Defendant     370                    2011-2018                       N/A                  N/A
                       MNT Collective Bargaining Agreement
Defendant     371                    2011-2018                USSF_Morgan_000530   USSF_Morgan_000578
Defendant     372                  WITHDRAWN                        N/A                  N/A
                       MNT Collective Bargaining Agreement
Defendant     373                    2011-2018                 USSF_Solo_001776     USSF_Solo_001824

                                                                                   27
                              JOINT EXHIBIT LIST                                                    CASE NO. 2:19-CV-01717-RGK-AGR
                             Case 2:19-cv-01717-RGK-AGR Document 224 Filed 03/30/20 Page 30 of 76 Page ID
                                                              #:8719




            Proposed
              Trial
Offering     Exhibit                                                                                                                             Date         Date
 Party         No.                 Description                     Bates Start           Bates End             FRE Bases for Objection         Identified   Admitted
                       MNT Collective Bargaining Agreement
Defendant     374                  2011-2018                    USSF_Solo_001776     USSF_Solo_001824
                       MNT Collective Bargaining Agreement
Defendant     375                  2011-2018                   USSF_Morgan_000530   USSF_Morgan_000578
                                                                                                         Authenticity (FRE 901)
                                                                                                         Relevance (FRE 402 & 403)
                       Levinstein Email to Langel Privileged                                             Hearsay (FRE 801(c) & 802)
Defendant     376                and Confidential               WNTPA_00010629       WNTPA_00010631      Cumulative, Waste of Time (FRE 403)
                                                                                                         Relevance (FRE 402 & 403)
                           Memorandum re: WNT 2012                                                       Hearsay (FRE 801(c) & 802)
Defendant     377          Negotiations with U.S. Soccer       USSF_Morgan_008532   USSF_Morgan_008535   Cumulative, Waste of Time (FRE 403)
                           Memorandum re: WNT 2012                                                       Relevance (FRE 402 & 403)
Defendant     378          Negotiations with U.S. Soccer        USSF_Solo_000545     USSF_Solo_000548    Cumulative, Waste of Time (FRE 403)
                                                                                                         Authenticity (FRE 901)
                         Memorandum re: WNT Contract                                                     Relevance (FRE 402 & 403)
                        Negotiations: Notes of November 5,                                               Hearsay (FRE 801(c) & 802)
Defendant     379         20212 Meeting with US Soccer          WNTPA_00009289       WNTPA_00009296      Cumulative, Waste of Time (FRE 403)
                                                                                                         Authenticity (FRE 901)
                                                                                                         Relevance (FRE 402 & 403)
                       WNT Contract Negotiation Session w/                                               Hearsay (FRE 801(c) & 802)
Defendant     380        US Soccer November 12, 2012            WNTPA_00010644       WNTPA_00010647      Cumulative, Waste of Time (FRE 403)
Defendant     381              WITHDRAWN                            N/A                  N/A
                                                                                                         Authenticity (FRE 901)
                                                                                                         Relevance (FRE 402 & 403)
Defendant     382         Email re: Thoughts on a League        MORGAN_0091990       MORGAN_0091991      Hearsay (FRE 801(c) & 802)
                                                                                                         Authenticity (FRE 901)
                                                                                                         Relevance (FRE 402 & 403)
Defendant     383         Email re: Thoughts on a League        MORGAN_0091995       MORGAN_0091995      Hearsay (FRE 801(c) & 802)

                                                                                                         Relevance (FRE 402 & 403)
                       2012.12.03 USSF Proposed Financial                                                Hearsay (FRE 801(c) & 802)
Defendant     384                   Terms                      USSF_Morgan_041128   USSF_Morgan_041128   Cumulative, Waste of Time (FRE 403)
                                                                                                         Relevance (FRE 402 & 403)
                         December 3, 2012 WNT Contract                                                   Hearsay (FRE 801(c) & 802)
Defendant     385                 Negotiations                  WNTPA_00009337       WNTPA_00009349      Cumulative, Waste of Time (FRE 403)

                                                                                    28
                              JOINT EXHIBIT LIST                                                     CASE NO. 2:19-CV-01717-RGK-AGR
                             Case 2:19-cv-01717-RGK-AGR Document 224 Filed 03/30/20 Page 31 of 76 Page ID
                                                              #:8720




            Proposed
              Trial
Offering     Exhibit                                                                                                                               Date         Date
 Party         No.                  Description                      Bates Start           Bates End              FRE Bases for Objection        Identified   Admitted
                                                                                                           Authenticity (FRE 901)
                                                                                                           Relevance (FRE 402 & 403)
                                                                                                           Hearsay (FRE 801(c) & 802)
Defendant     386      Proposals from WNTPA 12/3/12 meeting       USSF_Solo_001953     USSF_Solo_001960    Cumulative, Waste of Time (FRE 403)
                                                                                                           Relevance (FRE 402 & 403)
                        Dkt No. 171-18 2012.12.04 Gleason                             USSF_Morgan_041128   Hearsay (FRE 801(c) & 802)
Defendant     387      Email Financial Proposal w/ Attachment    USSF_Morgan_041127   USSF_Morgan_041127   Cumulative, Waste of Time (FRE 403)

                                                                                                           Relevance (FRE 402 & 403)
                       Emails re: December 4, 2012 bargaining                                              Hearsay (FRE 801(c) & 802)
Defendant     388                     session                     USSF_Solo_000658     USSF_Solo_000658    Cumulative, Waste of Time (FRE 403)

                                                                                                           Relevance (FRE 402 & 403)
                       Email attaching Memorandum re: WNT                                                  Hearsay (FRE 801(c) & 802)
Defendant     389        2012 Negotiations with U.S. Soccer       WNTPA_00009371       WNTPA_00009375      Cumulative, Waste of Time (FRE 403)
                         Email re: 12/3/12 WNT Negotiation
                       Summary attaching 12.6.12 Memo to US                                                Authenticity (FRE 901)
                         Soccer v.1.pdf, WNTPA Collective                                                  Relevance (FRE 402 & 403)
Defendant     390       Bargaining Agreement Proposals.pdf        WNTPA_00009353       WNTPA_00009357      Cumulative, Waste of Time (FRE 403)
                                                                                                           Relevance (FRE 402 & 403)
                        Letter re: Your Memo of December 6,                                                Hearsay (FRE 801(c) & 802)
Defendant     391                       2012                      USSF_Solo_001966     USSF_Solo_001974    Cumulative, Waste of Time (FRE 403)
Defendant     392                   WITHDRAWN                           N/A                  N/A

                       Email attaching Memorandum re: WNT                                                  Relevance (FRE 402 & 403)
Defendant     393       2012 Negotiations with U.S. Soccer        WNTPA_00009427       WNTPA_00009428      Cumulative, Waste of Time (FRE 403)
Defendant     394                  WITHDRAWN                          N/A                  N/A
                                                                                                           Authenticity (FRE 901)
                                                                                                           Relevance (FRE 402 & 403)
                         December 19, 2012 WNT Contract                                                    Hearsay (FRE 801(c) & 802)
Defendant     395        Negotiations (NY at MLS Offices)         WNTPA_00010632       WNTPA_00010641      Cumulative, Waste of Time (FRE 403)
                       Email re: Personal (proposing decreased
                        League salary of any new to the WNT                                                Relevance (FRE 402 & 403)
Defendant     396                 player to $35,000)              WNTPA_00009433       WNTPA_00009433      Hearsay (FRE 801(c) & 802)



                                                                                      29
                               JOINT EXHIBIT LIST                                                      CASE NO. 2:19-CV-01717-RGK-AGR
                             Case 2:19-cv-01717-RGK-AGR Document 224 Filed 03/30/20 Page 32 of 76 Page ID
                                                              #:8721




            Proposed
              Trial
Offering     Exhibit                                                                                                                            Date         Date
 Party         No.                  Description                   Bates Start           Bates End             FRE Bases for Objection         Identified   Admitted
                         Email re: WNT Financial Summary
                         2005-2012 122612 attaching WNT
                           Financial Summary 2005-2012                                                  Relevance (FRE 402 & 403)
Defendant     397          122612.xlsz (including 2013)       USSF_Morgan_037690   USSF_Morgan_037691   Hearsay (FRE 801(c) & 802)

                                                                                                        Relevance (FRE 402 & 403)
                                                                                                        Hearsay (FRE 801(c) & 802)
Defendant     398              Email re: Tobin Heath           USSF_Solo_001064     USSF_Solo_001064    Cumulative, Waste of Time (FRE 403)
                                                                                                        Authenticity (FRE 901)
                                                                                                        Relevance (FRE 402 & 403)
Defendant     399          Stone Ward Agency invoices         USSF_Morgan_041081   USSF_Morgan_041126   Hearsay (FRE 801(c) & 802)
                                                                                                        Authenticity (FRE 901)
                                                                                                        Relevance (FRE 402 & 403)
Defendant     400            Stone Ward Agency hours          USSF_Morgan_041080   USSF_Morgan_041080   Hearsay (FRE 801(c) & 802)
                        Letter re: Memo of Understanding -
                          2013-2016 Collective Bargaining                                               Relevance (FRE 402 & 403)
                       Agreement; USSF WNT CBA Financial       USSF_Solo_001975     USSF_Solo_001981    Hearsay (FRE 801(c) & 802)
Defendant     401          Terms 2/17/13 - USSF Proposal       USSF_Solo_001105     USSF_Solo_001105    Cumulative, Waste of Time (FRE 403)

                                                                                                        Relevance (FRE 402 & 403)
                                                                                                        Hearsay (FRE 801(c) & 802)
Defendant     402      Email re: USSF Response to PA Issues    USSF_Solo_001104     USSF_Solo_001104    Cumulative, Waste of Time (FRE 403)
                         Memorandum re: Response to US
                        Soccer's February 19, 2013 Memo of                                              Relevance (FRE 402 & 403)
                       Understanding - 2013-2016 Collective                                             Hearsay (FRE 801(c) & 802)
Defendant     403              Bargaining Agreement            WNTPA_00009480       WNTPA_00009492      Cumulative, Waste of Time (FRE 403)

                                                                                                        Relevance (FRE 402 & 403)
                         2013.03.03 Gulati Langel Email Re                                              Hearsay (FRE 801(c) & 802)
Defendant     404                 Compensation                 USSF_Solo_001206     USSF_Solo_001206    Cumulative, Waste of Time (FRE 403)

                                                                                                        Relevance (FRE 402 & 403)
                                                                                                        Hearsay (FRE 801(c) & 802)
Defendant     405          Email re: WNT compensation          USSF_Solo_001206     USSF_Solo_001206    Cumulative, Waste of Time (FRE 403)



                                                                                   30
                              JOINT EXHIBIT LIST                                                    CASE NO. 2:19-CV-01717-RGK-AGR
                              Case 2:19-cv-01717-RGK-AGR Document 224 Filed 03/30/20 Page 33 of 76 Page ID
                                                               #:8722




            Proposed
              Trial
Offering     Exhibit                                                                                                                               Date         Date
 Party         No.                   Description                      Bates Start          Bates End             FRE Bases for Objection         Identified   Admitted

                        Email attaching Response Letter re:                                                Relevance (FRE 402 & 403)
                       Memorandum of Understanding - 2013-                                                 Hearsay (FRE 801(c) & 802)
Defendant     406      2016 Collective Bargaining Agreement        WNTPA_00009509      WNTPA_00009517      Cumulative, Waste of Time (FRE 403)

                       Email attaching Memorandum re: WNT                                                  Relevance (FRE 402 & 403)
                       CBA Negotiations with U.S. Soccer and                                               Hearsay (FRE 801(c) & 802)
Defendant     407                  Financial Terms                 WNTPA_00009541      WNTPA_00009549      Cumulative, Waste of Time (FRE 403)

                                                                                                           Relevance (FRE 402 & 403)
                       Email re: Additional Potential Topics for                                           Hearsay (FRE 801(c) & 802)
Defendant     408              Memo of Understanding               USSF_Solo_001321    USSF_Solo_001321    Cumulative, Waste of Time (FRE 403)

                                                                                                           Relevance (FRE 402 & 403)
                                                                                                           Hearsay (FRE 801(c) & 802)
Defendant     409          Email re: Status of Discussions         WNTPA_00009587      WNTPA_00009587      Cumulative, Waste of Time (FRE 403)

                                                                                                           Relevance (FRE 402 & 403)
                                                                                                           Hearsay (FRE 801(c) & 802)
Defendant     410          Email re: Status of Discussions         WNTPA_00009592      WNTPA_00009592      Cumulative, Waste of Time (FRE 403)

                                                                                                           Relevance (FRE 402 & 403)
                                                                                                           Hearsay (FRE 801(c) & 802)
Defendant     411        Email re: WNT Outstanding Issues          USSF_Solo_001491    USSF_Solo_001493    Cumulative, Waste of Time (FRE 403)

                                                                                                           Relevance (FRE 402 & 403)
                        Email Re: WNT Update RESPONSE                                                      Hearsay (FRE 801(c) & 802)
Defendant     412                REQUIREMENT                       BALLARD00001714     BALLARD00001716     Cumulative, Waste of Time (FRE 403)

                         Email attaching March 2013 - WNT                                                  Relevance (FRE 402 & 403)
                       Financial Terms Sheet and Memorandum                                                Hearsay (FRE 801(c) & 802)
Defendant     413                  of Understanding                WNTPA_00009599      WNTPA_00009608      Cumulative, Waste of Time (FRE 403)
                                                                                                           Cumulative, Waste of Time (FRE 403)
Defendant     414      WNTPA Memorandum of Understanding           WNTPA_00009730      WNTPA_00009737      Completeness (106)
Defendant     415              WITHDRAWN                               N/A                 N/A

                                                                                      31
                               JOINT EXHIBIT LIST                                                      CASE NO. 2:19-CV-01717-RGK-AGR
                           Case 2:19-cv-01717-RGK-AGR Document 224 Filed 03/30/20 Page 34 of 76 Page ID
                                                            #:8723




            Proposed
              Trial
Offering     Exhibit                                                                                                                Date         Date
 Party         No.               Description            Bates Start         Bates End             FRE Bases for Objection         Identified   Admitted
                                                                                            Cumulative, Waste of Time (FRE 403)
Defendant     416      2013.03.19 WNTPA Memo Re MOU   WNTPA_00009730    WNTPA_00009737      Completeness (106)
Defendant     417                WITHDRAWN                N/A               N/A
                                                                                            Cumulative, Waste of Time (FRE 403)
Defendant     418      2013.03.19 WNTPA Memo Re MOU   WNTPA_00009730    WNTPA_00009737      Completeness (106)
Defendant     419                WITHDRAWN                N/A               N/A
                                                                                            Cumulative, Waste of Time (FRE 403)
Defendant     420      2013.03.19 WNTPA Memo Re MOU   WNTPA_00009730    WNTPA_00009737      Completeness (106)
                                                                                            Cumulative, Waste of Time (FRE 403)
Defendant     421      2013.03.19 WNTPA Memo Re MOU   WNTPA_00009730    WNTPA_00009737      Completeness (106)
                                                                                            Cumulative, Waste of Time (FRE 403)
Defendant     422          Comp Proposal 2013-2016    WNTPA_00009643    WNTPA_00009643      Completeness (106)

                                                                                            Relevance (FRE 402 & 403)
                        Email re: WNT Memorandum of   WNTPA_00009642    WNTPA_00009643      Hearsay (FRE 801(c) & 802)
Defendant     423                Understanding        WNTPA_00009681    WNTPA_00009689      Cumulative, Waste of Time (FRE 403)

Defendant     424              WITHDRAWN                   N/A                N/A
                                                                                            Cumulative, Waste of Time (FRE 403)
Defendant     425      2013.03.19 WNTPA Memo Re MOU   WNTPA_00009730    WNTPA_00009737      Completeness (106)

                                                                                            Relevance (FRE 402 & 403)
                        Email re: WNT Memorandum of   WNTPA_00009642    WNTPA_00009643      Hearsay (FRE 801(c) & 802)
Defendant     426                Understanding        WNTPA_00009681    WNTPA_00009689      Cumulative, Waste of Time (FRE 403)

                                                                                            Relevance (FRE 402 & 403)
                        Email re: WNT Memorandum of   WNTPA_00009642    WNTPA_00009643      Hearsay (FRE 801(c) & 802)
Defendant     427                Understanding        WNTPA_00009681    WNTPA_00009689      Cumulative, Waste of Time (FRE 403)

                                                                                            Relevance (FRE 402 & 403)
                        Email re: WNT Memorandum of                                         Hearsay (FRE 801(c) & 802)
Defendant     428                Understanding        WNTPA_00009716    WNTPA_00009717      Cumulative, Waste of Time (FRE 403)




                                                                       32
                            JOINT EXHIBIT LIST                                          CASE NO. 2:19-CV-01717-RGK-AGR
                              Case 2:19-cv-01717-RGK-AGR Document 224 Filed 03/30/20 Page 35 of 76 Page ID
                                                               #:8724




            Proposed
              Trial
Offering     Exhibit                                                                                                                               Date         Date
 Party         No.                  Description                      Bates Start           Bates End             FRE Bases for Objection         Identified   Admitted

                        2013.03.20 Langel to Levinstein Email                                              Relevance (FRE 402 & 403)
                              Re Bargaining Agreement                                                      Hearsay (FRE 801(c) & 802)
Defendant     429                  Announcement                   WNTPA_00009760       WNTPA_00009762      Cumulative, Waste of Time (FRE 403)
                                                                                                           Relevance (FRE 402 & 403)
Defendant     430               Email re: NWSL 2014               USSF_Solo_001720     USSF_Solo_001721    Hearsay (FRE 801(c) & 802)
                       Email re: Whitney Engen's view that the
                       NWSL is crucial for the development of                                              Relevance (FRE 402 & 403)
                        women's soccer especially at the WNT                                               Hearsay (FRE 801(c) & 802)
Defendant     431                        level                   USSF_Morgan_009740   USSF_Morgan_009741   Cumulative, Waste of Time (FRE 403)
                                                                                                           Relevance (FRE 402 & 403)
                         2014 FIFA World Cup Prize Money                                                   Hearsay (FRE 801(c) & 802)
Defendant     432                    Memo                        USSF_Morgan_007836   USSF_Morgan_007839   Authenticity (FRE 901)
Defendant     433                WITHDRAWN                             N/A                  N/A
                                                                                                           Relevance (FRE 402 & 403)
Defendant     434              Email re: Staff Bonuses           USSF_Morgan_042221   USSF_Morgan_042222   Hearsay (FRE 801(c) & 802)

                                                                                                           Relevance (FRE 402 & 403)
                                                                                                           Hearsay (FRE 801(c) & 802)
Defendant     435              Email re: Staff Bonuses           USSF_Morgan_042223   USSF_Morgan_042224   Cumulative, Waste of Time (FRE 403)

                                                                                                           Relevance (FRE 402 & 403)
                                                                                                           Hearsay (FRE 801(c) & 802)
Defendant     436              Email re: Staff Bonuses           USSF_Morgan_042225   USSF_Morgan_042226   Cumulative, Waste of Time (FRE 403)

                                                                                                           Relevance (FRE 402 & 403)
                                                                                                           Hearsay (FRE 801(c) & 802)
Defendant     437              Email re: Staff Bonuses           USSF_Morgan_042227   USSF_Morgan_042228   Cumulative, Waste of Time (FRE 403)
                                                                                                           Relevance (FRE 402 & 403)
                       Average World Cup attendance is second                                              Hearsay (FRE 801(c) & 802)
Defendant     438              highest ever - Reuters            USSF_Morgan_058859   USSF_Morgan_058868   Authenticity (FRE 901)
Defendant     439                 WITHDRAWN                            N/A                  N/A
                         2014.11.24 Email Re: Farewell and                                                 Relevance (FRE 402 & 403)
Defendant     440                 Existing Issues                 USSF_Solo_001724     USSF_Solo_001725    Hearsay (FRE 801(c) & 802)


                                                                                      33
                               JOINT EXHIBIT LIST                                                      CASE NO. 2:19-CV-01717-RGK-AGR
                              Case 2:19-cv-01717-RGK-AGR Document 224 Filed 03/30/20 Page 36 of 76 Page ID
                                                               #:8725




            Proposed
              Trial
Offering     Exhibit                                                                                                                                Date         Date
 Party         No.                   Description                      Bates Start           Bates End              FRE Bases for Objection        Identified   Admitted
                                                                                                            Authenticity (FRE 901)
                        2015 FIFA Women's World Cup Prize                                                   Relevance (FRE 402 & 403)
Defendant     441                 Money Memo                      USSF_Morgan_007840   USSF_Morgan_007840   Hearsay (FRE 801(c) & 802)
Defendant     442                WITHDRAWN                              N/A                  N/A
                                                                                                            Relevance (FRE 402 & 403)
Defendant     443               Email re: EA Sports                USSF_Solo_002390     USSF_Solo_002390    Hearsay (FRE 801(c) & 802)
                       2015.02.05 Levine Nichols Roster Bonus                                               Relevance (FRE 402 & 403)
Defendant     444                      Issue                      USSF_Morgan_009808   USSF_Morgan_009808   Hearsay (FRE 801(c) & 802)

                                                                                                            Relevance (FRE 402 & 403)
                                                                                                            Hearsay (FRE 801(c) & 802)
Defendant     445           Email re: Roster Bonus Issue           USSF_Solo_002439     USSF_Solo_002439    Cumulative, Waste of Time (FRE 403)
                       FIFA made an insane amount of money                                                  Relevance (FRE 402 & 403)
                       off of Brazil's $15 billion World Cup -                                              Hearsay (FRE 801(c) & 802)
Defendant     446                 Business Insider                USSF_Morgan_058869   USSF_Morgan_058873   Authenticity (FRE 901)
                                                                                                            Relevance (FRE 402 & 403)
Defendant     447                  Email re: Chevy                 USSF_Solo_002617     USSF_Solo_002619    Hearsay (FRE 801(c) & 802)
                                                                                                            Relevance (FRE 402 & 403)
Defendant     448      Email re: Question (relocation expenses)    USSF_Solo_002696     USSF_Solo_002696    Hearsay (FRE 801(c) & 802)
                                                                                                            Relevance (FRE 402 & 403)
Defendant     449              Email re: WNT calendar              USSF_Solo_002710     USSF_Solo_002714    Hearsay (FRE 801(c) & 802)
                                                                                                            Relevance (FRE 402 & 403)
Defendant     450             Email re: FOX Documentary            USSF_Solo_002741     USSF_Solo_002749    Hearsay (FRE 801(c) & 802)
                        Ellis names U.S. roster for 2015 FIFA
                               Women’s World Cup team,
                       https://www.ussoccer.com/stories/2015/0
                         4/ellis-names-us-roster-for-2015-fifa-                                             Relevance (FRE 402 & 403)
Defendant     451               womens-world-cup-team                    N/A                  N/A           Hearsay (FRE 801(c) & 802)

                                                                                                            Relevance (FRE 402 & 403)
                       Form LM-3 Labor Organization Annual                                                  Hearsay (FRE 801(c) & 802)
Defendant     452                   Report                         WNTPA_00004126       WNTPA_00004129      Cumulative, Waste of Time (FRE 403)
                                                                                                            Relevance (FRE 402 & 403)
Defendant     453          Email re: Licensing -- Wincraft         USSF_Solo_002820     USSF_Solo_002822    Hearsay (FRE 801(c) & 802)


                                                                                       34
                               JOINT EXHIBIT LIST                                                       CASE NO. 2:19-CV-01717-RGK-AGR
                              Case 2:19-cv-01717-RGK-AGR Document 224 Filed 03/30/20 Page 37 of 76 Page ID
                                                               #:8726




            Proposed
              Trial
Offering     Exhibit                                                                                                                               Date         Date
 Party         No.                  Description                      Bates Start           Bates End              FRE Bases for Objection        Identified   Admitted
                                                                                                           Relevance (FRE 402 & 403)
                         Women's World Cup attendance is                                                   Hearsay (FRE 801(c) & 802)
Defendant     454        lacking so far - Los Angeles Times      USSF_Morgan_059030   USSF_Morgan_059035   Authenticity (FRE 901)
                                                                                                           Relevance (FRE 402 & 403)
Defendant     455      2015.07.10 Nichols Levine NWSL Letter     USSF_Morgan_010358   USSF_Morgan_010360   Hearsay (FRE 801(c) & 802)

                                                                                                           Relevance (FRE 402 & 403)
                         Email re: NWSL attaching WNTPA                                                    Hearsay (FRE 801(c) & 802)
Defendant     456             NWSL Letter 71015.pdf               USSF_Solo_002958    USSF_SOLO_002960     Cumulative, Waste of Time (FRE 403)
                                                                                                           Relevance (FRE 402 & 403)
                         Email re: Floater Proposal attaching                                              Hearsay (FRE 801(c) & 802)
Defendant     457         Farewell and Existing Issues.msg        USSF_Solo_001722     USSF_Solo_001725    Completeness (FRE 106)

                                                                                                           Relevance (FRE 402 & 403)
                                                                                                           Hearsay (FRE 801(c) & 802)
Defendant     458        Email re: Floater proposal and camp      USSF_Solo_003099     USSF_Solo_003100    Cumulative, Waste of Time (FRE 403)
Defendant     459                  WITHDRAWN                            N/A                  N/A

                                                                                                           Relevance (FRE 402 & 403)
                                                                                                           Hearsay (FRE 801(c) & 802)
Defendant     460               Email re: Wincraft                USSF_Solo_003145     USSF_Solo_003146    Cumulative, Waste of Time (FRE 403)
                          2015.09.29 Levine Sends 7.2015                                                   Relevance (FRE 402 & 403)
Defendant     461              Agreement to Nichols               USSF_Solo_003147     USSF_Solo_003148    Hearsay (FRE 801(c) & 802)

                                                                                                           Relevance (FRE 402 & 403)
                       Email re: July 2015 Agreement attaching                                             Hearsay (FRE 801(c) & 802)
Defendant     462        SExecutive [sic] 15092911450.pdf         USSF_Solo_003147     USSF_Solo_003148    Cumulative, Waste of Time (FRE 403)

                                                                                                           Relevance (FRE 402 & 403)
                                                                                                           Hearsay (FRE 801(c) & 802)
Defendant     463      Email re: Retirement Game Agreement        USSF_Solo_003184     USSF_Solo_003185    Cumulative, Waste of Time (FRE 403)

                                                                                                           Relevance (FRE 402 & 403)
                                                                                                           Hearsay (FRE 801(c) & 802)
Defendant     464      Email re: Retirement Game Agreement        USSF_Solo_003245     USSF_Solo_003246    Cumulative, Waste of Time (FRE 403)

                                                                                      35
                               JOINT EXHIBIT LIST                                                      CASE NO. 2:19-CV-01717-RGK-AGR
                              Case 2:19-cv-01717-RGK-AGR Document 224 Filed 03/30/20 Page 38 of 76 Page ID
                                                               #:8727




            Proposed
              Trial
Offering     Exhibit                                                                                                                                 Date         Date
 Party         No.                   Description                       Bates Start           Bates End              FRE Bases for Objection        Identified   Admitted
                                                                                                             Relevance (FRE 402 & 403)
Defendant     465                  Email re: Panini                 USSF_Solo_003251     USSF_Solo_003252    Hearsay (FRE 801(c) & 802)
                                                                                                             Relevance (FRE 402 & 403)
Defendant     466        Email re: Premios Univision Deportes       USSF_Solo_003277     USSF_Solo_003277    Hearsay (FRE 801(c) & 802)
Defendant     467       WNTPA Agenda for 11/30/15 Meeting           WNTPA_00007940       WNTPA_00007940      Relevance (FRE 402, 403)
Defendant     468       WNT - CBA Meeting Agenda / Minutes         USSF_Morgan_005638   USSF_Morgan_005777   Relevance (FRE 402, 403)
                         WNT midfielder Megan Rapinoe tears
                          ACL before final victory tour games,
                       https://ussoccer.com/stories/2015/12/wnt-
                          midfielder-megan-rapinoe-tears-acl-                                                Relevance (FRE 402 & 403)
Defendant     469           before-final-victory-tour-games               N/A                  N/A           Hearsay (FRE 801(c) & 802)
                                                                                                             Relevance (FRE 402 & 403)
Defendant     470       Email re: Decision (to cancel the game)     USSF_Solo_003427     USSF_Solo_003427    Hearsay (FRE 801(c) & 802)
                       171.6 Gulati Declaration Ex 3 2014 FIFA                                               Relevance (FRE 402 & 403)
                        World Cup Brazil Television Audience                                                 Hearsay (FRE 801(c) & 802)
Defendant     471                        Report                           N/A                  N/A           Authenticity (FRE 901)
                         171.9 Gulati Declaration Ex 6 FIFA                                                  Relevance (FRE 402 & 403)
                          Women's World Cup Canada 2015                                                      Hearsay (FRE 801(c) & 802)
Defendant     472            Television Audience Report                   N/A                  N/A           Authenticity(FRE 901)
                       Email Re: NLRA Section 8(b)(3) & 8(d)
                       Notice attaching WNTPA NLRA Section                                                   Relevance (FRE 402 & 403)
Defendant     473           8(b)(3) 8(d) Notice 122315.pdf          USSF_Solo_003527     USSF_Solo_003528    Hearsay (FRE 801(c) & 802)
                        Email re: NLRA Section 8(b)(3) & 8(d)                                                Relevance (FRE 402 & 403)
Defendant     474                        Notice                     USSF_Solo_003529     USSF_Solo_003529    Hearsay (FRE 801(c) & 802)

                          Email re: WNTPA CBA Proposal                                                       Relevance (FRE 402 & 403)
                          attaching WNTPA CBA Proposal                                                       Hearsay (FRE 801(c) & 802)
Defendant     475                    1416.doc                       USSF_Solo_003536     USSF_Solo_003544    Cumulative, Waste of Time (FRE 403)

                                                                                                             Relevance (FRE 402 & 403)
                                                                                                             Hearsay (FRE 801(c) & 802)
Defendant     476         Email re: WNTPA CBA Proposal              USSF_Solo_003536     USSF_Solo_003544    Cumulative, Waste of Time (FRE 403)

                                                                                                             Relevance (FRE 402 & 403)
                         1-4-2016 WNT PA Proposal, USSF                                                      Hearsay (FRE 801(c) & 802)
Defendant     477         Comments and USSF Responses               USSF_Solo_006873     USSF_Solo_006883    Cumulative, Waste of Time (FRE 403)
                                                                                        36
                                JOINT EXHIBIT LIST                                                       CASE NO. 2:19-CV-01717-RGK-AGR
                              Case 2:19-cv-01717-RGK-AGR Document 224 Filed 03/30/20 Page 39 of 76 Page ID
                                                               #:8728




            Proposed
              Trial
Offering     Exhibit                                                                                                                                Date         Date
 Party         No.                   Description                      Bates Start           Bates End             FRE Bases for Objection         Identified   Admitted

                                                                                                            Relevance (FRE 402 & 403)
                                                                                                            Hearsay (FRE 801(c) & 802)
Defendant     478           2016.02.03 Bargaining Notes           USSF_Morgan_041182   USSF_Morgan_041185   Cumulative, Waste of Time (FRE 403)
                                                                                                            Relevance (FRE 402 & 403)
                                                                                                            Hearsay (FRE 801(c) & 802)
                                                                                                            Cumulative, Waste of Time (FRE 403)
                       2016.02.03 Contemporaneous Bargaining                                                Object to characterization as
Defendant     479                         Notes                   USSF_Morgan_041161   USSF_Morgan_041167   "Contemporaneous"
                        Email re: Privileged and "Confidential-
                       For Settlement Purposes Only" attaching
                          WNTPA Rule 408 Confidential-For
                          Settlement Purposes Only Proposal                                                 Relevance (FRE 402 & 403)
Defendant     480                  21016rmnpdf.pdf                 USSF_Solo_004135     USSF_Solo_004137    Hearsay (FRE 801(c) & 802)
                        Email re: Privileged and "Confidential-                                             Relevance (FRE 402 & 403)
Defendant     481           For Settlement Purposes Only"          USSF_Solo_004163     USSF_Solo_004164    Hearsay (FRE 801(c) & 802)
                        Payments for vision insurance for WNT
Defendant     482                        players                  USSF_Morgan_069504   USSF_Morgan_069668   Relevance (FRE 402, 403)
                                                                                                            Relevance (FRE 402 & 403)
Defendant     483           Email re: TAG Heuer Creative           USSF_Solo_004194     USSF_Solo_004196    Hearsay (FRE 801(c) & 802)
                          Details of U.S. Soccer's budget for                                               Hearsay (FRE 801)
Defendant     484       national teams, NWSL I the goalkeeper            N/A                  N/A           Authenticity (FRE 901)
                          Email re: Meeting attaching USSF                                                  Relevance (FRE 402 & 403)
Defendant     485           Financial Overview 020216.pdf          USSF_Solo_004201    USSF_Morgan_004225   Hearsay (FRE 801(c) & 802)

                                                                                                            Relevance (FRE 402 & 403)
                                                                                                            Hearsay (FRE 801(c) & 802)
Defendant     486                 Bargaining Notes                USSF_Morgan_041168   USSF_Morgan_041179   Cumulative, Waste of Time (FRE 403)
                          Email re: March Check in (attach:                                                 Relevance (FRE 402 & 403)
Defendant     487                   ERBills.pdf)                   MORGAN_0042908       MORGAN_0042909      Hearsay (FRE 801(c) & 802)

                                                                                                            Relevance (FRE 402 & 403)
                         2016 WNTPA LM-2 (for FY 2015)
                                                                                                            Hearsay (FRE 801(c) & 802)
Defendant     488                                                  WNTPA_00004097       WNTPA_00004125      Cumulative, Waste of Time (FRE 403)
Defendant     489           Email re: NY Times Piece               MORGAN_0042882       MORGAN_0042885      Hearsay (FRE 801)
Defendant     490      Megan Rapinoe's Discrimination Charge            N/A                  N/A            Cumulative, Waste of Time (FRE 403)
                                                                                       37
                               JOINT EXHIBIT LIST                                                       CASE NO. 2:19-CV-01717-RGK-AGR
                              Case 2:19-cv-01717-RGK-AGR Document 224 Filed 03/30/20 Page 40 of 76 Page ID
                                                               #:8729




            Proposed
              Trial
Offering     Exhibit                                                                                                                               Date         Date
 Party         No.                 Description                       Bates Start          Bates End              FRE Bases for Objection         Identified   Admitted
Defendant     491                    Complaint                          N/A                 N/A            Cumulative, Waste of Time (FRE 403)
Defendant     492      Alex Morgan's Charge of Discrimination    USSF_Morgan_003373   USSF_Morgan_003385   Cumulative, Waste of Time (FRE 403)

Defendant     493      AGM FY17 Budget File Revenue Detail        WNTPA_00007888       WNTPA_00007894      Hearsay (FRE 801)

                                                                                                           Relevance (FRE 402 & 403)
                                                                                                           Hearsay (FRE 801(c) & 802)
Defendant     494                 Bargaining Notes               USSF_Morgan_041180   USSF_Morgan_041181   Cumulative, Waste of Time (FRE 403)

                       Email re: Financial Proposal attaching                                              Relevance (FRE 402 & 403)
                       WNT 2017-2020 CBA Financial Model                                                   Hearsay (FRE 801(c) & 802)
Defendant     495              051316 Proposal.pdf                USSF_Solo_004319     USSF_Solo_004320    Cumulative, Waste of Time (FRE 403)

                                                                                                           Relevance (FRE 402 & 403)
                         2016.05.16 USSF Air Service Terms                                                 Hearsay (FRE 801(c) & 802)
Defendant     496                    Proposal                     WNTPA_00008071       WNTPA_00008073      Cumulative, Waste of Time (FRE 403)

                                                                                                           Relevance (FRE 402 & 403)
                       US Soccer May 16, 2016 Proposal Class                                               Hearsay (FRE 801(c) & 802)
Defendant     497                 of air service                  WNTPA_00008071       WNTPA_00008073      Cumulative, Waste of Time (FRE 403)

                                                                                                           Relevance (FRE 402 & 403)
                       US Soccer May 16, 2016 Proposal Hotels                                              Hearsay (FRE 801(c) & 802)
Defendant     498                 and Training Camps              WNTPA_00008074       WNTPA_00008074      Cumulative, Waste of Time (FRE 403)
                        USSF's Position Statement in Response
                         to Charges of Discrimination filed by
                            Solo, Morgan, Lloyd, Rapinoe,        USSF_Morgan_042827   USSF_Morgan_042846   Relevance (FRE 402 & 403)
Defendant     499                     Sauerbrunn                 USSF_Morgan_004237   USSF_Morgan_004263   Hearsay (FRE 801(c) & 802)
                       USSF's Response to the EEOC's Request
                             for Information re: Charges of
                         Discrimination filed by Solo, Morgan,      USSF_Morgan                            Relevance (FRE 402 & 403)
Defendant     500             Lloyd, Rapinoe, Sauerbrunn              _004414         USSF_Morgan_005086   Hearsay (FRE 801(c) & 802)
                        Email re: Minimum Annual Guaranteed
                        Compensation Memorandum attaching                                                  Relevance (FRE 402 & 403)
                       WNTPA USSF MAG MEMORANDUM                                                           Hearsay (FRE 801(c) & 802)
Defendant     501                  FVR pdf 53116.pdf              WNTPA_00007541       WNTPA_00007545      Cumulative, Waste of Time (FRE 403)
                                                                                      38
                               JOINT EXHIBIT LIST                                                     CASE NO. 2:19-CV-01717-RGK-AGR
                              Case 2:19-cv-01717-RGK-AGR Document 224 Filed 03/30/20 Page 41 of 76 Page ID
                                                               #:8730




            Proposed
              Trial
Offering     Exhibit                                                                                                                                Date         Date
 Party         No.                   Description                      Bates Start           Bates End             FRE Bases for Objection         Identified   Admitted

                                                                                                            Relevance (FRE 402 & 403)
                                                                                                            Hearsay (FRE 801(c) & 802)
Defendant     502              2016.06.20 MAG Memo                USSF_Morgan_011893   USSF_Morgan_011897   Cumulative, Waste of Time (FRE 403)

                                                                                                            Relevance (FRE 402 & 403)
                       Email re: Minimum Annual Guaranteed                                                  Hearsay (FRE 801(c) & 802)
Defendant     503          Compensation Memorandum                 WNTPA_00007553       WNTPA_00007556      Cumulative, Waste of Time (FRE 403)
                                                                                                            Hearsay (FRE 801(c) & 802)
                        Notes re: interview w/ Kessler, Nichols                                             Relevance (FRE 402 & 403)
Defendant     504      and Spangler from EEOC FOIA response       USSF_Morgan_004153   USSF_Morgan_004156   Authenticity (FRE 901(a))

                          Email re: Emailing - USSF Proposal                                                Relevance (FRE 402 & 403)
                        Additions 7-6-2016.pdf attaching USSF                                               Hearsay (FRE 801(c) & 802)
Defendant     505           Proposal Additions 7-6-2016.pdf        USSF_Solo_004376     USSF_Solo_004381    Cumulative, Waste of Time (FRE 403)
                           Jill Ellis names 18-player USWNT
                                       Olympic roster,
                        https://www.soccerwire.com/news/jill-                                               Hearsay (FRE 801(c) & 802)
                         ellis-names-18-player-uswnt-olympic-                                               Relevance (FRE 402 & 403)
Defendant     506                          roster/                       N/A                  N/A           Authenticity (FRE 901(a))
                       Judgment and Memorandum Opinion and
                        Order in USSF v. USWNTPA, Case No.                                                  Hearsay (FRE 801(c) & 802)
Defendant     507                       16-cv-01923                      N/A                  N/A           Relevance (FRE 402 & 403)

                                                                                                            Relevance (FRE 402 & 403)
                                                                                                            Hearsay (FRE 801(c) & 802)
Defendant     508       Email re: Response to USSF Proposal        WNTPA_00007563       WNTPA_00007564      Cumulative, Waste of Time (FRE 403)

                                                                                                            Relevance (FRE 402 & 403)
                                                                                                            Hearsay (FRE 801(c) & 802)
Defendant     509       Email re: Response to USSF Proposal        USSF_Solo_004628     USSF_Solo_004630    Cumulative, Waste of Time (FRE 403)




                                                                                       39
                               JOINT EXHIBIT LIST                                                       CASE NO. 2:19-CV-01717-RGK-AGR
                              Case 2:19-cv-01717-RGK-AGR Document 224 Filed 03/30/20 Page 42 of 76 Page ID
                                                               #:8731




            Proposed
              Trial
Offering     Exhibit                                                                                                                                  Date         Date
 Party         No.                    Description                     Bates Start           Bates End              FRE Bases for Objection          Identified   Admitted
                            USA’s Megan Rapinoe starts vs.
                         Colombia just months after ACL tear,
                       https://www.usatoday.com/story/sports/ol
                       ympics/rio-2016/2016/08/09/usa-megan-                                                Hearsay (FRE 801(c) & 802)
                            rapinoe-olympics-colombia-acl-                                                  Relevance (FRE 402 & 403)
Defendant     510                   tear/88492754/                       N/A                  N/A           Authenticity (FRE 901(a))
                                                                                                            Hearsay (FRE 801(c) & 802)
                       Notes re: interview w/ C. Rampone from                                               Relevance (FRE 402 & 403)
Defendant     511               EEOC FOIA response                USSF_Morgan_004126   USSF_Morgan_004131   Authenticity (FRE 901(a))

                                                                                                            Relevance (FRE 402 & 403)
                                                                                                            Hearsay (FRE 801(c) & 802)
Defendant     512                 Email re: Meeting                WNTPA_00007578       WNTPA_00007581      Cumulative, Waste of Time (FRE 403)
                                                                                                            Hearsay (FRE 801(c) & 802)
                         Notes re: interview w/ H. Solo from                                                Relevance (FRE 402 & 403)
Defendant     513              EEOC FOIA response                 USSF_Morgan_004116   USSF_Morgan_004125   Authenticity (FRE 901(a))
                        USSF Financial Overview October 26,
Defendant     514                 2016 presentation                USSF_Solo_004665     USSF_Solo_004696    Relevance (FRE 402 & 403)
                                                                                                            Hearsay (FRE 801(c) & 802)
Defendant     515                Email re: Follow Up              USSF_Morgan_012998   USSF_Morgan_012998   Relevance (FRE 402 & 403)
                                                                                                            Hearsay (FRE 801(c) & 802) (emails
                        Email re: Information attaching USSF                                                only)
                       NT 2012-2015 Event History (11.15.16)                                                Relevance (FRE 402 & 403)
Defendant     516                     FINAL.pdf                   USSF_Morgan_013017   USSF_Morgan_013021   (emails and attached data)
                                                                                                            Hearsay (FRE 801(c) & 802) (emails
                                                                                                            only)
                         2016.11.16 USSF Responses to Data                                                  Relevance (FRE 402, 403) (emails and
Defendant     517                       Requests                  USSF_Morgan_013017   USSF_Morgan_013021   attached data)
                          Follow up letter on EEOC's recent
                        interview with Jay Berhalter and more
                            detail re: USSF's marketing and                                                 Hearsay (FRE 801(c) & 802)
Defendant     518          promotion of the WNT and MNT           USSF_Morgan_004394   USSF_Morgan_004400   Relevance (FRE 402 & 403)
                                                                                                            Hearsay (FRE 801(c) & 802) (emails
                       Email re: Follow-Up attaching USSF NT                                                only)
                         2012-2015 Data Request (11.22.16)                                                  Relevance (FRE 402 & 403) (emails and
Defendant     519                      v.2.pdf                    USSF_Morgan_013031   USSF_Morgan_013036   attached data)
                                                                                       40
                               JOINT EXHIBIT LIST                                                       CASE NO. 2:19-CV-01717-RGK-AGR
                              Case 2:19-cv-01717-RGK-AGR Document 224 Filed 03/30/20 Page 43 of 76 Page ID
                                                               #:8732




            Proposed
              Trial
Offering     Exhibit                                                                                                                                  Date         Date
 Party         No.                   Description                      Bates Start           Bates End               FRE Bases for Objection         Identified   Admitted
                                                                                                            Hearsay (FRE 801(c) & 802) (emails
                                                                                                            only)
                         2016.11.23 USSF Responses to Data                                                  Relevance (FRE 402 & 403) (emails and
Defendant     520                      Requests                   USSF_Morgan_013031   USSF_Morgan_013036   attached data)
                       USD 20 million in prize money for FIFA
                                 Confederations Cup,
                       https://www.fifa.com/confederationscup/
                          news/y=2016/m=11/news=usd-20-                                                     Hearsay (FRE 801(c) & 802)
                           million-in-prize-money-for-fifa-                                                 Relevance (FRE 402 & 403)
Defendant     521      confederations-cup-teams-2855001.html             N/A                  N/A           Authenticity (FRE 901(a))
Defendant     522                  WITHDRAWN                             N/A                  N/A
                                                                                                            Hearsay (FRE 801(c) & 802) (emails
                          Email re: WNT Ancillary Benefits                                                  only)
                          attaching WNT Ancillary Benefits                                                  Relevance (FRE 402 & 403) (emails and
Defendant     523             breakdown - Dec 2016.xlsx           USSF_Morgan_042124   USSF_Morgan_042125   attached data)
                                                                                                            Relevance (FRE 402 & 403)
                                                                                                            Hearsay (FRE 801(c) & 802)
Defendant     524       2016.12.15 CBA Meetings Scheduling        USSF_Morgan_013082   USSF_Morgan_013084   Cumulative, Waste of Time (FRE 403)
                                                                                                            Relevance (FRE 402 & 403)
                       Gulati email to Press re: Meetings - and                                             Hearsay (FRE 801(c) & 802)
Defendant     525            discussing MOU continues              MORGAN_0057236       MORGAN_0057238      Cumulative, Waste of Time (FRE 403)
                                                                                                            Relevance (FRE 402 & 403)
                           2017.01.24 Bargaining Notes &                                                    Hearsay (FRE 801(c) & 802)
Defendant     526                    Transcript                    WNTPA_00000150       WNTPA_00000154      Cumulative, Waste of Time (FRE 403)
                                                                                                            Relevance (FRE 402 & 403)
                           2017.01.24 Bargaining Notes &                                                    Hearsay (FRE 801(c) & 802)
Defendant     527                    Transcript                          N/A                  N/A           Cumulative, Waste of Time (FRE 403)
                                                                                                            Relevance (FRE 402 & 403)
                                                                                                            Hearsay (FRE 801(c) & 802)
Defendant     528         2017.02.04 WNTPA Presentation            WNTPA_00011140       WNTPA_00011162      Cumulative, Waste of Time (FRE 403)
                                                                                                            Hearsay (FRE 801(c) & 802)
                                                                                                            Relevance (FRE 402 & 403)
                       Handwritten notes re: February 4-5, 2017                                             Cumulative, Waste of Time (FRE 403)
Defendant     529               Bargaining Sessions                WNTPA_00000069       WNTPA_00000100      Authenticity (FRE 901(a))



                                                                                       41
                               JOINT EXHIBIT LIST                                                       CASE NO. 2:19-CV-01717-RGK-AGR
                             Case 2:19-cv-01717-RGK-AGR Document 224 Filed 03/30/20 Page 44 of 76 Page ID
                                                              #:8733




            Proposed
              Trial
Offering     Exhibit                                                                                                                                  Date         Date
 Party         No.                  Description                     Bates Start            Bates End                FRE Bases for Objection         Identified   Admitted
                                                                                                            Relevance (FRE 402 & 403)
                                                                                                            Hearsay (FRE 801(c) & 802)
Defendant     530        2017.02.04 WNTPA Presentation           WNTPA_00011140        WNTPA_00011162       Cumulative, Waste of Time (FRE 403)
                                                                                                            Relevance (FRE 402 & 403)
                                                                                                            Hearsay (FRE 801(c) & 802)
Defendant     531        2017.02.04 WNTPA Presentation           WNTPA_00011140        WNTPA_00011162       Cumulative, Waste of Time (FRE 403)
                                                                                                            Relevance (FRE 402 & 403)
                                                                                                            Hearsay (FRE 801(c) & 802)
Defendant     532        2017.02.04 WNTPA Presentation           WNTPA_00011140        WNTPA_00011162       Cumulative, Waste of Time (FRE 403)
                                                                                                            Relevance (FRE 402 & 403)
                                                                                                            Hearsay (FRE 801(c) & 802)
Defendant     533       2017.02.05 WNTPA CBA Proposal           USSF_Morgan_013128    USSF_Morgan_013138    Cumulative, Waste of Time (FRE 403)
                                                                                                            Relevance (FRE 402 & 403)
                                                                                                            Hearsay (FRE 801(c) & 802)
                       Handwritten notes re: February 5, 2017                                               Cumulative, Waste of Time (FRE 403)
Defendant     534                 Bargaining Session             WNTPA_00000101        WNTPA_00000149       Authenticity (FRE 901(a))
                       Letter re: termination of WNT contract                                               Relevance (FRE 402 & 403)
Defendant     535             effective August 31, 2017          Klingenberg 001488    Klingenberg 001488   Hearsay (FRE 801(c) & 802)
                                                                                                            Relevance (FRE 402 & 403)
                                                                                                            Hearsay (FRE 801(c) & 802)
Defendant     536          2017.02.08 WNTPA Proposal            USSF_Morgan_015685    USSF_Morgan_015693    Cumulative, Waste of Time (FRE 403)
                                                                                                            Relevance (FRE 402 & 403)
                                                                                                            Hearsay (FRE 801(c) & 802)
Defendant     537          2017.02.08 WNTPA Proposal             WNTPA_00000456        WNTPA_00000464       Cumulative, Waste of Time (FRE 403)
                                                                                                            Relevance (FRE 402 & 403)
                                                                                                            Hearsay (FRE 801(c) & 802)
Defendant     538          2017.02.08 WNTPA Proposal             WNTPA_00000456        WNTPA_00000464       Cumulative, Waste of Time (FRE 403)
                                                                                                            Relevance (FRE 402 & 403)
                       2017.02.09 USSF Proposed Financial                                                   Hearsay (FRE 801(c) & 802)
Defendant     539                   Terms                       USSF_Morgan_013186    USSF_Morgan_013186    Cumulative, Waste of Time (FRE 403)
                                                                                                            Relevance (FRE 402 & 403) (emails and
                                                                                                            attached data)
                                                                                                            Hearsay (FRE 801(c) & 802) (emails
                                                                                                            only)
Defendant     540              Email re: Bargaining              MORGAN_0054643        MORGAN_0054646       Cumulative, Waste of Time (FRE 403)

                                                                                      42
                              JOINT EXHIBIT LIST                                                        CASE NO. 2:19-CV-01717-RGK-AGR
                              Case 2:19-cv-01717-RGK-AGR Document 224 Filed 03/30/20 Page 45 of 76 Page ID
                                                               #:8734




            Proposed
              Trial
Offering     Exhibit                                                                                                                               Date         Date
 Party         No.                  Description                      Bates Start           Bates End              FRE Bases for Objection        Identified   Admitted
                                                                                                           Relevance (FRE 402 & 403)
                        2017.02.11 Commercial & Licensing                                                  Hearsay (FRE 801(c) & 802)
Defendant     541                    Proposal                    USSF_Morgan_013184   USSF_Morgan_013185   Cumulative, Waste of Time (FRE 403)
                                                                                                           Relevance (FRE 402 & 403)
                                                                                                           Hearsay (FRE 801(c) & 802)
Defendant     542      2017.02.11 Partnership Bonus Proposal     USSF_Morgan_013182   USSF_Morgan_013183   Cumulative, Waste of Time (FRE 403)
                                                                                                           Hearsay (FRE 801(c) & 802)
                                                                                                           Relevance (FRE 402 & 403)
                                                                                                           Authenticity (FRE 901(a))
Defendant     543      2017.02.11 WNTPA Lifestyle Proposals      USSF_Morgan_013209   USSF_Morgan_013215   Cumulative, Waste of Time (FRE 403)
                                                                                                           Relevance (FRE 402 & 403)
                         Email re: Electronic copies of USSF                                               Hearsay (FRE 801(c) & 802)
Defendant     544                     proposals                  USSF_Morgan_013180   USSF_Morgan_013186   Cumulative, Waste of Time (FRE 403)
                                                                                                           Hearsay (FRE 801(c) & 802)
                                                                                                           Relevance (FRE 402 & 403)
                                                                                                           Authenticity (FRE 901(a))
Defendant     545      2017.02.12 Marketing Proposal Redlines    USSF_Morgan_013216   USSF_Morgan_013218   Cumulative, Waste of Time (FRE 403)
                                                                                                           Hearsay (FRE 801(c) & 802)
                                                                                                           Relevance (FRE 402 & 403)
                       2017.02.13 WNTPA Counterproposal Re                                                 Authenticity (FRE 901(a))
Defendant     546                 Comp Structure                 USSF_Morgan_013207   USSF_Morgan_013207   Cumulative, Waste of Time (FRE 403)
                                                                                                           Hearsay (FRE 801(c) & 802)
                                                                                                           Relevance (FRE 402 & 403)
                       Partnership Bonus Provisions: US Soccer                                             Authenticity (FRE 901(a))
Defendant     547                 2/13/2017 Proposal             USSF_Morgan_013219   USSF_Morgan_013222   Cumulative, Waste of Time (FRE 403)
                                                                                                           Hearsay (FRE 801(c) & 802)
                                                                                                           Relevance (FRE 402 & 403)
                       2017.02.14 Enhanced Attendance Bonus                                                Authenticity (FRE 901(a))
Defendant     548                    Proposal                    USSF_Morgan_013232   USSF_Morgan_013232   Cumulative, Waste of Time (FRE 403)
                                                                                                           Hearsay (FRE 801(c) & 802)
                                                                                                           Relevance (FRE 402 & 403)
                         2017.02.14 WNTPA Compensation                                                     Authenticity (FRE 901(a))
Defendant     549                 Counterproposal                USSF_Morgan_013233   USSF_Morgan_013233   Cumulative, Waste of Time (FRE 403)




                                                                                      43
                               JOINT EXHIBIT LIST                                                      CASE NO. 2:19-CV-01717-RGK-AGR
                            Case 2:19-cv-01717-RGK-AGR Document 224 Filed 03/30/20 Page 46 of 76 Page ID
                                                             #:8735




            Proposed
              Trial
Offering     Exhibit                                                                                                                          Date         Date
 Party         No.                Description                   Bates Start           Bates End              FRE Bases for Objection        Identified   Admitted
                                                                                                      Hearsay (FRE 801(c) & 802)
                                                                                                      Relevance (FRE 402 & 403)
                       2017-2-14 WNTPA Counterproposal re                                             Authenticity (FRE 901(a))
Defendant     550            Compensation Exhibit A         USSF_Morgan_013236   USSF_Morgan_013236   Cumulative, Waste of Time (FRE 403)
                                                                                                      Hearsay (FRE 801(c) & 802)
                                                                                                      Relevance (FRE 402 & 403)
                       2017-2-14 WNTPA Counterproposal re                                             Authenticity (FRE 901(a))
Defendant     551            Compensation Exhibit A         USSF_Morgan_013236   USSF_Morgan_013236   Cumulative, Waste of Time (FRE 403)
                                                                                                      Hearsay (FRE 801(c) & 802)
                                                                                                      Relevance (FRE 402 & 403)
                       2017-2-14 WNTPA Counterproposal re                                             Authenticity (FRE 901(a))
Defendant     552            Compensation Exhibit A         USSF_Morgan_013236   USSF_Morgan_013236   Cumulative, Waste of Time (FRE 403)
                                                                                                      Hearsay (FRE 801(c) & 802)
                                                                                                      Relevance (FRE 402 & 403)
                           2017.02.15 WNTPA Lifestyle                                                 Authenticity (FRE 901(a))
Defendant     553                Counterproposal            USSF_Morgan_013254   USSF_Morgan_013261   Cumulative, Waste of Time (FRE 403)
                                                                                                      Hearsay (FRE 801(c) & 802)
                                                                                                      Relevance (FRE 402 & 403)
                       WNTPA Proposed WNT CBA Financial                                               Authenticity (FRE 901(a))
Defendant     554                   Terms                   USSF_Morgan_013238   USSF_Morgan_013238   Cumulative, Waste of Time (FRE 403)
                                                                                                      Hearsay (FRE 801(c) & 802)
                                                                                                      Relevance (FRE 402 & 403)
                       2017.02.16 USSF Response Marketing                                             Authenticity (FRE 901(a))
Defendant     555                   Proposal                USSF_Morgan_013263   USSF_Morgan_013265   Cumulative, Waste of Time (FRE 403)
                                                                                                      Hearsay (FRE 801(c) & 802)
                                                                                                      Relevance (FRE 402 & 403)
                       2017.02.17 USSF Response to NWSL                                               Authenticity (FRE 901(a))
Defendant     556                    Issues                 USSF_Morgan_013267   USSF_Morgan_013272   Cumulative, Waste of Time (FRE 403)
                                                                                                      Hearsay (FRE 801(c) & 802)
                                                                                                      Relevance (FRE 402 & 403)
                       2017.02.17 WNTPA Counter to NWSL                                               Authenticity (FRE 901(a))
Defendant     557                   Standards                MORGAN_0080314       MORGAN_0080319      Cumulative, Waste of Time (FRE 403)
Defendant     558                 WITHDRAWN                       N/A                  N/A




                                                                                 44
                             JOINT EXHIBIT LIST                                                   CASE NO. 2:19-CV-01717-RGK-AGR
                              Case 2:19-cv-01717-RGK-AGR Document 224 Filed 03/30/20 Page 47 of 76 Page ID
                                                               #:8736




            Proposed
              Trial
Offering     Exhibit                                                                                                                               Date         Date
 Party         No.                    Description                    Bates Start           Bates End             FRE Bases for Objection         Identified   Admitted
                        Jill Ellis names 2017 SheBelieves Cup
                                          roster,
                       https://www.starsandstripesfc.com/2017/                                             Hearsay (FRE 801(c) & 802)
                           2/24/14731404/jill-ellis-usa-2017-                                              Relevance (FRE 402 & 403)
Defendant     559                 shebelieves-cup-roster                N/A                  N/A           Authenticity (FRE 901(a))
                       Constitution and By-Laws of the United
                        States Women's National Soccer Team
Defendant     560                  Players Association           USSF_Morgan_028541   USSF_Morgan_028553   Relevance (FRE 402 & 403)
                                                                                                           Hearsay (FRE 801(c) & 802)
                                                                                                           Relevance (FRE 402 & 403)
                         2017.03.09 WNTPA Compensation                                                     Authenticity (FRE 901(a))
Defendant     561             Terms Counterproposal              USSF_Morgan_013490   USSF_Morgan_013490   Cumulative, Waste of Time (FRE 403)
                                                                                                           Hearsay (FRE 801(c) & 802)
                                                                                                           Relevance (FRE 402 & 403)
                          2017.03.09 WNTPA Partnership                                                     Authenticity (FRE 901(a))
Defendant     562                Counterproposal                 USSF_Morgan_013483   USSF_Morgan_013486   Cumulative, Waste of Time (FRE 403)
                                                                                                           Hearsay (FRE 801(c) & 802)
                                                                                                           Relevance (FRE 402 & 403)
                        2017-3-9 WNTPA Counterproposal re                                                  Authenticity (FRE 901(a))
Defendant     563             Compensation Exhibit A             USSF_Morgan_013482   USSF_Morgan_013482   Cumulative, Waste of Time (FRE 403)
                                                                                                           Hearsay (FRE 801(c) & 802)
                                                                                                           Relevance (FRE 402 & 403)
                       2017-3-9 WNTPA Counterproposal re                                                   Authenticity (FRE 901(a))
Defendant     564             Compensation Exhibit A             USSF_Morgan_013482   USSF_Morgan_013482   Cumulative, Waste of Time (FRE 403)
                       Email FWD: re: stats for Abby's talk w/
Defendant     565               UN on pay equity                  WNTPA_00006980       WNTPA_00006982      Relevance (FRE 402 & 403)
                                                                                                           Hearsay (FRE 801(c) & 802)
                                                                                                           Relevance (FRE 402 & 403)
Defendant     566             Key Supporting Facts doc            WNTPA_00006983       WNTPA_00006984      Authenticity (FRE 901(a))
                                                                                                           Hearsay (FRE 801(c) & 802)
                                                                                                           Relevance (FRE 402 & 403)
                        2017.03.13 USSF Partnership Bonus                                                  Authenticity (FRE 901(a))
Defendant     567                   Response                     USSF_Morgan_013594   USSF_Morgan_013599   Cumulative, Waste of Time (FRE 403)




                                                                                      45
                               JOINT EXHIBIT LIST                                                      CASE NO. 2:19-CV-01717-RGK-AGR
                            Case 2:19-cv-01717-RGK-AGR Document 224 Filed 03/30/20 Page 48 of 76 Page ID
                                                             #:8737




            Proposed
              Trial
Offering     Exhibit                                                                                                                          Date         Date
 Party         No.                Description                   Bates Start           Bates End              FRE Bases for Objection        Identified   Admitted
                                                                                                      Hearsay (FRE 801(c) & 802)
                                                                                                      Relevance (FRE 402 & 403)
                           2017.03.14 USSF Amended                                                    Authenticity (FRE 901(a))
Defendant     568           Compensation Response           USSF_Morgan_013628   USSF_Morgan_013629   Cumulative, Waste of Time (FRE 403)
                                                                                                      Hearsay (FRE 801(c) & 802)
                                                                                                      Relevance (FRE 402 & 403)
                        2017.03.15 WNTPA Compensation                                                 Authenticity (FRE 901(a))
Defendant     569                Counterproposal            USSF_Morgan_013699   USSF_Morgan_013699   Cumulative, Waste of Time (FRE 403)
                                                                                                      Hearsay (FRE 801(c) & 802)
                                                                                                      Relevance (FRE 402 & 403)
                        2017.03.15 WNTPA Compensation                                                 Authenticity (FRE 901(a))
Defendant     570            Terms Counterproposal          USSF_Morgan_013700   USSF_Morgan_013700   Cumulative, Waste of Time (FRE 403)
                                                                                                      Hearsay (FRE 801(c) & 802)
                                                                                                      Relevance (FRE 402 & 403)
                       2017.03.15 WNTPA Partnership Bonus                                             Authenticity (FRE 901(a))
Defendant     571                  Response                 USSF_Morgan_013701   USSF_Morgan_013704   Cumulative, Waste of Time (FRE 403)
                                                                                                      Hearsay (FRE 801(c) & 802)
                        2017.03.15 WNTPA Supplementary                                                Relevance (FRE 402 & 403)
                       Presentation re: CBA comp and NWSL                                             Authenticity (FRE 901(a))
Defendant     572               Allocation proposals         WNTPA_00011125       WNTPA_00011138      Cumulative, Waste of Time (FRE 403)
                                                                                                      Hearsay (FRE 801(c) & 802)
                        2017.03.15 WNTPA Supplementary                                                Relevance (FRE 402 & 403)
                       Presentation re: CBA comp and NWSL                                             Authenticity (FRE 901(a))
Defendant     573               Allocation proposals         WNTPA_00011125       WNTPA_00011138      Cumulative, Waste of Time (FRE 403)
                                                                                                      Hearsay (FRE 801(c) & 802)
                        2017.03.15 WNTPA Supplementary                                                Relevance (FRE 402 & 403)
                       Presentation re: CBA comp and NWSL                                             Authenticity (FRE 901(a))
Defendant     574               Allocation proposals         WNTPA_00011125       WNTPA_00011138      Cumulative, Waste of Time (FRE 403)
                                                                                                      Hearsay (FRE 801(c) & 802)
                                                                                                      Relevance (FRE 402 & 403)
                          2017.03.16 USSF Two Proposal                                                Authenticity (FRE 901(a))
Defendant     575             Partnership Provisions        USSF_Morgan_013764   USSF_Morgan_013767   Cumulative, Waste of Time (FRE 403)
                                                                                                      Hearsay (FRE 801(c) & 802)
                                                                                                      Relevance (FRE 402 & 403)
                       2017.03.16 USSF Two Quad Proposal                                              Authenticity (FRE 901(a))
Defendant     576                 Compensation              USSF_Morgan_013763   USSF_Morgan_013763   Cumulative, Waste of Time (FRE 403)
                                                                                 46
                             JOINT EXHIBIT LIST                                                   CASE NO. 2:19-CV-01717-RGK-AGR
                              Case 2:19-cv-01717-RGK-AGR Document 224 Filed 03/30/20 Page 49 of 76 Page ID
                                                               #:8738




            Proposed
              Trial
Offering     Exhibit                                                                                                                               Date         Date
 Party         No.                  Description                      Bates Start           Bates End              FRE Bases for Objection        Identified   Admitted
                                                                                                           Hearsay (FRE 801(c) & 802)
                                                                                                           Relevance (FRE 402 & 403)
                         2017.03.16 WNTPA Compensation                                                     Authenticity (FRE 901(a))
Defendant     577                 Counterproposal                USSF_Morgan_015965   USSF_Morgan_015965   Cumulative, Waste of Time (FRE 403)
                                                                                                           Hearsay (FRE 801(c) & 802)
                                                                                                           Relevance (FRE 402 & 403)
                        USSF Proposed WNT CBA Financial                                                    Authenticity (FRE 901(a))
Defendant     578                Terms 03.16.17                  USSF_Morgan_013773   USSF_Morgan_013773   Cumulative, Waste of Time (FRE 403)
                                                                                                           Hearsay (FRE 801(c) & 802)
                                                                                                           Relevance (FRE 402 & 403)
                        USSF Proposed WNT CBA Financial                                                    Authenticity (FRE 901(a))
Defendant     579                Terms 03.16.17                  USSF_Morgan_013773   USSF_Morgan_013773   Cumulative, Waste of Time (FRE 403)
                                                                                                           Hearsay (FRE 801(c) & 802)
                                                                                                           Relevance (FRE 402 & 403)
                        USSF Proposed WNT CBA Financial                                                    Authenticity (FRE 901(a))
Defendant     580                Terms 03.16.17                  USSF_Morgan_013773   USSF_Morgan_013773   Cumulative, Waste of Time (FRE 403)
                                                                                                           Hearsay (FRE 801(c) & 802)
                                                                                                           Relevance (FRE 402 & 403)
                       2017.03.29 and 04.02 Proposed Financial                                             Authenticity (FRE 901(a))
Defendant     581                Terms Comparison                USSF_Morgan_014110   USSF_Morgan_014110   Cumulative, Waste of Time (FRE 403)
                                                                                                           Relevance (FRE 402 & 403)
                         2017.03.29 Bellotti Email WNTPA                                                   Authenticity (FRE 901(a))
Defendant     582                    Proposals                   USSF_Morgan_013842   USSF_Morgan_013843   Cumulative, Waste of Time (FRE 403)
                                                                                                           Hearsay (FRE 801(c) & 802)
                                                                                                           Relevance (FRE 402 & 403)
                        2017.03.29 NWSL Minimum Staffing                                                   Authenticity (FRE 901(a))
Defendant     583                    Table                       USSF_Morgan_013835   USSF_Morgan_013835   Cumulative, Waste of Time (FRE 403)
                                                                                                           Hearsay (FRE 801(c) & 802)
                                                                                                           Relevance (FRE 402 & 403)
                        2017.03.29 WNTPA Counterproposal                                                   Authenticity (FRE 901(a))
Defendant     584                  NWSL Issues                   USSF_Morgan_014075   USSF_Morgan_014079   Cumulative, Waste of Time (FRE 403)
                                                                                                           Hearsay (FRE 801(c) & 802)
                                                                                                           Relevance (FRE 402 & 403)
                            2017.03.29 WNTPA Modified                                                      Authenticity (FRE 901(a))
Defendant     585              Compensation Proposal             USSF_Morgan_013849   USSF_Morgan_013849   Cumulative, Waste of Time (FRE 403)

                                                                                      47
                               JOINT EXHIBIT LIST                                                      CASE NO. 2:19-CV-01717-RGK-AGR
                              Case 2:19-cv-01717-RGK-AGR Document 224 Filed 03/30/20 Page 50 of 76 Page ID
                                                               #:8739




            Proposed
              Trial
Offering     Exhibit                                                                                                                               Date         Date
 Party         No.                  Description                      Bates Start           Bates End              FRE Bases for Objection        Identified   Admitted
                                                                                                           Hearsay (FRE 801(c) & 802)
                                                                                                           Relevance (FRE 402 & 403)
                          2017.03.29 WNTPA Partnership                                                     Authenticity (FRE 901(a))
Defendant     586                Proposal Redline                USSF_Morgan_013844   USSF_Morgan_013847   Cumulative, Waste of Time (FRE 403)
                                                                                                           Hearsay (FRE 801(c) & 802)
                                                                                                           Relevance (FRE 402 & 403)
                       2017.03.29 WNTPA Redline Two Quad                                                   Authenticity (FRE 901(a))
Defendant     587                   Proposal                     USSF_Morgan_013836   USSF_Morgan_013841   Cumulative, Waste of Time (FRE 403)
                                                                                                           Hearsay (FRE 801(c) & 802)
                                                                                                           Relevance (FRE 402 & 403)
                        2017.03.29 WNTPA Response NWSL                                                     Authenticity (FRE 901(a))
Defendant     588                    Issues                      USSF_Morgan_013823   USSF_Morgan_013829   Cumulative, Waste of Time (FRE 403)
                                                                                                           Hearsay (FRE 801(c) & 802)
                                                                                                           Relevance (FRE 402 & 403)
                        2017.03.29 WNTPA Response NWSL                                                     Authenticity (FRE 901(a))
Defendant     589                   Standards                    USSF_Morgan_013830   USSF_Morgan_013834   Cumulative, Waste of Time (FRE 403)
                                                                                                           Hearsay (FRE 801(c) & 802)
                                                                                                           Relevance (FRE 402 & 403)
                       2017-3-29 WNTPA Proposed WNT CBA                                                    Authenticity (FRE 901(a))
Defendant     590                 Financial Terms                USSF_Morgan_013848   USSF_Morgan_013848   Cumulative, Waste of Time (FRE 403)
                         2017.03.30 Bellotti Emails WNTPA                                                  Relevance (FRE 402 & 403)
Defendant     591                    Proposals                   USSF_Morgan_013867   USSF_Morgan_013868   Cumulative, Waste of Time (FRE 403)
                                                                                                           Hearsay (FRE 801(c) & 802)
                                                                                                           Relevance (FRE 402 & 403)
                       2017.03.30 Integrated Proposal Likeness                                             Authenticity (FRE 901(a))
Defendant     592                  & Appearances                 USSF_Morgan_013869   USSF_Morgan_013877   Cumulative, Waste of Time (FRE 403)
                                                                                                           Hearsay (FRE 801(c) & 802)
                                                                                                           Relevance (FRE 402 & 403)
                       2017.03.30 Integrated Proposal Redlines                                             Authenticity (FRE 901(a))
Defendant     593                         2                      USSF_Morgan_013915   USSF_Morgan_013923   Cumulative, Waste of Time (FRE 403)
                                                                                                           Hearsay (FRE 801(c) & 802)
                                                                                                           Relevance (FRE 402 & 403)
                       2017.03.30 Integrated Proposal Redlines                                             Authenticity (FRE 901(a))
Defendant     594                         3                      USSF_Morgan_013988   USSF_Morgan_013995   Cumulative, Waste of Time (FRE 403)



                                                                                      48
                               JOINT EXHIBIT LIST                                                      CASE NO. 2:19-CV-01717-RGK-AGR
                              Case 2:19-cv-01717-RGK-AGR Document 224 Filed 03/30/20 Page 51 of 76 Page ID
                                                               #:8740




            Proposed
              Trial
Offering     Exhibit                                                                                                                              Date         Date
 Party         No.                  Description                     Bates Start           Bates End              FRE Bases for Objection        Identified   Admitted
                                                                                                          Hearsay (FRE 801(c) & 802)
                                                                                                          Relevance (FRE 402 & 403)
                            2017.03.30 WNTPA Lifestyle                                                    Authenticity (FRE 901(a))
Defendant     595                 Counterproposal               USSF_Morgan_013878   USSF_Morgan_013886   Cumulative, Waste of Time (FRE 403)
                                                                                                          Hearsay (FRE 801(c) & 802)
                                                                                                          Relevance (FRE 402 & 403)
                           2017.03.30 WNTPA Redline to                                                    Authenticity (FRE 901(a))
Defendant     596               Additional Proposals            USSF_Morgan_013935   USSF_Morgan_013942   Cumulative, Waste of Time (FRE 403)
                                                                                                          Hearsay (FRE 801(c) & 802)
                                                                                                          Relevance (FRE 402 & 403)
                          2017.03.30 WNTPA Response to                                                    Authenticity (FRE 901(a))
Defendant     597              Additional Proposals             USSF_Morgan_013887   USSF_Morgan_013894   Cumulative (FRE 403)
                                                                                                          Relevance (FRE 402 & 403)
                         2017 WNTPA LM-2 (for FY 2016)
Defendant     598                                                WNTPA_00000179       WNTPA_00000205      Hearsay (FRE 801(c) & 802)
                                                                                                          Hearsay (FRE 801(c) & 802)
                                                                                                          Relevance (FRE 402 & 403)
                       2017.04.01 USSF Response to Additional                                             Authenticity (FRE 901(a))
Defendant     599                    Proposals                  USSF_Morgan_013970   USSF_Morgan_013977   Cumulative, Waste of Time (FRE 403)
                                                                                                          Hearsay (FRE 801(c) & 802)
                                                                                                          Relevance (FRE 402 & 403)
                       2017.04.01 USSF Response to Allocation                                             Authenticity (FRE 901(a))
Defendant     600                    Proposal                   USSF_Morgan_014011   USSF_Morgan_014016   Cumulative, Waste of Time (FRE 403)
                                                                                                          Hearsay (FRE 801(c) & 802)
                                                                                                          Relevance (FRE 402 & 403)
                       2017.04.01 USSF Response to Lifestyle                                              Authenticity (FRE 901(a))
Defendant     601                   Proposal                    USSF_Morgan_014025   USSF_Morgan_014033   Cumulative, Waste of Time (FRE 403)
                                                                                                          Hearsay (FRE 801(c) & 802)
                                                                                                          Relevance (FRE 402 & 403)
                       2017.04.01 USSF Response to WNTPA                                                  Authenticity (FRE 901(a))
Defendant     602                 Comp Proposal                 USSF_Morgan_013999   USSF_Morgan_013999   Cumulative, Waste of Time (FRE 403)
                                                                                                          Hearsay (FRE 801(c) & 802)
                                                                                                          Relevance (FRE 402 & 403)
                       2017.04.01 USSF Response to WNTPA                                                  Authenticity (FRE 901(a))
Defendant     603               Partnership Proposal            USSF_Morgan_014000   USSF_Morgan_014003   Cumulative, Waste of Time (FRE 403)



                                                                                     49
                               JOINT EXHIBIT LIST                                                     CASE NO. 2:19-CV-01717-RGK-AGR
                              Case 2:19-cv-01717-RGK-AGR Document 224 Filed 03/30/20 Page 52 of 76 Page ID
                                                               #:8741




            Proposed
              Trial
Offering     Exhibit                                                                                                                              Date         Date
 Party         No.                  Description                     Bates Start           Bates End              FRE Bases for Objection        Identified   Admitted
                                                                                                          Hearsay (FRE 801(c) & 802)
                                                                                                          Relevance (FRE 402 & 403)
                        2017.04.01 USSF Revised Response to                                               Authenticity (FRE 901(a))
Defendant     604               Additional Proposals            USSF_Morgan_014045   USSF_Morgan_014052   Cumulative, Waste of Time (FRE 403)
                                                                                                          Relevance (FRE 402 & 403)
                         2017.04.02 Bellotti to Levine Email                                              Completeness (FRE 106)
Defendant     605                    Proposals                  USSF_Morgan_014108   USSF_Morgan_014108   Cumulative, Waste of Time (FRE 403)
                                                                                                          Hearsay (FRE 801(c) & 802)
                                                                                                          Relevance (FRE 402 & 403)
                                                                                                          Authenticity (FRE 901(a))
Defendant     606      2017.04.02 Sauer USSF Proposals Email    USSF_Morgan_013998   USSF_Morgan_013998   Cumulative, Waste of Time (FRE 403)
                                                                                                          Hearsay (FRE 801(c) & 802)
                                                                                                          Relevance (FRE 402 & 403)
                           2017.04.02 WNTPA Response                                                      Authenticity (FRE 901(a))
Defendant     607               Allocation Proposal             USSF_Morgan_014111   USSF_Morgan_014116   Cumulative, Waste of Time (FRE 403)
                                                                                                          Hearsay (FRE 801(c) & 802)
                                                                                                          Relevance (FRE 402 & 403)
                           2017.04.02 WNTPA Response                                                      Authenticity (FRE 901(a))
Defendant     608             Compensation Proposal             USSF_Morgan_014109   USSF_Morgan_014109   Cumulative, Waste of Time (FRE 403)
                                                                                                          Hearsay (FRE 801(c) & 802)
                                                                                                          Relevance (FRE 402 & 403)
                       2017.04.02 WNTPA Response to NWSL                                                  Authenticity (FRE 901(a))
Defendant     609                    Issues                     USSF_Morgan_014091   USSF_Morgan_014094   Cumulative, Waste of Time (FRE 403)

                                                                 WNTPA_00006520       WNTPA_00006520
                                                                 WNTPA_00007242       WNTPA_00007246
                                                                USSF_Morgan_014306   USSF_Morgan_014306
                                                                 WNTPA_00006651       WNTPA_00006658
                                                                 WNTPA_00007207       WNTPA_00007211
                                                                 WNTPA_00006595       WNTPA_00006604
                       Memorandum of Understanding re: 2017-     WNTPA_00007251       WNTPA_00007254
Defendant     610            2021 CBA with attachments           WNTPA_00007199       WNTPA_00007205      Relevance (FRE 402 & 403)
                       As CBA talks progress, Sauerbrunn eyes                                             Relevance (FRE 402 & 403)
                        healing process between U.S. women,                                               Hearsay (FRE 801(c) & 802)
Defendant     611              men I Sports Illustrated                N/A                  N/A           Authenticity (FRE 901)

                                                                                     50
                               JOINT EXHIBIT LIST                                                     CASE NO. 2:19-CV-01717-RGK-AGR
                              Case 2:19-cv-01717-RGK-AGR Document 224 Filed 03/30/20 Page 53 of 76 Page ID
                                                               #:8742




            Proposed
              Trial
Offering     Exhibit                                                                                                                                Date         Date
 Party         No.                   Description                      Bates Start           Bates End              FRE Bases for Objection        Identified   Admitted
                                                                                                            Relevance (FRE 402 & 403)
                       2017.04.04 Sports Illustrated Sauerbrunn                                             Hearsay (FRE 801(c) & 802)
Defendant     612                      Article                           N/A                  N/A           Authenticity (FRE 901)
                                                                                                            Relevance (FRE 402 & 403)
                       2017.04.04 Sports Illustrated Sauerbrunn                                             Hearsay (FRE 801(c) & 802)
Defendant     613                       Article                   USSF_Morgan_041148   USSF_Morgan_041149   Authenticity (FRE 901)
                        Email re: WNTPA's ratification of the                                               Relevance (FRE 402 & 403)
Defendant     614                  Final Documents                USSF_Morgan_014596   USSF_Morgan_014596   Hearsay (FRE 801(c) & 802)
                        U.S. women's soccer scores higher pay,                                              Relevance (FRE 402 & 403)
                       better conditions in new labor agreement                                             Hearsay (FRE 801(c) & 802)
Defendant     615                  I PBS NewsHour                        N/A                  N/A           Authenticity (FRE 901)
                        U.S. women's soccer scores higher pay,                                              Relevance (FRE 402 & 403)
                       better conditions in new labor agreement                                             Hearsay (FRE 801(c) & 802)
Defendant     616                  I PBS NewsHour                 USSF_Morgan_041658   USSF_Morgan_041658   Authenticity (FRE 901)
                         Text message between Rudnick and
Defendant     617                  Morgan re: CBA                  MORGAN_0008300       MORGAN_0008300      Relevance (FRE 402 & 403)
                         Roux email to Levinstein Re: Comp                                                  Relevance (FRE 402 & 403)
Defendant     618      Records from USSF and Pooled Amounts        WNTPA_00005140       WNTPA_00005140      Hearsay (FRE 801(c) & 802)
                                                                                                            Relevance (FRE 402 & 403)
                                                                                                            Hearsay (FRE 801(c) and 802)
                                                                                                            Lay Opinion (FRE 701)
                        American Voices Meghan Klingenberg                                                  Cumulative, Waste of Time (FRE 403)
Defendant     619                      Article                           N/A                  N/A           Authenticity (FRE 901)
                            Levinstein email to Roux Re:                                                    Relevance (FRE 402 & 403)
Defendant     620                    Confidential                  WNTPA_00006560       WNTPA_00006571      Hearsay (FRE 801(c) & 802)
                        Picture of Flynn and Press signing the                                              Relevance (FRE 402 & 403)
Defendant     621            2017-2021 CBA in Chicago                    N/A                  N/A           Authenticity (FRE 901)
                                                                                                            Relevance (FRE 402 & 403)
                                                                                                            Hearsay (FRE 801(c) & 802)
Defendant     622        Levinstein email to Roux and Gibson       WNTPA_00005327       WNTPA_00005328      Authenticity (FRE 901)
Defendant     623                  WITHDRAWN                           N/A                  N/A




                                                                                       51
                               JOINT EXHIBIT LIST                                                       CASE NO. 2:19-CV-01717-RGK-AGR
                              Case 2:19-cv-01717-RGK-AGR Document 224 Filed 03/30/20 Page 54 of 76 Page ID
                                                               #:8743




            Proposed
              Trial
Offering     Exhibit                                                                                                                                    Date         Date
 Party         No.                    Description                    Bates Start             Bates End                FRE Bases for Objection         Identified   Admitted
                       FIFA Council confirms contributions for
                             FIFA World Cup participants,
                       https://www.fifa.com/about-fifa/who-we-
                            are/news/fifa-council-confirms-                                                     Relevance (FRE 402 & 403)
                           contributions-for-fifa-world-cup-                                                    Hearsay (FRE 801(c) & 802)
Defendant     624                participants-2917806                   N/A                     N/A             Authenticity (FRE 901)
                        Amy Rodriguez Email to Christen Press
                       Re Player's Association Medical Process                                                  Relevance (FRE 402 & 403)
Defendant     625                      Feedback                    Morgan_0072234          Morgan_0072235       Authenticity (FRE 901)
                                                                                                                Incomplete (FRE 106)
Defendant     626            Email re: Letter + Platform         USSF_Morgan_042191   USSF_Morgan_042191        Hearsay (FRE 801(c) & 802)
                                                                                                                Incomplete (FRE 106)
Defendant     627            Email re: thoughts for tonight      USSF_Morgan_042189   USSF_Morgan_042190        Hearsay (FRE 801(c) & 802)
                          Letter of Understanding re: WNT
                       Contract and NWSL Allocation Rights of                                                   Relevance (FRE 402 & 403)
Defendant     628          Injured WNT Contracted Players        USSF_Morgan_005778   USSF_Morgan_005778        Hearsay (FRE 801(c) & 802)
                        Licensing Agency Agreement between                                                      Relevance (FRE 402 & 403)
Defendant     629                USWNTPA and REP                  WNTPA_00011866       WNTPA_00011899           Authenticity (FRE 901)
                       Payments for dental insurance for WNT
Defendant     630                        players                 USSF_Morgan_068352   USSF_Morgan_069503        Cumulative, Waste of Time (FRE 403)
                                                                                                                Relevance (FRE 402 & 403)
                         2018 WNTPA LM-2 (for FY 2017)
                                                                                                                Hearsay (FRE 801(c) & 802)
                                (Original Filing)
Defendant     631                                                 WNTPA_00000232       WNTPA_00000258           Cumulative, Waste of Time (FRE 403)
                       Constitution and By-Laws of the United
                       States Women's National Soccer Team                                                      Relevance (FRE 402 & 403)
Defendant     632                Players Association             USSF_Morgan_028528   USSF_Morgan_028540        Hearsay (FRE 801(c) & 802)
                       Constitution and By-Laws of the United
                       States Women's National Soccer Team                                                      Relevance (FRE 402 & 403)
Defendant     633                Players Association             USSF_Morgan_028528   USSF_Morgan_028540        Hearsay (FRE 801(c) & 802)
Defendant     634         2017 WNT Payroll Submissions           USSF_Morgan_063241   USSF_Morgan_063241        Cumulative, Waste of Time (FRE 403)
                       Text messages between Kelley O'Hara,                                                     Relevance (FRE 402 & 403)
Defendant     635        Becky Sauerbrunn and Becca Roux          MORGAN_0099290       MORGAN_0099299           Hearsay (FRE 801(c) & 802)




                                                                                      52
                               JOINT EXHIBIT LIST                                                           CASE NO. 2:19-CV-01717-RGK-AGR
                              Case 2:19-cv-01717-RGK-AGR Document 224 Filed 03/30/20 Page 55 of 76 Page ID
                                                               #:8744




            Proposed
              Trial
Offering     Exhibit                                                                                                                                Date         Date
 Party         No.                    Description                     Bates Start           Bates End             FRE Bases for Objection         Identified   Admitted
                         Tobin Heath is making her way back
                                     from injuries,
                       https://www.foxsports.com/soccer/story/t                                             Relevance (FRE 402 & 403)
                         obin-heath-is-making-her-way-back-                                                 Hearsay (FRE 801(c) & 802)
Defendant     636                from-injuries-043018                    N/A                  N/A           Authenticity (FRE 901)
                                                                                                            Relevance (FRE 402 & 403)
                        Email re: Book excerpts and questions                                               Hearsay (FRE 801(c) & 802)
Defendant     637         (attaching excerpts for becky.docx)            N/A                  N/A           Authenticity (FRE 901)
Defendant     638                   WITHDRAWN                            N/A                  N/A
                       Amy Rodriguez: A long journey back to
                                       the field,
                       https://www.ussoccer.com/stories/2018/0                                              Relevance (FRE 402 & 403)
                       6/amy-rodriguez-a-long-journey-back-to-                                              Hearsay (FRE 801(c) & 802)
Defendant     639                      the-field                         N/A                  N/A           Authenticity (FRE 901)
                                                                                                            Relevance (FRE 402 & 403)
                         2018 WNTPA LM-2 (for FY 2017)
                                                                                                            Hearsay (FRE 801(c) & 802)
                                (Second Filing)
Defendant     640                                                  WNTPA_00000206       WNTPA_00000231      Cumulative, Waste of Time (FRE 403)
                                                                                                            Relevance (FRE 402 & 403)
Defendant     641             Roux email to Levinstein             WNTPA_00005035       WNTPA_00005038      Hearsay (FRE 801(c) & 802)
                       Levinstein email to Roux Privileged and                                              Relevance (FRE 402 & 403)
Defendant     642                   Confidential                   WNTPA_00004997       WNTPA_00005000      Hearsay (FRE 801(c) & 802)
                                                                                                            Relevance (FRE 402 & 403)
                       FIFA Women's World Cup France 2019 -                                                 Hearsay (FRE 801(c) & 802)
Defendant     643                 Prize Money memo                       N/A                  N/A           Authenticity (FRE 901)
                        Levinstein email to Roux Re: Privileged                                             Relevance (FRE 402 & 403)
                        and Confidential - Re: FW: Tweet from                                               Hearsay (FRE 801(c) & 802)
Defendant     644                     Grant Wahl                   WNTPA_00004856       WNTPA_00004857      Authenticity (FRE 901)
Defendant     645            Venue Selection Guidelines 2         USSF_Morgan_035747   USSF_Morgan_035750   Hearsay (FRE 801(c) & 802)
                                                                                                            Relevance (FRE 402 & 403)
                        2018 FIFA World Cup Russia Global                                                   Hearsay (FRE 801(c) & 802)
Defendant     646         broadcast and audience summary                 N/A                  N/A           Authenticity (FRE 901)
                                                                                                            Relevance (FRE 402 & 403)
                           2018 WNT Payroll Submissions
Defendant     647                                                 USSF_Morgan_063163   USSF_Morgan_063163   Cumulative, Waste of Time (FRE 403)
                                                                                                            Relevance (FRE 402 & 403)
                            Levinstein email to Roux Re:                                                    Hearsay (FRE 801(c) & 802)
Defendant     648                   Confidential                   WNTPA_00004839       WNTPA_00004839      Authenticity (FRE 901)
                                                                                       53
                               JOINT EXHIBIT LIST                                                       CASE NO. 2:19-CV-01717-RGK-AGR
                              Case 2:19-cv-01717-RGK-AGR Document 224 Filed 03/30/20 Page 56 of 76 Page ID
                                                               #:8745




            Proposed
              Trial
Offering     Exhibit                                                                                                                                      Date         Date
 Party         No.                   Description                       Bates Start             Bates End                FRE Bases for Objection         Identified   Admitted
                                                                     Morgan_0075460          Morgan_0075460
                                                                     Morgan_0074288          Morgan_0074288
                                                                     Morgan_0074297          Morgan_0074297
                                                                     Morgan_0074918          Morgan_0074918       Relevance (FRE 402 & 403)
                            Emails re: payments from the             Morgan_0074937          Morgan_0074937       Hearsay (FRE 801(c) & 802)
Defendant     649                   USWNTPA                          Morgan_0075453          Morgan_0075453       Authenticity (FRE 901)
                                                                                                                  Relevance (FRE 402 & 403)
                        2019 FIFA Women's World Cup Prize                                                         Hearsay (FRE 801(c) & 802)
Defendant     650                 Money Memo                       USSF_Morgan_007841   USSF_Morgan_007842        Authenticity (FRE 901)
Defendant     651                WITHDRAWN                               N/A                  N/A
                                                                                                                  Relevance (FRE 402 & 403)
Defendant     652                    Email re: Roster              USSF_Morgan_042229   USSF_Morgan_042229        Hearsay (FRE 801(c) & 802)
                        April 2019 USNTPA Nippert Stadium                                                         Relevance (FRE 402 & 403)
Defendant     653                      Complaints                  USSF_Morgan_080307   USSF_Morgan_080311        Hearsay (FRE 801(c) & 802)
Defendant     654                    WITHDRAWN                           N/A                  N/A
                        Plaintiffs' Collective Action Complaint
                       for Violations of the Equal Pay Act and
                       Class Action Complaint for Violations of
Defendant     655      Title VII of the Civil Rights Act of 1964          N/A                     N/A             Cumulative, Waste of Time (FRE 403)
                        Plaintiffs' Collective Action Complaint
                       for Violations of the Equal Pay Act and
                       Class Action Complaint for Violations of
Defendant     656      Title VII of the Civil Rights Act of 1964          N/A                     N/A             Cumulative, Waste of Time (FRE 403)
                                                                                                                  Relevance (FRE 402 & 403)
                                                                                                                  Hearsay (FRE 801(c) & 802)
Defendant     657               Redacted Powerpoint                 WNTPA_00004805       WNTPA_00004807           Authenticity (FRE 901)
                       Levinstein email to Roux Re: Privileged
                       and Confidential - USWNT Lawsuit and                                                       Relevance (FRE 402 & 403)
                          Demand for Equal Compensation                                                           Hearsay (FRE 801(c) & 802)
Defendant     658          [MNTPA Bargaining strategy]              WNTPA_00004799       WNTPA_00004804           Authenticity (FRE 901)
                                                                                                                  Relevance (FRE 402 & 403)
                                                                                                                  Hearsay (FRE 801(c) & 802)
Defendant     659        2019 WNTPA LM-2 (for FY 2018)              WNTPA_00000286       WNTPA_00000310           Cumulative, Waste of Time (FRE 403)
                                                                                                                  Hearsay (FRE 801(c) & 802)
                       2019.04.17 EEOC Charge Within FOIA                                                         Authenticity (FRE 901)
Defendant     660                Response (Lloyd)                  USSF_Morgan_003108   USSF_Morgan_003250        Cumulative, Waste of Time (FRE 403)
                                                                                        54
                               JOINT EXHIBIT LIST                                                             CASE NO. 2:19-CV-01717-RGK-AGR
                              Case 2:19-cv-01717-RGK-AGR Document 224 Filed 03/30/20 Page 57 of 76 Page ID
                                                               #:8746




            Proposed
              Trial
Offering     Exhibit                                                                                                                                Date         Date
 Party         No.                  Description                       Bates Start           Bates End              FRE Bases for Objection        Identified   Admitted
                                                                                                            Hearsay (FRE 801(c) & 802)
                       2019.04.17 EEOC Charge Within FOIA                                                   Authenticity (FRE 901)
Defendant     661               Response (Morgan)                 USSF_Morgan_003251   USSF_Morgan_003392   Cumulative, Waste of Time (FRE 403)
Defendant     662                 WITHDRAWN                             N/A                  N/A
                                                                                                            Hearsay (FRE 801(c) & 802)
                       2019.04.17 EEOC Charge Within FOIA                                                   Authenticity (FRE 901)
Defendant     663             Response (Sauerbrunn)               USSF_Morgan_003536   USSF_Morgan_003679   Cumulative, Waste of Time (FRE 403)
                                                                                                            Hearsay (FRE 801(c) & 802)
                       2019.04.17 EEOC Charge Within FOIA                                                   Authenticity (FRE 901)
Defendant     664                 Response (Solo)                 USSF_Morgan_003680   USSF_Morgan_003879   Cumulative, Waste of Time (FRE 403)
                                                                                                            Relevance (FRE 402 & 403)
                         2019 Concacaf Gold Cup - Financial                                                 Authenticity (FRE 901)
Defendant     665        Regulations, Provisional & Final List    USSF_Morgan_081431   USSF_Morgan_081435   Untimely/Late Produced
                         2019.05.15 Luna Donation Payment                                                   Relevance (FRE 402 & 403)
Defendant     666                        Email                     MORGAN_0015969       MORGAN_0015972      Hearsay (FRE 801(c) & 802)
                        Text message stating "'Market realities
                        are such that the womens team doesn’t
                       deserve to be paid as much as the men' -
Defendant     667                         Jay"                     MORGAN_0099705       MORGAN_0099705      Cumulative, Waste of Time (FRE 403)
                                                                                                            Relevance (FRE 402 & 403)
                       Caitlin Murray Tweet re: Rapinoe gives                                               Hearsay (FRE 801(c) & 802)
Defendant     668                  kudos to USSF                         N/A                  N/A           Authenticity (FRE 901)
                                                                                                            Relevance (FRE 402 & 403)
                                                                                                            Hearsay (FRE 801(c) & 802)
Defendant     669                  Rapinoe Video                  USSF_Morgan_042130   USSF_Morgan_042130   Authenticity (FRE 901)
                                                                                                            Relevance (FRE 402 & 403)
                                Transcript of Video @                                                       Hearsay (FRE 801(c) & 802)
Defendant     670              USSF_Morgan_042130                        N/A                  N/A           Authenticity (FRE 901)
                          2019.07.14 Tweet Secret Donation
Defendant     671                      Payment                     MORGAN_0005791       MORGAN_0005791      Relevance (FRE 402 & 403)
                       2019.07.15 Secret Donation Social Media                                              Relevance (FRE 402 & 403)
Defendant     672                 Instructions Email               MORGAN_0015966       MORGAN_0015967      Hearsay (FRE 801(c) & 802)
                         2019.07.15 WNTPA Secret Donation                                                   Relevance (FRE 402 & 403)
Defendant     673                       Email                      MORGAN_0015959       MORGAN_0015965      Hearsay (FRE 801(c) & 802)


                                                                                       55
                               JOINT EXHIBIT LIST                                                       CASE NO. 2:19-CV-01717-RGK-AGR
                              Case 2:19-cv-01717-RGK-AGR Document 224 Filed 03/30/20 Page 58 of 76 Page ID
                                                               #:8747




            Proposed
              Trial
Offering     Exhibit                                                                                                                            Date         Date
 Party         No.                  Description                        Bates Start           Bates End              FRE Bases for Objection   Identified   Admitted
                         Email re: CONFIDENTIAL: Secret                                                      Relevance (FRE 402 & 403)
Defendant     674           Deodorant donation to the PA            WNTPA_00004742       WNTPA_00004743      Hearsay (FRE 801(c) & 802)
                        Morgan Tweet stating "Wish tix were
                         cheaper so we could pack that thing!
                            Having to pay $100/ticket for
Defendant     675       family/friends that want to come out"      USSF_Morgan_042166   USSF_Morgan_042166   Relevance (FRE 402 & 403)
                        Levinstein email to Roux and Kessler                                                 Relevance (FRE 402 & 403)
                          FW: Letter [MNTPA Bargaining                                                       Hearsay (FRE 801(c) & 802)
Defendant     676                     strategy]                     WNTPA_00004686       WNTPA_00004687      Authenticity (FRE 901)
                                                                                                             Relevance (FRE 402 & 403)
                        Levinstein email to Kessler [MNTPA                                                   Hearsay (FRE 801(c) & 802)
Defendant     677               Bargaining strategy]                WNTPA_00004681       WNTPA_00004685      Authenticity (FRE 901)
                        Grant Thornton Report of Independent
Defendant     678           Certified Public Accountants           USSF_Morgan_016086   USSF_Morgan_016096
                                                                                                             Relevance (FRE 402 & 403)
                        Kessler email to Levinstein [MNTPA                                                   Hearsay (FRE 801(c) & 802)
Defendant     679                 Bargaining strategy]              WNTPA_00004669       WNTPA_00004670      Authenticity (FRE 901)
                       U.S. women's soccer players start to cash                                             Relevance (FRE 402 & 403)
                          in on licensing -- that's using your                                               Hearsay (FRE 801(c) & 802)
Defendant     680          bobblehead I Los Angelos Times          USSF_Morgan_041660   USSF_Morgan_041669   Authenticity (FRE 901)
                       U.S. women's soccer players start to cash                                             Relevance (FRE 402 & 403)
                          in on licensing -- that's using your                                               Hearsay (FRE 801(c) & 802)
Defendant     681          bobblehead I Los Angeles Times          USSF_Morgan_041660   USSF_Morgan_041669   Authenticity (FRE 901)
                       Email Re MNT/WNT - 2019 Fall Charter
Defendant     682                       Needs                      USSF_Morgan_055034   USSF_Morgan_055036
                                                                                                             Relevance (FRE 402 & 403)
                        Levinstein email to Kessler and Roux                                                 Hearsay (FRE 801(c) & 802)
Defendant     683          [MNTPA Bargaining strategy]              WNTPA_00004653       WNTPA_00004653      Authenticity (FRE 901)
                                                                                                             Relevance (FRE 402 & 403)
                       Rapinoe On Equal Pay Talks With U.S.                                                  Hearsay (FRE 801(c) & 802)
Defendant     684       Soccer: "We're All Ears" I SBJ Daily              N/A                  N/A           Authenticity (FRE 901)
                                                                                                             Relevance (FRE 402 & 403)
Defendant     685            Email re: Morgan Interview             MORGAN_0055903       MORGAN_0055904      Hearsay (FRE 801(c) & 802)
                                                                                                             Relevance (FRE 402 & 403)
Defendant     686       Email re: Potential SI Phone Interview      MORGAN_0055877       MORGAN_0055878      Hearsay (FRE 801(c) & 802)

                                                                                        56
                               JOINT EXHIBIT LIST                                                        CASE NO. 2:19-CV-01717-RGK-AGR
                               Case 2:19-cv-01717-RGK-AGR Document 224 Filed 03/30/20 Page 59 of 76 Page ID
                                                                #:8748




            Proposed
              Trial
Offering     Exhibit                                                                                                                                         Date         Date
 Party         No.                    Description                          Bates Start             Bates End                FRE Bases for Objection        Identified   Admitted
                                                                                                                     Relevance (FRE 402 & 403)
                         What's Next for Meg Rapinoe and Sue                                                         Hearsay (FRE 801(c) & 802)
Defendant     687                   Bird I InStyle.com                        N/A                    N/A             Authenticity (FRE 901)
                        Comparison of WNT Players' Pay Under
                          WNT Rate Versus Under MNT Rate                                                             Relevance (FRE 402 & 403)
                       from March 30, 2014 Through October 7,                                                        Hearsay (FRE 801(c) and 802)
Defendant     688                          2019                          Roux_00000001           Roux_00000001       Authenticity (FRE 901)
                        Comparison of WNT Players' Pay Under
                          WNT Rate Versus Under MNT Rate                                                             Relevance (FRE 402 & 403)
                       from March 30, 2014 Through October 7,                                                        Hearsay (FRE 801(c) and 802)
Defendant     689                          2019                               N/A                    N/A             Authenticity (FRE 901)
                        Declaration of Rebecca Roux in Support
                        of Plaintiffs' Reply in Support of Motion                                                    Hearsay (FRE 801(c) & 802)
Defendant     690                 for Class Certification                     N/A                    N/A             Cumulative (FRE 403)
                                                                                                                     Relevance (FRE 402 & 403)
                       FIFA Women's World Cup France 2019                                                            Hearsay (FRE 801(c) & 802)
Defendant     691      Global Broadcast and Audience Report                   N/A                    N/A             Authenticity (FRE 901)
                                                                                                                     Relevance (FRE 402 & 403)
Defendant     692         Email re: Player compensation                USSF_Morgan_055446   USSF_Morgan_055446       Hearsay (FRE 801(c) & 802)
                        WNT Expenses, Taxes and Deductions
Defendant     693                  (2017-2018)                         USSF_Morgan_017142   USSF_Morgan_017143       Cumulative, Waste of Time (FRE 403)
Defendant     694                WITHDRAWN                                   N/A                  N/A
                                                                                                                     Relevance (FRE 402 & 403)
Defendant     695                      Langel Bio                      USSF_Morgan_028101   USSF_Morgan_028104       Hearsay (FRE 801(c) & 802)
                       Defendant USSF's Answers to Plaintiffs'
Defendant     696              First Set of Interrogatories                   N/A                    N/A
                        Letter re: chart from Roux's declaration
                       in support of Plaintiffs' class certification
Defendant     697                          reply                              N/A                    N/A             Cumulative, Waste of Time (FRE 403)
                        Letter re: chart from Roux's declaration
                       in support of Plaintiffs' class certification
Defendant     698                          reply                              N/A                    N/A             Cumulative, Waste of Time (FRE 403)
                        Letter re: chart from Roux's declaration
                       in support of Plaintiffs' class certification
Defendant     699                          reply                              N/A                    N/A             Cumulative, Waste of Time (FRE 403)

                                                                                            57
                                JOINT EXHIBIT LIST                                                               CASE NO. 2:19-CV-01717-RGK-AGR
                              Case 2:19-cv-01717-RGK-AGR Document 224 Filed 03/30/20 Page 60 of 76 Page ID
                                                               #:8749




            Proposed
              Trial
Offering     Exhibit                                                                                                                                 Date         Date
 Party         No.                   Description                       Bates Start           Bates End             FRE Bases for Objection         Identified   Admitted
                          USSF Subpoena to Becca Roux to
                         Produce Documents, Information, or
                          Objects or to Permit Inspection of
Defendant     700            Premises in a Civil Action                   N/A                  N/A           Relevance (FRE 402 & 403)
                                                                                                             Relevance (FRE 402 & 403)
                        Summary Tab from Event Attendance
                                                                                                             Authenticity (FRE 901)
                        and Viewership Tracking Spreadsheet
Defendant     701                                                  USSF_Morgan_057254   USSF_Morgan_057254   Hearsay (FRE 801(c) and 802)
                                                                                                             Relevance (FRE 402 & 403)
                       Event attendance and viewership tracking                                              Authenticity (FRE 901)
Defendant     702                      spreadsheet                 USSF_Morgan_057254   USSF_Morgan_057254   Hearsay (FRE 801(c) and 802)
Defendant     703                   WITHDRAWN                            N/A                  N/A
                        Pulisic voted as 2019 U.S. Soccer Male
                                   Player of the Year,
                       https://www.ussoccer.com/stories/2019/1
                       2/pulisic-voted-as-2019-us-soccer-male-                                               Relevance (FRE 402 & 403)
Defendant     704                  player-of-the-year                     N/A                  N/A           Hearsay (FRE 801(c) and 802)
Defendant     705                   WITHDRAWN                             N/A                  N/A
                       Sixth Notice of Filing of Consent to Join                                             Relevance (FRE 402 & 403)
Defendant     706                        Forms                            N/A                  N/A           Cumulative, Waste of Time (FRE 403)
                          2019.12.20 Stolzenbach Levinstein
 JOINT        707                Nations League Email              USSF_Morgan_055431   USSF_Morgan_055431
                            2020.01.03 USSF Subpoena for                                                     Relevance (FRE 402 & 403)
Defendant     708               Documents to WNTPA                        N/A                  N/A           Hearsay (FRE 801(c) and 802)
                        WNT Expenses, Taxes and Deductions
Defendant     709                     (2015-2016)                  USSF_Morgan_055553   USSF_Morgan_055554   Cumulative, Waste of Time (FRE 403)
                        WNT Expenses, Taxes and Deductions
Defendant     710                        (2019)                    USSF_Morgan_057253   USSF_Morgan_057253   Cumulative, Waste of Time (FRE 403)
                        MNT Expenses, Taxes and Deduction                                                    Relevance (FRE 402 & 403)
Defendant     711                        (2019)                    USSF_Morgan_057248   USSF_Morgan_057248   Cumulative, Waste of Time (FRE 403)
                                                                                                             Relevance (FRE 402 & 403)
Defendant     712             Jozy Altidore's Bio / Stats                 N/A                  N/A           Hearsay (FRE 801(c) and 802)
                                                                                                             Relevance (FRE 402 & 403)
Defendant     713            Michael Bradley's Bio / Stats                N/A                  N/A           Hearsay (FRE 801(c) and 802)
                                                                                                             Relevance (FRE 402 & 403)
Defendant     714            Christian Pulisic's Bio / Stats              N/A                  N/A           Hearsay (FRE 801(c) and 802)

                                                                                        58
                               JOINT EXHIBIT LIST                                                        CASE NO. 2:19-CV-01717-RGK-AGR
                              Case 2:19-cv-01717-RGK-AGR Document 224 Filed 03/30/20 Page 61 of 76 Page ID
                                                               #:8750




            Proposed
              Trial
Offering     Exhibit                                                                                                                          Date         Date
 Party         No.                  Description                   Bates Start         Bates End              FRE Bases for Objection        Identified   Admitted
                                                                                                      Relevance (FRE 402 & 403)
                                                                                                      Hearsay (FRE 801(c) and 802)
                                                                                                      Lay Opinion (FRE 701)
                       American Voices Meghan Klingenberg I                                           Cumulative, Waste of Time (FRE 403)
Defendant     715                     Vault                          N/A                N/A           Authenticity (FRE 901)
                                                                                                      Relevance (FRE 402 & 403)
                                                                                                      Hearsay (FRE 801(c) and 802)
                                                                                                      Lay Opinion (FRE 701)
                       American Voices Meghan Klingenberg I                                           Cumulative, Waste of Time (FRE 403)
Defendant     716                Sports Illustrated             WNTPA_00006515    WNTPA_00006515      Authenticity (FRE 901)
                                                                                                      Relevance (FRE 402 & 403)
                                                                                                      Hearsay (FRE 801(c) and 802)
                                                                                                      Lay Opinion (FRE 701)
                       American Voices Meghan Klingenberg I                                           Cumulative, Waste of Time (FRE 403)
Defendant     717                Sports Illustrated             WNTPA_00006515    WNTPA_00006515      Authenticity (FRE 901)
                                                                                                      Relevance (FRE 402 & 403)
                                                                                                      Hearsay (FRE 801(c) and 802)
                                                                                                      Lay Opinion (FRE 701)
                       American Voices Meghan Klingenberg I                                           Cumulative, Waste of Time (FRE 403)
Defendant     718                Sports Illustrated             WNTPA_00006514    WNTPA_00006515      Authenticity (FRE 901)
                                                                                                      Relevance (FRE 402 & 403)
                                                                                                      Hearsay (FRE 801(c) and 802)
                                                                                                      Lay Opinion (FRE 701)
                       American Voices Meghan Klingenberg I                                           Cumulative, Waste of Time (FRE 403)
Defendant     719                Sports Illustrated             WNTPA_00006515    WNTPA_00006515      Authenticity (FRE 901)
                                                                                                      Relevance (FRE 402 & 403)
                                                                                                      Hearsay (FRE 801(c) and 802)
                                                                                                      Lay Opinion (FRE 701)
                       American Voices Meghan Klingenberg I                                           Cumulative, Waste of Time (FRE 403)
Defendant     720                  Sports Illustrated           WNTPA_00006514    WNTPA_00006515      Authenticity (FRE 901)
                       Email attaching WNTPA constitution and                                         Relevance (FRE 402 & 403)
Defendant     721                      by-laws                       N/A                N/A           Hearsay (FRE 801(c) and 802)
Defendant     722                   WITHDRAWN                        N/A                N/A
Defendant     723                   WITHDRAWN                        N/A                N/A
Defendant     724                   WITHDRAWN                        N/A                N/A
Defendant     725                   WITHDRAWN                        N/A                N/A
                                                                                 59
                               JOINT EXHIBIT LIST                                                 CASE NO. 2:19-CV-01717-RGK-AGR
                             Case 2:19-cv-01717-RGK-AGR Document 224 Filed 03/30/20 Page 62 of 76 Page ID
                                                              #:8751




            Proposed
              Trial
Offering     Exhibit                                                                                                                        Date         Date
 Party         No.                 Description                      Bates Start           Bates End             FRE Bases for Objection   Identified   Admitted
Defendant     726                 WITHDRAWN                            N/A                  N/A


                                                                                                          Relevance (FRE 402 & 403)
                                                                                                          Authenticity (FRE 901)
Defendant     727      USSF Payments to Players' Associations   USSF_Morgan_063047   USSF_Morgan_063050   Hearsay (FRE 801(c) and 802)



                                                                                                          Relevance (FRE 402 & 403)
Defendant     728                 WITHDRAWN                            N/A                  N/A           Cumulative (FRE 403)


                                                                                                          Relevance (FRE 402 & 403)
                       2020.01.28 WNTPA Subpoena Response                                                 Authenticity (FRE 901)
Defendant     729         - P&G Secret Donation Agreement        WNTPA_00011924       WNTPA_00011930      Hearsay (FRE 801(c) and 802)


                                                                                                          Relevance (FRE 402 & 403)
                       2020.01.28 WNTPA Subpoena Response                                                 Authenticity (FRE 901)
Defendant     730          - Cliff Bar Donation Agreement        WNTPA_00011919       WNTPA_00011953      Hearsay (FRE 801(c) and 802)


                                                                                                          Relevance (FRE 402 & 403)
                       2020.01.28 WNTPA Subpoena Response                                                 Authenticity (FRE 901)
Defendant     731            - Player Payment Summary            WNTPA_00011954       WNTPA_00011954      Hearsay (FRE 801(c) and 802)


                                                                                                          Relevance (FRE 402 & 403)
                       2020.01.28 WNTPA Subpoena Response                                                 Authenticity (FRE 901)
Defendant     732        - Player REP and PA Payment Totals      WNTPA_00011955       WNTPA_00011955      Hearsay (FRE 801(c) and 802)


                                                                                                          Relevance (FRE 402 & 403)
                       2020.01.28 WNTPA Subpoena Response                                                 Authenticity (FRE 901)
Defendant     733                  Cover Letter                        N/A                  N/A           Hearsay (FRE 801(c) and 802)


                                                                                                          Relevance (FRE 402 & 403)
                       USWNTPA Response to January 3, 2020                                                Authenticity (FRE 901)
Defendant     734            Subpoena Request #4                 WNTPA_00011954       WNTPA_00011954      Hearsay (FRE 801(c) and 802)

                                                                                     60
                               JOINT EXHIBIT LIST                                                     CASE NO. 2:19-CV-01717-RGK-AGR
                             Case 2:19-cv-01717-RGK-AGR Document 224 Filed 03/30/20 Page 63 of 76 Page ID
                                                              #:8752




            Proposed
              Trial
Offering     Exhibit                                                                                                                           Date         Date
 Party         No.                 Description                   Bates Start           Bates End             FRE Bases for Objection         Identified   Admitted

                        MNT and WNT GL Detail (Operations                                              Relevance (FRE 402 & 403)
                        Expenses, WC Rev and Wc Expense) -                                             Authenticity (FRE 901)
Defendant     735                   FY20.xlsx                USSF_Morgan_063290   USSF_Morgan_063290   Cumulative, Waste of Time (FRE 403)

                                                                                                       Relevance (FRE 402 & 403)
                        MNT World Cup Revenue GL Detail -                                              Authenticity (FRE 901)
Defendant     736              FY09-FY19.xlsx                USSF_Morgan_063293   USSF_Morgan_063293   Cumulative, Waste of Time (FRE 403)

                                                                                                       Relevance (FRE 402 & 403)
                       WNT WC REVENUE GL Detail - FY09-                                                Authenticity (FRE 901)
Defendant     737                FY-19.xlsx                  USSF_Morgan_063296   USSF_Morgan_063296   Cumulative, Waste of Time (FRE 403)

                                                                                                       Relevance (FRE 402 & 403)
                         MNT Event Revenue FY09-FY2020                                                 Authenticity (FRE 901)
Defendant     738            PowerPlan Details.xlsx          USSF_Morgan_063298   USSF_Morgan_063298   Cumulative, Waste of Time (FRE 403)

                                                                                                       Relevance (FRE 402 & 403)
                        MNT Team Revenue FY-09-FY2020                                                  Authenticity (FRE 901)
Defendant     739            PowerPlan Details.xlsx          USSF_Morgan_063300   USSF_Morgan_063300   Cumulative, Waste of Time (FRE 403)

                                                                                                       Relevance (FRE 402 & 403)
                        WNT Event Revenue FY-09-FY2020                                                 Authenticity (FRE 901)
Defendant     740            PowerPlan Details.xlsx          USSF_Morgan_063302   USSF_Morgan_063302   Cumulative, Waste of Time (FRE 403)

                                                                                                       Relevance (FRE 402 & 403)
                         WNT Team Revenue FY09-FY2020                                                  Authenticity (FRE 901)
Defendant     741            PowerPlan Details.xlsx          USSF_Morgan_063304   USSF_Morgan_063304   Cumulative, Waste of Time (FRE 403)

                                                                                                       Relevance (FRE 402 & 403)
                                                                                                       Authenticity (FRE 901)
Defendant     742       National Team Revenue GL data.xlsx   USSF_Morgan_070836   USSF_Morgan_070836   Cumulative, Waste of Time (FRE 403)


                                                                                                       Relevance (FRE 402 & 403)
                       NT Event Summaries FY09-FY20 (thru                                              Authenticity (FRE 901)
Defendant     743                  09.30.19)                 USSF_Morgan_069669   USSF_Morgan_069680   Cumulative, Waste of Time (FRE 403)
                                                                                  61
                              JOINT EXHIBIT LIST                                                   CASE NO. 2:19-CV-01717-RGK-AGR
                              Case 2:19-cv-01717-RGK-AGR Document 224 Filed 03/30/20 Page 64 of 76 Page ID
                                                               #:8753




            Proposed
              Trial
Offering     Exhibit                                                                                                                    Date         Date
 Party         No.                   Description                   Bates Start        Bates End             FRE Bases for Objection   Identified   Admitted


                                                                                                      Relevance (FRE 402 & 403)
Defendant     744                 Miscimarra Report                   N/A               N/A           Hearsay (FRE 801(c) and 802)


                                                                                                      Relevance (FRE 402 & 403)
Defendant     745              McCrary Initial Report                 N/A               N/A           Hearsay (FRE 801(c) and 802)


                       McCrary Initial Report Exhibits 1, 2, and                                      Relevance (FRE 402 & 403)
Defendant     746                    Workpaper 01                     N/A               N/A           Hearsay (FRE 801(c) and 802)
                       Kelley O’Hara back from injuries, ready
                              to take on 2019 World Cup,
                          https://www.prosoccerusa.com/us-
                       soccer/womens-world-cup/a-little-crazy-
                         on-the-field-kelley-ohara-back-from-                                         Relevance (FRE 402 & 403)
                        injuries-ready-to-take-on-2019-world-                                         Hearsay (FRE 801(c) and 802)
Defendant     747                         cup/                        N/A               N/A           Authenticity (FRE 901)



                                                                                                      Relevance (FRE 402 & 403)
Defendant     748                Irwin Initial Report                 N/A               N/A           Hearsay (FRE 801(c) and 802)



                            Irwin Backup - Revenue (Xcel                                              Relevance (FRE 402 & 403)
Defendant     749                   spreadsheets)                     N/A               N/A           Hearsay (FRE 801(c) and 802)



                                                                                                      Relevance (FRE 402 & 403)
Defendant     750      Irwin Backup - Pay (Xcel spreadsheets)         N/A               N/A           Hearsay (FRE 801(c) and 802)



                                                                                                      Relevance (FRE 402 & 403)
Defendant     751              Irwin Backup - ReadMe                  N/A               N/A           Hearsay (FRE 801(c) and 802)




                                                                                 62
                               JOINT EXHIBIT LIST                                                 CASE NO. 2:19-CV-01717-RGK-AGR
                              Case 2:19-cv-01717-RGK-AGR Document 224 Filed 03/30/20 Page 65 of 76 Page ID
                                                               #:8754




            Proposed
              Trial
Offering     Exhibit                                                                                                                                 Date         Date
 Party         No.                   Description                       Bates Start           Bates End             FRE Bases for Objection         Identified   Admitted

                                                                                                             Relevance (FRE 402 & 403)
                                                                                                             Hearsay (FRE 801(c) and 802)
Defendant     752      2020.02.05 Nielsen CL and Spreadsheet       USSF_Morgan_070851   USSF_Morgan_070852   Authenticity (FRE 901)
                        Plaintiffs' Supplemental Responses and
                           Objections to USSF's First Set of
                       Interrogatories; Lloyd, Morgan, Rapinoe,
Defendant     753            and Sauerbrunn Verifications                 N/A                  N/A           Relevance (FRE 402 & 403)



Defendant     754                   WITHDRAWN                             N/A                  N/A
                       Dkt No. 171.4 Gulati Ex 1 World Cup -
                            Britannica Online Encyclopedia                                                   Relevance (FRE 402 & 403)
                       https://www.britannica.com/print/article/                                             Hearsay (FRE 801(c) and 802)
Defendant     755                       648277                            N/A                  N/A           Authenticity (FRE 901)


                                                                                                             Relevance (FRE 402 & 403)
Defendant     756                USSF Revenue Data                 USSF_Morgan_081421   USSF_Morgan_081421   Authenticity (FRE 901)

                                                                                                             Relevance (FRE 402 & 403)
                                                                                                             Authenticity (FRE 901)
Defendant     757                USSF Revenue Data                 USSF_Morgan_081423   USSF_Morgan_081423   Cumulative, Waste of Time (FRE 403)

                                                                                                             Relevance (FRE 402 & 403)
                                                                                                             Authenticity (FRE 901)
Defendant     758                USSF Revenue Data                 USSF_Morgan_081425   USSF_Morgan_081425   Cumulative, Waste of Time (FRE 403)

                                                                                                             Relevance (FRE 402 & 403)
                                                                                                             Authenticity (FRE 901)
Defendant     759                USSF Revenue Data                 USSF_Morgan_081427   USSF_Morgan_081427   Cumulative, Waste of Time (FRE 403)

                                                                                                             Relevance (FRE 402 & 403)
                                                                                                             Authenticity (FRE 901)
Defendant     760                USSF Revenue Data                 USSF_Morgan_081430   USSF_Morgan_081430   Cumulative, Waste of Time (FRE 403)


                                                                                        63
                               JOINT EXHIBIT LIST                                                        CASE NO. 2:19-CV-01717-RGK-AGR
                            Case 2:19-cv-01717-RGK-AGR Document 224 Filed 03/30/20 Page 66 of 76 Page ID
                                                             #:8755




            Proposed
              Trial
Offering     Exhibit                                                                                                                            Date         Date
 Party         No.                 Description                    Bates Start           Bates End             FRE Bases for Objection         Identified   Admitted

                              NT Event Summaries
                             (FY20, Thru Dec. 2019)
Defendant     761                                             USSF_Morgan_081420   USSF_Morgan_081420   Cumulative, Waste of Time (FRE 403)




                                                                                                        Relevance (FRE 402 & 403)
Defendant     762            McCrary Further Report                  N/A                  N/A           Hearsay (FRE 801(c) and 802)




                       McCrary Further Report Exhibits 1-6,                                             Relevance (FRE 402 & 403)
Defendant     763        Workpapers 1a, 1b, 2, 3, and 4              N/A                  N/A           Hearsay (FRE 801(c) and 802)




                                                                                                        Relevance (FRE 402 & 403)
Defendant     764              Irwin Further Report                  N/A                  N/A           Hearsay (FRE 801(c) and 802)


                                                                                                        Relevance (FRE 402 & 403)
                       2020.03.08 2020 U-23 CONCACAF                                                    Hearsay (FRE 801(c) and 802)
                        Olympic Qualifying Championship                                                 Authenticity (FRE 901)
Defendant     765                    Roster                   USSF_Morgan_081559   USSF_Morgan_081561   Untimely/Late Produced


Defendant     766                WITHDRAWN                           N/A                  N/A




Defendant     767                WITHDRAWN                           N/A                  N/A




                                                                                   64
                             JOINT EXHIBIT LIST                                                     CASE NO. 2:19-CV-01717-RGK-AGR
                             Case 2:19-cv-01717-RGK-AGR Document 224 Filed 03/30/20 Page 67 of 76 Page ID
                                                              #:8756




            Proposed
              Trial
Offering     Exhibit                                                                                                                              Date         Date
 Party         No.                  Description                     Bates Start           Bates End             FRE Bases for Objection         Identified   Admitted




Defendant     768                 WITHDRAWN                            N/A                  N/A
                                                                                                          Relevance (FRE 402 & 403)
                           WNT Pregnancy Memos and                                                        Hearsay (FRE 801(c) and 802)
Defendant     769            Termination Letters                USSF_Morgan_068116   USSF_Morgan_068124   Cumulative, Waste of Time (FRE 403)
                                                                                                          Relevance (FRE 402 & 403)
                                                                                                          Hearsay (FRE 801(c) and 802)
Defendant     770      Levine handwritten (bargaining) notes    USSF_Morgan_016683   USSF_Morgan_016733   Authenticity (FRE 901)


Defendant     771                 WITHDRAWN                            N/A                  N/A

                                                                                                          Relevance (FRE 402 & 403)
                                                                                                          Hearsay (FRE 801(c) and 802)
Defendant     772           Gleason 2005-2011 revenue           USSF_Morgan_046909   USSF_Morgan_046909   Authenticity (FRE 901)
                       USSF - National Team CBA Analysis                                                  Relevance (FRE 402 & 403)
                       Compensation to Revenue Ratio 2005-                                                Hearsay (FRE 801(c) and 802)
Defendant     773                     2011                      USSF_Morgan_046909   USSF_Morgan_046909   Authenticity (FRE 901)


                       Irwin Backup - USMNT Results 2005-                                                 Hearsay (FRE 801(c) and 802)
                         2014 - Society for American Soccer                                               Authenticity (FRE 901)
Defendant     774                      History                         N/A                  N/A           Cumulative, Waste of Time (FRE 403)


                       Irwin Backup - USWNT Results 2005-                                                 Hearsay (FRE 801(c) and 802)
                         2014 - Society for American Soccer                                               Authenticity (FRE 901)
Defendant     775                      History                         N/A                  N/A           Cumulative, Waste of Time (FRE 403)

                         Irwin Backup - 2009-2019 Audited                                                 Authenticity (FRE 901)
Defendant     776               Financial Statements                   N/A                  N/A           Cumulative, Waste of Time (FRE 403)
                           United States Soccer Federation
                       Statement of Operations for the Twelve
Defendant     777          Months Ending March 31, 2014         USSF_Morgan_041681   USSF_Morgan_041681   Relevance (FRE 402 & 403)


                                                                                     65
                              JOINT EXHIBIT LIST                                                      CASE NO. 2:19-CV-01717-RGK-AGR
                            Case 2:19-cv-01717-RGK-AGR Document 224 Filed 03/30/20 Page 68 of 76 Page ID
                                                             #:8757




            Proposed
              Trial
Offering     Exhibit                                                                                                                          Date         Date
 Party         No.                Description                   Bates Start           Bates End             FRE Bases for Objection         Identified   Admitted

                                                                                                      Relevance (FRE 402 & 403)
                                                                                                      Hearsay (FRE 801(c) and 802)
Defendant     778         US WNT Player Endorsements        USSF_Morgan_028767   USSF_Morgan_028769   Authenticity (FRE 901)



Defendant     779                WITHDRAWN                         N/A                  N/A


Defendant     780         WNT Forms W-2 (2014-2018)         USSF_Morgan_057264   USSF_Morgan_057286   Cumulative, Waste of Time (FRE 403)


Defendant     781         WNT Forms W-2 (2014-2018)         USSF_Morgan_016308   USSF_Morgan_016413   Cumulative, Waste of Time (FRE 403)


Defendant     782         WNT Forms W-2 (2014-2018)         USSF_Morgan_041498   USSF_Morgan_041592   Cumulative, Waste of Time (FRE 403)

                           Match Spreadsheet w/ Hotel
Defendant     783      Accommodations and Means of Travel          N/A                  N/A           Cumulative, Waste of Time (FRE 403)
                           Match Spreadsheet w/ Hotel
Defendant     784      Accommodations and Means of Travel   USSF_Morgan_023628   USSF_Morgan_023628   Cumulative, Waste of Time (FRE 403)
                           Match Spreadsheet w/ Hotel
Defendant     785      Accommodations and Means of Travel   USSF_Morgan_023628   USSF_Morgan_023628   Cumulative, Waste of Time (FRE 403)
                           Match Spreadsheet w/ Hotel
Defendant     786      Accommodations and Means of Travel   USSF_Morgan_023628   USSF_Morgan_023628   Cumulative, Waste of Time (FRE 403)

                                                                                                      Relevance (FRE 402 & 403)
Defendant     787         MNT Forms W-2 (2014-2019)         USSF_Morgan_067115   USSF_Morgan_068115   Cumulative, Waste of Time (FRE 403)



Defendant     788                WITHDRAWN                         N/A                  N/A



Defendant     789                WITHDRAWN                         N/A                  N/A




                                                                                 66
                             JOINT EXHIBIT LIST                                                   CASE NO. 2:19-CV-01717-RGK-AGR
                            Case 2:19-cv-01717-RGK-AGR Document 224 Filed 03/30/20 Page 69 of 76 Page ID
                                                             #:8758




            Proposed
              Trial
Offering     Exhibit                                                                                                                           Date         Date
 Party         No.                Description                   Bates Start           Bates End              FRE Bases for Objection         Identified   Admitted


                       MNT Rankings, Results, Surface and
Defendant     790                  Flights                  USSF_Morgan_070834   USSF_Morgan_070834    Cumulative, Waste of Time (FRE 403)

                       WNT Rankings, Results, Surface and
Defendant     791                  Flights                  USSF_Morgan_070835   USSF_Morgan_070835    Cumulative, Waste of Time (FRE 403)


                                                                                                       Relevance (FRE 402 & 403)
                                                                                                       Hearsay (FRE 801(c) and 802)
                                                                                                       Authenticity (FRE 901)
Defendant     792             Benefits Documents            USSF_Morgan_068335   USSF_Morgan_069668    Cumulative, Waste of Time (FRE 403)
                                                            USSF_Morgan_028033
                                                                    ;
                                                            USSF_Morgan_055583
                                                                    ;            USSF_Morgan_028099;
                                                            USSF_Morgan_057249   USSF_Morgan_057242;
                                                                    ;            USSF_Morgan_057252;   Completeness (FRE 106)
Defendant     793             Rosters (2014-2019)           USSF_Morgan_023626   USSF_Morgan_023626    Cumulative, Waste of Time (FRE 403)

                                                                                                       Relevance (FRE 402 & 403)
                                                                                                       Hearsay (FRE 801(c) and 802)
Defendant     794            Univision Agreements           USSF_Morgan_000989   USSF_Morgan_001040    Authenticity (FRE 901)



Defendant     795               WITHDRAWN                          N/A                  N/A


Defendant     796               WITHDRAWN                          N/A                  N/A




                                                                                                       Relevance (FRE 402 & 403)
Defendant     797               Bargaining Notes            USSF_Morgan_005638   USSF_Morgan_005777    Hearsay (FRE 801(c) and 802)



                                                                                 67
                             JOINT EXHIBIT LIST                                                   CASE NO. 2:19-CV-01717-RGK-AGR
                              Case 2:19-cv-01717-RGK-AGR Document 224 Filed 03/30/20 Page 70 of 76 Page ID
                                                               #:8759




            Proposed
              Trial
Offering     Exhibit                                                                                                                                 Date         Date
 Party         No.                   Description                       Bates Start           Bates End             FRE Bases for Objection         Identified   Admitted




                                                                                                             Relevance (FRE 402 & 403)
Defendant     798           MNT Forms W-2 (2015-2018)              USSF_Morgan_057961   USSF_Morgan_058850   Cumulative, Waste of Time (FRE 403)



                                                                                                             Relevance (FRE 402 & 403)
                       Kelley O'Hara Per Game Compensation,                                                  Hearsay (FRE 801(c) and 802)
Defendant     799                   2015-2019*                            N/A                  N/A           Authenticity (FRE 901)



                       Kelley O'Hara Per Game Compensation,                                                  Relevance (FRE 402 & 403)
                       2015-2019* (includes 2015 Victory Tour                                                Hearsay (FRE 801(c) and 802)
Defendant     800                      bonus)                             N/A                  N/A           Authenticity (FRE 901)



                                                                                                             Relevance (FRE 402 & 403)
                        M. Rapinoe Per Game Compensation,                                                    Hearsay (FRE 801(c) and 802)
Defendant     801                  2015-2019*                             N/A                  N/A           Authenticity (FRE 901)


                                                                                                             Relevance (FRE 402 & 403)
                                 2017 USMNT Lineups,                                                         Hearsay (FRE 801(c) and 802)
                         https://www.ussoccerhistory.org/usnt-                                               Authenticity (FRE 901)
Defendant     802      results/usmnt-results/usmnt-results-2015/          N/A                  N/A           Cumulative, Waste of Time (FRE 403)




Defendant     803                  WITHDRAWN                              N/A                  N/A




                                                                                        68
                               JOINT EXHIBIT LIST                                                        CASE NO. 2:19-CV-01717-RGK-AGR
                              Case 2:19-cv-01717-RGK-AGR Document 224 Filed 03/30/20 Page 71 of 76 Page ID
                                                               #:8760




            Proposed
              Trial
Offering     Exhibit                                                                                                                          Date         Date
 Party         No.                   Description                   Bates Start        Bates End             FRE Bases for Objection         Identified   Admitted


                                                                                                      Relevance (FRE 402 & 403)
                                                                                                      Hearsay (FRE 801(c) and 802)
                         Irwin Backup - 2015-2019 USMNT                                               Authenticity (FRE 901)
Defendant     804      Statistics - U.S. Soccer Official Website      N/A               N/A           Cumulative, Waste of Time (FRE 403)


                                                                                                      Relevance (FRE 402 & 403)
                                                                                                      Hearsay (FRE 801(c) and 802)
                         Irwin Backup - 2015-2019 USWNT                                               Authenticity (FRE 901)
Defendant     805      Statistics - U.S. Soccer Official Website      N/A               N/A           Cumulative, Waste of Time (FRE 403)



                                                                                                      Relevance (FRE 402 & 403)
                       Irwin Backup - Intermediate MNT 2015-                                          Hearsay (FRE 801(c) and 802)
Defendant     806             2019 (Xcel spreadsheets)                N/A               N/A           Authenticity (FRE 901)



                                                                                                      Relevance (FRE 402 & 403)
                       Irwin Backup - Intermediate WNT 2015-                                          Hearsay (FRE 801(c) and 802)
Defendant     807             2019 (Xcel spreadsheets)                N/A               N/A           Authenticity (FRE 901)


                                                                                                      Relevance (FRE 402 & 403)
                            USMNT Results: 2015-2019,                                                 Hearsay (FRE 801(c) and 802)
                        https://www.ussoccerhistory.org/usnt-                                         Authenticity (FRE 901)
Defendant     808             results/usmnt-results-2015/             N/A               N/A           Cumulative, Waste of Time (FRE 403)




Defendant     809             WNT Surface and Flights                 N/A               N/A           Cumulative, Waste of Time (FRE 403)

                                                                                                      Relevance (FRE 402 & 403)
                        J. Altidore Per Game Compensation,                                            Hearsay (FRE 801(c) and 802)
Defendant     810                    2015-2019*                       N/A               N/A           Authenticity (FRE 901)

                                                                                 69
                               JOINT EXHIBIT LIST                                                 CASE NO. 2:19-CV-01717-RGK-AGR
                            Case 2:19-cv-01717-RGK-AGR Document 224 Filed 03/30/20 Page 72 of 76 Page ID
                                                             #:8761




            Proposed
              Trial
Offering     Exhibit                                                                                                                            Date         Date
 Party         No.                Description                     Bates Start           Bates End             FRE Bases for Objection         Identified   Admitted

                                                                                                        Relevance (FRE 402 & 403)
                       M. Bradley Per Game Compensation,                                                Hearsay (FRE 801(c) and 802)
Defendant     811                  2015-2019*                        N/A                  N/A           Authenticity (FRE 901)

                                                                                                        Relevance (FRE 402 & 403)
                        C. Pulisic Per Game Compensation,                                               Hearsay (FRE 801(c) and 802)
Defendant     812                   2015-2019*                       N/A                  N/A           Authenticity (FRE 901)



                       MNT Earnings, Taxes and Deductions                                               Relevance (FRE 402 & 403)
Defendant     813                (2016-2018)                  USSF_Morgan_017136   USSF_Morgan_017138   Cumulative, Waste of Time (FRE 403)



                                                                                                        Relevance (FRE 402 & 403)
Defendant     814                  Forms W-2                  USSF_Morgan_063349   USSF_Morgan_063366   Cumulative, Waste of Time (FRE 403)




Defendant     815                WITHDRAWN                           N/A                  N/A
                                                                                                        Relevance (FRE 402 & 403)
                                                                                                        Hearsay (FRE 801(c) and 802)
                       Payments for administrative fees for                                             Authenticity (FRE 901)
Defendant     816        WNT players' 401(k) accounts         USSF_Morgan_068335   USSF_Morgan_068351   Cumulative, Waste of Time (FRE 403)


                                                                                                        Relevance (FRE 402 & 403)
                                                                                                        Hearsay (FRE 801(c) and 802)
Defendant     817          Event Planning Chart WNT           USSF_Morgan_063154   USSF_Morgan_063154   Authenticity (FRE 901)

                                                                                                        Relevance (FRE 402 & 403)
Defendant     818            MNT Forms W-2 (2019)             USSF_Morgan_070837   USSF_Morgan_070850   Cumulative, Waste of Time (FRE 403)



Defendant     819            WNT Forms W-2 (2019)             USSF_Morgan_068135   USSF_Morgan_068334   Cumulative, Waste of Time (FRE 403)

                                                                                   70
                             JOINT EXHIBIT LIST                                                     CASE NO. 2:19-CV-01717-RGK-AGR
                             Case 2:19-cv-01717-RGK-AGR Document 224 Filed 03/30/20 Page 73 of 76 Page ID
                                                              #:8762




            Proposed
              Trial
Offering     Exhibit                                                                                                                             Date         Date
 Party         No.                 Description                    Bates Start           Bates End              FRE Bases for Objection         Identified   Admitted




                          Text Messages between Press and                                                Relevance (FRE 402 & 403)
Defendant     820              Cordiero and Rapinoe            MORGAN_0099777       MORGAN_0099778       Hearsay (FRE 801(c) and 802)




                                                                                                         Relevance (FRE 402 & 403)
                                                                                                         Hearsay (FRE 801(c) and 802)
                                                              USSF_Morgan_063092   USSF_Morgan_063152    Authenticity (FRE 901)
Defendant     821       2015-2019 MNT Payroll Submissions     USSF_Morgan_067111   USSF_Morgan_067114    Cumulative, Waste of Time (FRE 403)


                                                                                                         Relevance (FRE 402 & 403)
                                                                                                         Hearsay (FRE 801(c) and 802)
Defendant     822           FIFA Financial Report 2014        USSF_Morgan_058874   USSF_Morgan_059029    Authenticity (FRE 901)



                       Latham & Watkins communications with                                              Relevance (FRE 402 & 403)
Defendant     823            the EEOC and EEOC notes          USSF_Morgan_004237   USSF_Morgan_004413    Hearsay (FRE 801(c) and 802)


Defendant     824                 WITHDRAWN                          N/A                  N/A
                                                                                                         Relevance (FRE 402 & 403)
                        EEOC FOIA response (including LW                                                 Hearsay (FRE 801(c) and 802)
Defendant     825               5.31.16 Letter)               USSF_Morgan_003880   USSF_Morgan_005144    Authenticity (FRE 901)

                                                              USSF_Morgan_000810
                                                                      ;
                                                              USSF_Morgan_002961   USSF_Morgan_000874;   Relevance (FRE 402 & 403)
                                                                      ;            USSF_Morgan_002993;   Hearsay (FRE 801(c) and 802)
Defendant     826                Nike Agreements              USSF_Morgan_063305   USSF_Morgan_063343    Cumulative, Waste of Time (FRE 403)


                                                                                   71
                              JOINT EXHIBIT LIST                                                    CASE NO. 2:19-CV-01717-RGK-AGR
                             Case 2:19-cv-01717-RGK-AGR Document 224 Filed 03/30/20 Page 74 of 76 Page ID
                                                              #:8763




            Proposed
              Trial
Offering     Exhibit                                                                                                                              Date         Date
 Party         No.                  Description                     Bates Start           Bates End              FRE Bases for Objection        Identified   Admitted



                       USSF Payments to Players Associations,   USSF_Morgan_081566   USSF_Morgan_081566   Relevance (FRE 402 & 403)
Defendant     827                Including 2020                 USSF_Morgan_081571   USSF_Morgan_081571   Authenticity (FRE 901)



                                                                                                          Relevance (FRE 402 & 403)
Defendant     828            2020 MNT Payroll Report            USSF_Morgan_081595   USSF_Morgan_081595   Cumulative, Waste of Time (FRE 403)




Defendant     829            2020 WNT Payroll Report            USSF_Morgan_081596   USSF_Morgan_081596   Cumulative, Waste of Time (403)



                                                                                                          Authenticity (FRE 901)
Defendant     830         2020 WNT Payroll Submissions          USSF_Morgan_081594   USSF_Morgan_081594   Cumulative, Waste of Time (FRE 403)



                                                                USSF_Morgan_081575   USSF_Morgan_081575   Relevance (FRE 402 & 403)
Defendant     831         2020 MNT Payroll Submissions          USSF_Morgan_081577   USSF_Morgan_081577   Cumulative, Waste of Time (FRE 403)



Defendant     832         2020 WNT January Camp Roster          USSF_Morgan_081578   USSF_Morgan_081578   Cumulative, Waste of Time (FRE 403)




Defendant     833      2020 WNT Olympic Qualifying Roster       USSF_Morgan_081579   USSF_Morgan_081579   Cumulative, Waste of Time (FRE 403)




Defendant     834           2020 SheBelieves Cup Roster         USSF_Morgan_081580   USSF_Morgan_081580   Cumulative, Waste of Time (FRE 403)




Defendant     835          2020 WNT Match-Day Rosters           USSF_Morgan_081581   USSF_Morgan_081589   Cumulative, Waste of Time (FRE 403)

                                                                                     72
                               JOINT EXHIBIT LIST                                                     CASE NO. 2:19-CV-01717-RGK-AGR
                             Case 2:19-cv-01717-RGK-AGR Document 224 Filed 03/30/20 Page 75 of 76 Page ID
                                                              #:8764




            Proposed
              Trial
Offering     Exhibit                                                                                                                            Date         Date
 Party         No.                 Description                    Bates Start           Bates End             FRE Bases for Objection         Identified   Admitted



                                                                                                        Relevance (FRE 402 & 403)
Defendant     836         2020 MNT January Camp Roster        USSF_Morgan_081572   USSF_Morgan_081572   Cumulative, Waste of Time (FRE 403)



                       2020 MNT Costa Rica Friendly Match-                                              Relevance (FRE 402 & 403)
Defendant     837                 Day Roster                  USSF_Morgan_081574   USSF_Morgan_081574   Cumulative, Waste of Time (FRE 403)



                         FY20 Game Summaries (WNT and
Defendant     838         MNT), Through February 2020         USSF_Morgan_081696   USSF_Morgan_081696


                                                                                                        Relevance (FRE 402 & 403)
                              2020 USNSTPA LM-2                                                         Hearsay (FRE 801(c) and 802)
Defendant     839                 (for FY 2019)                      TBD                  TBD           Authenticity (FRE 901)




                       9.17.09 USNSTPA Complaints re: Busch                                             Relevance (FRE 402 & 403)
Defendant     840                   Stadium                   USSF_Morgan_080718   USSF_Morgan_080719   Hearsay (FRE 801(c) and 802)




                                                                                   73
                              JOINT EXHIBIT LIST                                                    CASE NO. 2:19-CV-01717-RGK-AGR
 Case 2:19-cv-01717-RGK-AGR Document 224 Filed 03/30/20 Page 76 of 76 Page ID
                                  #:8765


 1
     Dated: March 30, 2020                   WINSTON & STRAWN LLP
 2                                           By: /s/ Jeffrey L. Kessler2
                                                 Jeffrey L. Kessler
 3                                               David G. Feher
                                                 Cardelle B. Spangler
 4                                               Diana Hughes Leiden
                                                 Jeanifer E. Parsigian
 5                                               Lev Tsukerman
 6
                                                  Attorneys for Plaintiffs
 7
     Dated: March 30, 2020                   LATHAM & WATKINS LLP
 8
                                             By: /s/ Jamie L. Wine
 9                                               Jamie L. Wine
                                                 Michele D. Johnson
10                                               Attorneys for UNITED STATES
                                                 SOCCER FEDERATION, INC.
11
     Dated: March 30, 2020                   SEYFARTH SHAW LLP
12
                                             By: /s/ Giovanna A. Ferrari
13                                               Brian Stolzenbach
                                                 Giovanna A. Ferrari
14                                               Attorneys for UNITED STATES
                                                 SOCCER FEDERATION, INC.
15
16
17
18
19
20
21




     2
       I, Jeffrey L. Kessler, attest that all other signatories listed, and on whose behalf this
     filing is submitted, concur in the filing’s content and have authorized the filing.

                                                 74
         JOINT EXHIBIT LIST                                     CASE NO. 2:19-CV-01717-RGK-AGR
